
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

by and among

ULTIMATE ELECTRONICS, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO RETAIL FINANCE, LLC

as the Arranger and Agent

Dated as of April 2, 2004

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   DEFINITIONS AND CONSTRUCTION   1
 
 
1.1
 
Definitions
 
1     1.2   Accounting Terms   22     1.3   Code   22     1.4   Construction  
22     1.5   Schedules and Exhibits   23     1.6   The Term "Borrower" or
"Borrowers"   23
2.
 
LOAN AND TERMS OF PAYMENT
 
24
 
 
2.1
 
Advances
 
24     2.2   Borrowing Procedures and Settlements   26     2.3   Payments   31  
  2.4   Overadvances   33     2.5   Interest Rates and Letter of Credit Fee:
Rates, Payments, and Calculations   33     2.6   Credit Card Collections   35  
  2.7   Depository Accounts   35     2.8   Collections   36     2.9   Crediting
Payments; Float Charge   36     2.10   Designated Account   36     2.11  
Maintenance of Loan Account; Statements of Obligations   37     2.12   Fees   37
    2.13   Letters of Credit   37     2.14   LIBOR Option   40     2.15  
Capital Requirements   42     2.16   Joint and Several Liability of Borrowers;
Rights of Contribution   42
3.
 
CONDITIONS; TERM OF AGREEMENT
 
46
 
 
3.1
 
Conditions Precedent to the Effectiveness of this Agreement
 
46     3.2   Conditions Precedent to all Extensions of Credit   48     3.3  
Term   48     3.4   Effect of Termination   48     3.5   Early Termination by
Borrowers   49
4.
 
CREATION OF SECURITY INTEREST
 
49
 
 
4.1
 
Grant of Security Interest
 
49     4.2   Authorization to File Financing Statements   49     4.3  
Negotiable Collateral   50     4.4   Collection of Accounts, General
Intangibles, and Negotiable Collateral   50     4.5   Other Actions   50     4.6
  Delivery of Additional Documentation Required; Lien Perfection   51     4.7  
Power of Attorney   52     4.8   Right to Inspect   52     4.9   Control
Agreements   53
5.
 
REPRESENTATIONS AND WARRANTIES
 
53
 
 
5.1
 
No Encumbrances
 
53     5.2   Eligible Accounts   53              


i

--------------------------------------------------------------------------------

    5.3   Eligible Inventory   53     5.4   Equipment   54     5.5   Location of
Inventory and Equipment   54     5.6   Inventory Records   54     5.7   Location
of Chief Executive Office; FEIN; Organizational I.D. Number; Names; Status   54
    5.8   Due Organization and Qualification; Subsidiaries   54     5.9   Due
Authorization; No Conflict   55     5.10   Litigation   55     5.11   No
Material Adverse Change   55     5.12   Fraudulent Transfer   55     5.13  
Employee Benefits   56     5.14   Environmental Condition   56     5.15  
Intellectual Property   56     5.16   Locations; Leases   56     5.17   Complete
Disclosure   57     5.18   Indebtedness   57     5.19   No Materially Adverse
Contracts, etc   57     5.20   Compliance with Other Instruments, Laws, etc   57
    5.21   Holding Company and Investment Company Acts   57     5.22   Absence
of Financing Statements, etc   57     5.23   Certain Transactions   58     5.24
  Regulations U and X   58     5.25   Payment of Taxes   58     5.26   Fiscal
Year   58
6.
 
AFFIRMATIVE COVENANTS
 
58
 
 
6.1
 
Accounting System
 
58     6.2   Collateral Reporting   58     6.3   Financial Statements, Reports,
Certificates   60     6.4   Return   61     6.5   Maintenance of Properties;
Title to Equipment   61     6.6   Title to Equipment   61     6.7   Maintenance
of Equipment   61     6.8   Taxes   62     6.9   Insurance   62     6.10  
Location of Inventory and Equipment   63     6.11   Compliance with Laws   63  
  6.12   Leases   63     6.13   Brokerage Commissions   63     6.14   Existence
  63     6.15   Environmental   63     6.16   Disclosure Updates   63     6.17  
Inventories, Appraisals, and Audits   64     6.18   Electronic Reporting   64  
  6.19   Employee Benefits   64     6.20   Additional Collateral Covenants   65
    6.21   Investment Proceeds, Etc   65     6.22   Additional Real Property
Collateral   65     6.23   Landlord Waivers and Consents   65              

ii

--------------------------------------------------------------------------------

    6.24   Material Inventory Supplier   65     6.25   No Setoff or
Counterclaims   66     6.26   New Subsidiaries   66
7.
 
NEGATIVE COVENANTS
 
66
 
 
7.1
 
Indebtedness
 
66     7.2   Liens and Restrictions on Negative Pledges and Upstream Guaranties
  67     7.3   Restrictions on Fundamental Changes   67     7.4   Disposal of
Assets   67     7.5   Change Name   67     7.6   Guarantee   67     7.7   Nature
of Business   67     7.8   Prepayments and Amendments   67     7.9   Change of
Control   68     7.10   Consignments   68     7.11   Distributions   68     7.12
  Accounting Methods   68     7.13   Investments   68     7.14   Transactions
with Affiliates   69     7.15   Suspension   69     7.16   Use of Proceeds   69
    7.17   Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees   69     7.18   Securities Accounts   69     7.19   No Prohibited
Transactions Under ERISA   70     7.20   Deposit Accounts, Credit card
clearinghouse, etc   70     7.21   Store Openings   70     7.22   Financial
Covenants   71     7.23   Capital Expenditures   71
8.
 
EVENTS OF DEFAULT
 
71
9.
 
THE LENDER GROUP'S RIGHTS AND REMEDIES
 
74
 
 
9.1
 
Rights and Remedies
 
74     9.2   Securities and Deposits   76     9.3   Standards for Exercising
Rights and Remedies   76     9.4   Remedies Cumulative   77     9.5   License  
77
10.
 
TAXES AND EXPENSES
 
77
11.
 
WAIVERS; INDEMNIFICATION
 
77
 
 
11.1
 
Demand; Protest; etc
 
77     11.2   The Lender Group's Liability for Collateral   78     11.3  
Indemnification   78
12.
 
NOTICES
 
79
13.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
80
14.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
 
80
 
 
14.1
 
Assignments and Participations
 
80     14.2   Successors   83              


iii

--------------------------------------------------------------------------------


15.
 
AMENDMENTS; WAIVERS
 
83
 
 
15.1
 
Amendments and Waivers
 
83     15.2   Replacement of Holdout Lender   84     15.3   No Waivers;
Cumulative Remedies   84
16.
 
AGENT; THE LENDER GROUP
 
85     16.1   Appointment and Authorization of Agent   85     16.2   Delegation
of Duties   85     16.3   Liability of Agent   85     16.4   Reliance by Agent  
86     16.5   Notice of Default or Event of Default   86     16.6   Credit
Decision   87     16.7   Costs and Expenses; Indemnification   87     16.8  
Agent in Individual Capacity   87     16.9   Successor Agent   88     16.10  
Lender in Individual Capacity   88     16.11   Payments to, and Distributions
by, Agent   88     16.12   Duties in the Case of Enforcement   89     16.13  
Agent May File Proofs of Claim   89     16.14   Withholding Taxes   90     16.15
  Collateral Matters   91     16.16   Restrictions on Actions by Lenders;
Sharing of Payments   92     16.17   Agency for Perfection   93     16.18  
Payments by Agent to the Lenders   93     16.19   Concerning the Collateral and
Related Loan Documents   93     16.20   Field Audits and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information   93    
16.21   Several Obligations; No Liability   94     16.22   Legal Representation
of Agent   94     16.23   Confidentiality   94
17.
 
GENERAL PROVISIONS
 
95
 
 
17.1
 
Effectiveness
 
95     17.2   Section Headings   95     17.3   Interpretation   95     17.4  
Severability of Provisions   95     17.5   Amendments in Writing   95     17.6  
Counterparts; Telefacsimile Execution   95     17.7   Revival and Reinstatement
of Obligations   95     17.8   Integration   95     17.9   Parent as Agent for
Borrowers   96     17.10   Amendment and Restatement   96

iv

--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


        THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Agreement"), is entered into as of April 2, 2004, between and among, on the one
hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a "Lender" and collectively as the "Lenders"),
including, without limitation, WELLS FARGO RETAIL FINANCE, LLC, a Delaware
limited liability company ("WFRF"), and WFRF as the arranger and administrative
agent for the Lenders and any other holder of Obligations referred to below
("Agent"), and, on the other hand, ULTIMATE ELECTRONICS, INC., a Delaware
corporation ("Parent"), and each of Parent's Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers", as governed by the
provisions of Section 1.6 of the Agreement).

        A.    WFRF and each Borrower entered into that certain Second Amendment
and Restated Loan and Security Agreement dated as of September 28, 2001, as
amended by (i) that certain First Amendment to Second Amended and Restated Loan
and Security Agreement, dated December 12, 2001, (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement made and
entered into on March 7, 2002 and effective as of December 31, 2001, and
(iii) that certain Letter Amendment to Second Amended and Restated Loan and
Security Agreement dated as of September 22, 2003 (as so amended, the "Existing
Loan Agreement").

        B.    Borrowers have requested and, subject to the terms and conditions
of the Agreement, Lenders have agreed to entirely amend and restate the Existing
Loan Agreement to, among other things, increase the maximum revolving credit
facility to $100,000,000.

        C.    The parties hereto desire to amend, restate and modify, but not
extinguish, the Existing Loan Agreement in its entirety as hereinafter set
forth.

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties intending to be legally bound, agree as
follows:

1.     DEFINITIONS AND CONSTRUCTION.

        1.1    Definitions.    As used in this Agreement, the following terms
shall have the following definitions:

        "Accordion Activation" has the meaning assigned to that term in
subsection 2.1(f)

        "Accordion Amount" means an amount up to $25,000,000.

        "Accordion Commitment" means the commitments of the Accordion Lenders to
fund the Accordion Amount as set forth in subsection 2.1(f).

        "Accordion Lenders" means the Lenders that shall be identified as
"Accordion Lenders" on Schedule C-1 (as amended pursuant to subsection
2.1(f)(iii)) to this Agreement that shall have delivered to the Agent a
Confirmation of Accordion Commitment and, when used in the context of a
particular Accordion Commitment, shall mean Accordion Lenders having that
Accordion Commitment.

        "Account Debtor" means any Person who is or who may become obligated
under, with respect to, or on account of, an Account, chattel paper, or a
General Intangible.

        "Accounting Changes" means (i) changes in accounting principles required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by any Borrowers' certified
public accountants; and (iii) purchase accounting adjustments under A.P.B. 16 or
17 and EITF 88-16, the application of the accounting principles set forth in
FASB 109, including the establishment of reserves

--------------------------------------------------------------------------------


pursuant thereto, and any reversal of any reserves established as a result of
purchase accounting adjustments.

        "Accounts" means all of Borrowers' now owned or hereafter acquired
right, title, and interest with respect to "accounts" (as that term is defined
from time to time in the Code), and any and all supporting obligations in
respect thereof including any and all credit insurance, guaranties or security
therefor.

        "ACH Transactions" means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by Wells Fargo or
its Affiliates for the account of Administrative Borrower or its Subsidiaries.

        "Adjustment Date" means the first day of the month immediately following
the month in which a Compliance Certificate is to be delivered by Parent
pursuant to subsection 6.3(a)(iv).

        "Administrative Borrower" has the meaning set forth in Section 17.9.

        "Advances" has the meaning set forth in Section 2.1.

        "Affiliate" means, as applied to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, "control" means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise; provided, however, that, in any event: (a) any Person which owns
directly or indirectly 5% or more of the securities having ordinary voting power
for the election of directors or other members of the governing body of a Person
or 5% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed to control such
Person; (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person; and (c) each partnership or joint venture in
which a Person is a partner or joint venturer shall be deemed to be an Affiliate
of such Person.

        "Agent" means Wells Fargo Retail Finance, LLC, solely in its capacity as
agent for the Lenders hereunder, and any successor thereto.

        "Agent's Account" means an account at a bank designated by Agent from
time to time as the account into which Borrowers shall make all payments to
Agent for the benefit of the Lender Group and into which the Lender Group shall
make all payments to Agent under this Agreement and the other Loan Documents;
unless and until Agent notifies Administrative Borrower and the Lender Group to
the contrary, Agent's Account shall be that certain deposit account bearing
account number 323-266193 and maintained by Agent with The Chase Manhattan Bank,
4 New York Plaza, 15th Floor, New York, New York 10004, ABA #021000021.

        "Agent Advances" has the meaning set forth in subsection 2.2(e)(i).

        "Agent's Liens" means the Liens granted by Borrowers to Agent for the
benefit of the Lender Group under this Agreement or the other Loan Documents.

        "Agent-Related Persons" means Agent together with its Affiliates,
officers, directors, employees, and agents.

        "Agreement" has the meaning set forth in the preamble hereto.

        "Applicable Margin" means, for each period commencing on an Adjustment
Date through the date immediately preceding the next Adjustment Date (each a
"Rate Adjustment Period"), the Applicable Margin shall be the applicable margin
set forth below with respect to the Excess Availability based on

2

--------------------------------------------------------------------------------


the average Excess Availability for the fiscal quarter ended immediately prior
to the applicable Rate Adjustment Period.

Level


--------------------------------------------------------------------------------

  Excess Availability

--------------------------------------------------------------------------------

  LIBOR
Rate Margin

--------------------------------------------------------------------------------

  Base
Rate Margin

--------------------------------------------------------------------------------

  I   Greater than $40,000,000   1.75 % 0.00 %
II
 
Less than or equal to $40,000,000 but greater than $15,000,000
 
2.00
%
0.25
%
III
 
Less than or equal to $15,000,000
 
2.25
%
0.50
%

        Notwithstanding the foregoing, (a) for the Advances outstanding during
the period commencing on the Closing Date and ending on the last day of Parent's
fiscal quarter ending on or about October of 2004, the Applicable Margin shall
be the Applicable Margin set forth in Level II above, and (b) if Parent fails to
deliver any information required pursuant to subsection 6.2(b) when due (after
giving effect to any applicable grace period) or any Compliance Certificate
pursuant to subsection 6.3 (a)(iv) hereof then, for the period commencing on the
next Adjustment Date to occur subsequent to such failure through the date
immediately following the date on which such Compliance Certificate or the
information required pursuant to subsection 6.2(b), as applicable, is delivered,
the Applicable Margin shall be the highest Applicable Margin set forth above.

        "Applicable Prepayment Premium" means, as of any date of determination,
an amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to March 31, 2005, three percent
(3%) times the Maximum Amount, (b) during the period of time from and including
April 1, 2005 up to March 31, 2006, two percent (2%) times the Maximum Amount
and (c) during the period of time from and including April 1, 2006 up to
September 30, 2007, one percent (1%) times the Maximum Amount. There shall be no
Applicable Prepayment Penalty if termination occurs on or after October 1, 2007.

        "Appraised Fair Market Value" means, at any date of determination, the
fair market value determined by an appraiser selected by Agent and pursuant to a
methodology acceptable to Agent in its Permitted Discretion.

        "Assignee" has the meaning set forth in Section 14.1.

        "Assignment and Acceptance" means an Assignment and Acceptance in the
form of Exhibit A-1.

        "Authorized Person" means any officer or other employee of
Administrative Borrower.

        "Availability Block Amount" means $10,000,000.

        "Balance Sheet Date" means October 31, 2003.

        "Bankruptcy Code" means the United States Bankruptcy Code, as in effect
from time to time.

        "Bank Products" means any service or facility extended to Administrative
Borrower or its Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.

        "Bank Products Reserves" means, as of any date of determination, the
amount of reserves that Agent has established (based upon Wells Fargo's or its
Affiliate's reasonable determination of the credit exposure in respect of then
extant Bank Products) for Bank Products then provided or outstanding.

        "Base LIBOR Rate" means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), on the basis of the rates at which Dollar

3

--------------------------------------------------------------------------------


deposits are offered to major banks in the London interbank market on or about
11:00 a.m. (Boston, Massachusetts time) 2 Business Days prior to the
commencement of the applicable Interest Period, for a term and in amounts
comparable to the Interest Period and amount of the LIBOR Rate Loan requested by
Administrative Borrower in accordance with this Agreement, which determination
shall be conclusive in the absence of manifest error.

        "Base Rate" means, the rate of interest announced within Wells Fargo at
its principal office in San Francisco as its "prime rate", with the
understanding that the "prime rate" is one of Wells Fargo's base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publication or publications as Wells Fargo may designate.

        "Base Rate Loan" means any Advance (or portion of an Advance) that bears
interest at a rate determined by reference to the Base Rate.

        "Benefit Plan" means a "defined benefit plan" (as defined in
Section 3(35) of ERISA) for which any Borrower or any Subsidiary or ERISA
Affiliate of any Borrower has been an "employer" (as defined in Section 3(5) of
ERISA) within the past six years.

        "Bingham" has the meaning set forth in Section 16.22.

        "Blocked Account Agreements" has the meaning set forth in subsection
2.7(a)(i).

        "Board of Directors" means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf
thereof.

        "Books" means all of each Borrower's and its Subsidiaries' now owned or
hereafter acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of each Borrower's or its Subsidiaries' Records relating to its or their
business operations or financial condition, and all of its goods or General
Intangibles related to such information).

        "Borrower" and "Borrowers" have the respective meanings set forth in the
preamble to this Agreement.

        "Borrowing" means a borrowing hereunder consisting of Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
the case of a Swing Loan, or by Agent in the case of an Agent Advance, in each
case, to Administrative Borrower.

        "Borrowing Base" has the meaning set forth in Section 2.1.

        "Borrowing Base Certificate" means a certificate in the form of
Exhibit B-1, as such form may be revised from time to time by Agent.

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which national banks are authorized or required to close, except that, if
a determination of a Business Day shall relate to a LIBOR Rate Loan, the term
"Business Day" also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

        "Business Plan" means the business plan of Parent submitted to Agent,
which business plan is hereby incorporated by reference, and any revision,
amendment or update to such business plan as to which Agent has given written
approval.

        "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

4

--------------------------------------------------------------------------------


        "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody's,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody's, and (d) certificates of deposit or bankers'
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody's, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

        "Change of Control" shall be deemed to have occurred at such time as a
"person" or "group" (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act) (other than William J. Pearse, Barbara A. Pearse and the various
immediate family trusts of William J. Pearse and Barbara A. Pearse, whether now
existing or hereafter created including, without limitation, the Williams James
Pearse III Trust No. 1, the William James Pearse III Trust No. 2, the Megan
Pearse Trust No. 1, the Megan Pearse Trust No. 2, the Bradford Pearse Trust
No. 1 and the Bradford Pearse Trust N. 2, and with respect to Fast Trak, Lease
and Intangibles, other than Parent) become the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 20% of
the total voting power of all classes of stock then outstanding of any Borrower
entitled to vote in the election of directors.

        "Closing Date" means the date on which Agent notifies Administrative
Borrower that each of the conditions precedent set forth in Section 3.1 either
have been satisfied or have been waived.

        "Code" means the Massachusetts Uniform Commercial Code, as in effect
from time to time.

        "Collateral" means all of the following properties, assets and rights of
each Borrower, wherever located, whether now owned or hereafter acquired or
arising:

(a)Accounts,

(b)Books,

(c)Equipment,

(d)General Intangibles,

(e)Inventory,

(f)Investment Property,

(g)Negotiable Collateral,

(h)Real Property Collateral,

(i)commercial tort claims set forth on Schedule C-2 and any hereafter arising
commercial tort claims,

(j)health care insurance receivables,

(k)money or other assets of each such Borrower that now or hereafter come into
the possession, custody, or control of any member of the Lender Group, and

(l)the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books,

5

--------------------------------------------------------------------------------

Equipment, General Intangibles, Inventory, Investment Property, Negotiable
Collateral, Real Property, commercial tort claims, health care receivables,
money, deposit accounts, or other tangible or intangible property resulting from
the sale, exchange, collection, or other disposition of any of the foregoing, or
any portion thereof or interest therein, and the proceeds thereof.

        "Collateral Access Agreement" means a landlord waiver, mortgagee waiver,
bailee letter, or acknowledgement agreement of any lessor, warehouseman,
processor, consignee, or other Person in possession of, having a Lien upon, or
having rights or interests in the Equipment or Inventory, in each case, in form
and substance satisfactory to Agent.

        "Collections" means all cash, checks, notes, instruments, and other
items of payment (including, without limitation, all cash equivalents, checks,
and credit card slips (whether from a Credit Card Issuer or otherwise) and
receipts as arise out of the sale of Collateral, insurance proceeds, proceeds of
cash sales, rental proceeds, and tax refunds) of Borrowers.

        "Commitment" means, with respect to each Lender, its Commitment, and,
with respect to all Lenders, their Commitments, in each case as such Dollar
amounts are set forth beside such Lender's name under the applicable heading on
Schedule C-1 or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 14.1; provided, that the Commitments of Lenders shall be adjusted to
give effect to the Accordion Activation pursuant to Section 2.1.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

        "Concentration Account" means the Concentration Account Number
1018169963 established pursuant to the Blocked Account Agreement with the
Concentration Account Bank.

        "Concentration Account Bank" means Wells Fargo Colorado NA, whose office
is located at 1740 Broadway, Denver, Colorado 80274, and whose ABA number is
102000076 or such then other banks as may be agreed to by Parent and Agent from
time to time.

        "Confirmation of Accordion Commitment" has the meaning set forth in
subsection 2.1(f).

        "Control Agreement" means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Borrower, Agent,
and the applicable securities intermediary with respect to a Securities Account
or a bank with respect to a deposit account.

        "Copyright Security Agreements" means the copyright security agreements
executed and delivered by each Borrower and Agent, the form and substance of
which are satisfactory to Agent.

        "Cost" means the calculated cost of purchases, as determined from
invoices received by a Borrower, such Borrower's purchase journal or stock
ledger, based upon such Borrower's accounting practices, known to Agent, which
practices are in effect on the date on which this Agreement was executed or
subsequently adopted with the written approval of Agent. "Cost" does not include
any inventory capitalization costs inclusive of advertising or other non
purchase price charges (such as freight) used in the Borrowers' calculation of
cost of goods sold, but may include other charges used in such Borrower's
determination of cost of goods sold and bringing goods to market, all within
Agent's sole discretion and in accordance with GAAP.

        "Cost Factor" means the result of 1 minus a Borrower's then cumulative
markup percent derived from such Borrower's purchase journal.

        "Credit Card Agreements" means those certain credit card receipts
agreements, each in form and substance reasonably satisfactory to Agent and each
of which is among Agent, the applicable Borrower

6

--------------------------------------------------------------------------------


and one of Borrowers' Credit Card Processors (or private label credit card
processors pursuant to the provisions of Section 2.1(b)(x)).

        "Credit Card Issuer" means collectively MasterCard or Visa bank credit
or debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International, American Express
and Discover.

        "Credit Card Processor" means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.

        "Daily Balance" means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

        "Dated Assets" has the meaning set forth in Section 2.16.

        "Dated Liabilities" has the meaning set forth in Section 2.16.

        "deems itself insecure" means that the Person deems itself insecure in
accordance with the provisions of Section 1208 of the Code.

        "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        "Defaulting Lender" means any Lender that fails to make any Advance (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

        "Defaulting Lender Rate" means (a) the Base Rate for the first 3 days
from and after the date the relevant payment is due, and (b) thereafter, at the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).

        "Designated Account" means account number 101816995 of Administrative
Borrower maintained with the Designated Account Bank, or such other deposit
account of Administrative Borrower (located within the United States) that has
been designated as such, in writing, by Administrative Borrower to Agent.

        "Designated Account Bank" means Wells Fargo Colorado NA, whose office is
located at 1740 Broadway, Denver, Colorado 80274 and whose ABA number is
102000076.

        "Dollars" or "$" means United States dollars.

        "EBITDA" means, with respect to any fiscal period, a Person and its
Subsidiaries consolidated net earnings (or loss), minus extraordinary gains,
plus non-cash impairment losses, interest expense, income taxes, and
depreciation and amortization for such period, as determined in accordance with
GAAP.

        "Eligible Accounts" means those Accounts created by any of the Borrowers
in the ordinary course of its business, that arise out of its sale of goods or
rendition of services, that strictly comply with each of the representations and
warranties respecting Accounts made by such Borrower under the Loan Documents,
and that are not excluded as ineligible by virtue of one or more of the criteria
set forth below, which criteria may be fixed and revised by Agent in its
Permitted Discretion from time to time after the Closing Date. Eligible Accounts
shall not include the following:

        (a)   Accounts that the Account Debtor has failed to pay (i) within
90 days of original invoice date, or (ii) within 60 days of original due date.

        (b)   Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

7

--------------------------------------------------------------------------------




        (c)   Accounts with respect to which the Account Debtor is an employee,
Affiliate, or agent of any Borrower,

        (d)   Accounts with respect to which goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

        (e)   Accounts that are not payable in Dollars,

        (f)    Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(z) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,

        (g)   Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of Agent, with
the Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United
States (exclusive, however, of (y) Accounts owed by any state that does not have
a statutory counterpart to the Assignment of Claims Act or (z) Accounts owed by
any state that does have a statutory counterpart to the Assignment of Claims Act
as to which the applicable Borrower has complied to Agent's satisfaction),

        (h)   Accounts with respect to which the Account Debtor is a creditor of
any Borrower, has or has asserted a right of setoff, has disputed its liability,
or has made any claim with respect to the Account;

        (i)    Accounts with respect to an Account Debtor whose total
obligations owing to Borrowers exceed 10% of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage, unless otherwise consented to by Agent;

        (j)    Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, or goes out of business;

        (k)   Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor's financial
condition;

        (l)    Accounts with respect to which the goods giving rise to such
Account have not been shipped and billed to a customer, or the services giving
rise to such Account have not been performed and accepted by the Account Debtor,
or the Account otherwise does not represent a final sale;

        (m)  Accounts with respect to which the Account Debtor is located in the
states of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless the
applicable Borrower has qualified to do business in New Jersey, Minnesota, West
Virginia, or such other states, or has filed a business activities report with
the applicable division of taxation, the department of revenue, or with such
other state offices, as appropriate, for the then-current year, or is exempt
from such filing requirement;

8

--------------------------------------------------------------------------------




        (n)   Accounts that represent the progress payments or other advance
billings that are due prior to the completion of performance by the applicable
Borrower of the subject contract for goods or services; and

        (o)   Accounts that are not subject to a valid and perfected first
priority Agent's Lien.

        "Eligible Credit Card Receivables" means Eligible Accounts due to the
Borrowers from a Credit Card Processor that shall have entered into a Credit
Card Agreement.

        "Eligible Inventory" means consumer electronic products Inventory of
Borrowers consisting of first quality, finished goods held for sale in the
ordinary course of Borrowers' business, net of any unearned vendors' discounts
and Inventory Reserves (as defined below), that are located at Borrowers'
premises identified on Schedule E-1, that strictly comply with each of and all
the representations and warranties respecting Inventory made by Borrowers in the
Loan Documents, and that are and continue to be acceptable to Agent in all
respects; provided, however, that standards of eligibility may be fixed and
revised from time to time by Agent in Agent's sole discretion. In determining
the amount to be so included, Inventory shall be valued at the lower of Cost or
market on a basis consistent with Borrowers' current and historical accounting
practices, or such accounting practices as may be in effect from time to time
and approved in writing by Agent. Without limiting the foregoing, the following
shall not be Eligible Inventory:

        (a)   Inventory that is not owned solely by a Borrower or in which a
Borrower does not have good, valid and marketable title thereto (including
Inventory acquired on consignment);

        (b)   Inventory that is not located at one of the locations set forth on
Schedule E-1;

        (c)   Inventory that is located on real property leased by a Borrower
and located in a jurisdiction which grants a landlord a lien on the Collateral
located on the leased premises senior or superior to the Lien of the Agent as a
matter of law, unless it is subject to a Collateral Access Agreement executed by
the mortgagee, lessor, or other third party, as the case may be;

        (d)   Inventory located at a distribution center leased by a Borrower or
a contract warehouse, in each case that is not subject to a Collateral Access
Agreement and, with respect to any contract warehouse, unless such Inventory is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises;

        (e)   Inventory that is not subject to a valid and perfected first
priority Agent's Lien;

        (f)    Inventory that consists of goods in transit, other than goods in
transit between the locations specified in Schedule E-1;

        (g)   Inventory of a Borrower that is damaged, defective, or not
currently saleable in the normal course of such Borrower's operations;

        (h)   Inventory of a Borrower in an amount equal to such Borrower's
invoice variance reserves;

        (i)    Discontinued consumer electronic products Inventory of a Borrower
(to include obsolete and slow-moving Inventory based upon it being on hand
beyond a number of days determined by Agent from time to time) in an amount in
excess of 12% of total net amount of such Borrower's consumer electronic
products Inventory (determined after deducting unearned vendors' discounts);

        (j)    Free goods;

        (k)   That portion of Borrowers' consumer electronic products Inventory
consisting of cellular phones in the net amount in excess of $2,000,000
(determined after deducting unearned vendors' discounts); Inventory of a
Borrower that is a restrictive or custom item, work-in-process, a component that
is not part of finished goods, or constitutes parts, packaging and shipping

9

--------------------------------------------------------------------------------




materials, supplies used or consumed in such Borrower's business, is subject to
a Lien in favor of any third Person, consists of bill and hold goods, or
Inventory acquired on consignment; and

        (l)    Inventory that is non-SKU Inventory.

Agent may establish reserves ("Inventory Reserves") from time to time in Agent's
discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the current
Retail or market value of the Eligible Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may include (but are not limited
to) reserves based on the following: (i) the estimated reclamation claims of
unpaid sellers of Inventory sold to a Borrower; (ii) change in Inventory
character, composition or mix; (iii) imbalance of Inventory; (iv) retail
markdowns or markups inconsistent with prior period practice and performance;
current business plans; or advertising calendar and planned advertising events;
(v) Inventory shrinkage; or (vi) the change in the Net Retail Liquidation Value
of the Inventory.

        "Eligible Transferee" means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and
Administrative Borrower, and (f) during the continuation of an Event of Default,
any other Person approved by Agent.

        "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower or any predecessor in interest.

        "Environmental Law" means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrowers, relating
to the environment, employee health and safety (to the extent it regulates
occupational exposure to Hazardous Materials), or Hazardous Materials, including
CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251 et seq; the
Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air Act, 42 USC §
7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC. §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

        "Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of

10

--------------------------------------------------------------------------------


any claim or demand by any Governmental Authority or any third party, and which
relate to any Environmental Action.

        "Environmental Lien" means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        "Equipment" means all of Borrowers' now owned or hereafter acquired
right, title, and interest with respect to "equipment" (as such term is defined
from time to time in the Code) and including without limitation, machinery,
machine tools, motors, furniture, furnishings, fixtures, vehicles (including
motor vehicles and trailers), tools, parts, goods (other than consumer goods,
farm products, or Inventory), wherever located, including (a) any interest of
the Borrowers in any of the foregoing and (b) all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        "ERISA Affiliate" means (a) any Person subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of a
Borrower under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

        "ERISA Event" means (a) a Reportable Event with respect to any Benefit
Plan or Multiemployer Plan, (b) the withdrawal of Parent, any of its
Subsidiaries or ERISA Affiliates from a Benefit Plan during a plan year in which
it was a "substantial employer" (as defined in Section 4001(a)(2) of ERISA),
(c) the providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan,
(e) any event or condition (i) that provides a basis under Section 4042(a)(1),
(2), or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of Parent, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Benefit Plan under
Section 401(a)(29) of the IRC by Parent or its Subsidiaries or any of their
ERISA Affiliates.

        "Event of Default" has the meaning set forth in Section 8.

        "Excess Availability" means as of any date of determination, if such
date is a Business Day, and determined at the close of business on the
immediately preceding Business Day, if such date of determination is not a
Business Day, the amount as determined by Agent at any time, in its Permitted
Discretion equal to (a) the amount of Advances available to Borrowers as of such
time based upon the applicable lending formulas set forth in Section 2.1,
subject to the sublimits, Reserves Against Availability and other reserves from
time to time established in accordance with this Agreement, minus (b) the amount
of the outstanding Obligations (including Letters of Credit but excluding
Obligations with respect to Bank Products).

        "Exchange Act" means the Securities Exchange Act of 1934, as in effect
from time to time.

        "Existing Lenders" means, individually and collectively, each of the
lenders party to the Existing Loan Agreement.

        "Existing Loan Agreement" has the meaning set forth in the preamble
hereto.

11

--------------------------------------------------------------------------------

        "Fast Trak" means Fast Trak, Inc., a Minnesota corporation.

        "Fee Letter" means that certain fee letter, dated as of even date
herewith, between Borrowers and Agent, in form and substance satisfactory to
Agent.

        "FEIN" means Federal Employer Identification Number.

        "Funding Date" means the date on which a Borrowing occurs.

        "Funding Losses" has the meaning set forth in subsection 2.14(b)(ii).

        "GAAP" means generally accepted accounting principles as in effect on
the Balance Sheet Date in the United States, consistently applied, unless, in
accordance with the provisions of Section 7.12, GAAP is adjusted to conform with
Accounting Changes.

        "General Intangibles" means all of Borrowers' now owned or hereafter
acquired right, title, and interest with respect to general intangibles and
other personal property (including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names including, without limitation
the trade names "Soundtrack", "Ultimate Electronics", "Fast Trak", and "Audio
King", trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, money, deposit
accounts, insurance premium rebates, tax refunds, and tax refund claims,
membership interests in limited liability companies and general partnership
interests in general partnerships and limited and general partnership interests
in limited partnerships), and any and all supporting obligations in respect
thereof, and any other personal property other than goods, Accounts, Investment
Property, and Negotiable Collateral.

        "Governing Documents" means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational or governing
documents of such Person.

        "Governmental Authority" means any foreign, federal, state, local, or
other governmental or administrative body, instrumentality, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

        "Guaranteed Pension Plan" means any employee pension benefit plan within
the meaning of §3(2) of ERISA maintained or contributed to by any Borrower or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

        "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        "Hedge Agreement" means any and all transactions, agreements, or
documents now existing or hereafter entered into between Administrative Borrower
or its Subsidiaries and Wells Fargo or its Affiliates, which provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any

12

--------------------------------------------------------------------------------


combination of, or option with respect to, these or similar transactions, for
the purpose of hedging Administrative Borrower's or its Subsidiaries' exposure
to fluctuations in interest or exchange rates, loan, credit exchange, security
or currency valuations or commodity prices.

        "Holdout Lender" has the meaning set forth in Section 15.2.

        "Indebtedness" means, without duplication (a) all obligations of a
Borrower for borrowed money, (b) all obligations of a Borrower evidenced by
bonds, debentures, notes, or other similar instruments (including obligations
incurred in connection with the acquisition of property, assets or businesses)
and all reimbursement or other obligations of a Borrower in respect of letters
of credit, bankers acceptances, interest rate swaps, or other financial
products, (c) all obligations of a Borrower under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of a
Borrower, irrespective of whether such obligation or liability is assumed,
(e) all obligations of a Borrower for the deferred purchase price of assets
(other than trade debt incurred in the ordinary course of a Borrower's business
and repayable in accordance with customary trade practices), (f) all obligations
of a Borrower under Synthetic Leases, (g) all sales by a Borrower of
(i) accounts or general intangibles for money due or to become due, (ii) chattel
paper, instruments or documents creating or evidencing a right to payment of
money or (iii) other receivables (collectively "receivables"), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations of such Borrower relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Borrower to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith, (h) all obligations of a Borrower (an "equity
related purchase obligation") to purchase, redeem, retire or otherwise acquire
for value any shares of Stock issued by such Borrower or any rights measured by
the value of such Stock, (i) all obligations of a Borrower under any forward
contract, futures contract, swap, option or other financing agreement or
arrangement (including, without limitation, caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency
exchange rates, commodities or other indices (a "derivative contract"), (j) all
obligations in respect of Indebtedness of any other entity (including any
partnership in which a Borrower is a general partner) to the extent that a
Borrower is liable therefor as a result of such Borrower's ownership interest in
or other relationship with such entity based on the Governing Documents of such
entity or other documents governing such Borrower's ownership interest or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Borrower is not liable therefor and such terms
are enforceable under applicable law, (k) all obligations, contingent or
otherwise, of a Borrower guaranteeing, or having the economic effect of
guarantying or otherwise acting as surety for, any obligation of a type
described in any of clauses (a) through (j) (the "primary obligation") of
another Person (the "primary obligor"), in any manner, whether directly or
indirectly, and including, without limitation, any obligation of such Borrower
(i) to purchase or pay (or advance or supply funds for the purchase of) any
security for the payment of such primary obligation, (ii) to purchase property,
securities or services for the purpose of assuring the payment of such primary
obligation, or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

        The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any Capital
Lease shall be the principal component of the aggregate of the rental
obligations under such Capital Lease payable over the term thereof that is not
subject to termination by the lessee, (v) any sale of receivables shall be the
amount of unrecovered capital or principal investment of the purchaser (other
than any Borrower or any of its wholly owned Subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (w) any
Synthetic Lease shall be the stipulated loss value, termination value or other
equivalent amount, (x) any derivative contract shall be

13

--------------------------------------------------------------------------------


the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (y) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and
(z) any guaranty or other contingent liability referred to in clause (k) shall
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty or other contingent obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

        "Indemnified Liabilities" has the meaning set forth in Section 11.3.

        "Indemnified Person" has the meaning set forth in Section 11.3.

        "Initial Loan Agreement" means that certain Loan and Security Agreement
dated as of September 30, 1998, as amended and restated by that certain Amended
and Restated Loan and Security Agreement, dated as of November 24, 1998, and by
that certain First Amendment to Amended and Restated Loan and Security
Agreement, dated September 24, 1999.

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        "Intangibles" means Ultimate Intangibles Corp., a Colorado corporation.

        "Intercompany Subordination Agreement" means a subordination agreement
executed and delivered by Borrowers and Agent, the form and substance of which
is satisfactory to Agent.

        "Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(e) Borrowers (or Administrative Borrower on behalf thereof) may not elect an
Interest Period which will end after the Maturity Date.

        "Inventory" means all Borrowers' now owned or hereafter acquired right,
title, and interest with respect to "inventory" (as such term is defined from
time to time in the Code) and including without limitation, goods held for sale
or lease or to be furnished under a contract of service, goods that are leased
by a Borrower as lessor, goods that are furnished by a Borrower under a contract
of service, and all of Borrowers' now-owned or hereafter acquired raw materials,
work in process, or materials used or consumed in a Borrower's business
including packing and shipping materials.

        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, transfers of property to, or capital contributions
(excluding (a) commission, travel, and similar advances to officers and
employees

14

--------------------------------------------------------------------------------


of such Person made in the ordinary course of business, and (b) bona fide
Accounts arising in the ordinary course of business consistent with past
practices), purchases or other acquisitions for consideration of Indebtedness or
Stock, and any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP. In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

        "Investment Property" means all of Borrowers' now owned or hereafter
acquired right, title, and interest with respect to "investment property" as
that term is defined in the Code, and any and all supporting obligations in
respect thereof.

        "IRC" means the Internal Revenue Code of 1986, as in effect from time to
time.

        "Issuing Lender" means WFRF or any other Lender that, at the request of
Administrative Borrower and with the written consent of Agent agrees, in such
Lender's sole discretion, to become an Issuing Lender for the purpose of issuing
L/Cs or L/C Undertakings pursuant to Section 2.13.

        "L/C" has the meaning set forth in Section 2.13.

        "L/C Disbursement" means a payment made by the Issuing Lender pursuant
to a Letter of Credit.

        "L/C Undertaking" has the meaning set forth in Section 2.13.

        "Lender" and "Lenders" have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1 and the
Accordion Lenders identified on Schedule C-1 to this Agreement.

        "Lender Group" means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

        "Lender Group Expenses" means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by a Borrower under any of
the Loan Documents that are paid or incurred by the Lender Group, (b) fees or
charges actually paid or incurred by Agent in connection with the Lender Group's
transactions with Borrowers, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent in the
disbursement of funds to or for the account of Borrowers (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by the Agent to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Agent related to audit examinations of the Books to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, (g) reasonable

15

--------------------------------------------------------------------------------


costs and expenses of third party claims or any other suit paid or incurred by
the Lender Group in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents or the Lender Group's
relationship with any Borrower or any guarantor of the Obligations, (h) Agent's
reasonable fees and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, syndicating, administering, amending or
modifying the Loan Documents and any related document or instrument, and
(i) Agent's reasonable fees and expenses (including attorneys fees and
consulting, accounting, appraisal, investment banking and similar professional
fees and charges) incurred in terminating, enforcing (including attorneys fees
and expenses incurred in connection with a "workout," a "restructuring," or an
Insolvency Proceeding concerning any Borrower or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

        "Lender-Related Person" means, with respect to any Lender, such Lender,
together with such Lender's Affiliates, and the officers, directors, employees,
and agents of such Lender.

        "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

        "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus 100% of the
amount of outstanding time drafts accepted by an Underlying Issuer as a result
of drawings under Underlying Letters of Credit.

        "LIBOR Deadline" has the meaning set forth in subsection 2.14(b)(i).

        "LIBOR Notice" means a written notice in the form of Exhibit L-1.

        "LIBOR Option" has the meaning set forth in subsection 2.14(a).

        "LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

        "LIBOR Rate Loan" means each Advance (or portion of an Advance) that
bears interest at a rate determined by reference to the LIBOR Rate.

        "Lien" means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from a mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, adverse claim or charge,
conditional sale or trust receipt, or from a lease, consignment, or bailment for
security purposes and also including reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Real Property.

        "Loan Account" has the meaning set forth in Section 2.11.

        "Loan Documents" means this Agreement, the Blocked Account Agreements,
the Credit Card Agreements, all Control Agreements, the Pledge Agreement, the
Letters of Credit, the Mortgages, the Perfection Certificates, the Trademark
Security Agreement, the Intercompany Subordination Agreement, any certificates
(including without limitation, the Borrowing Base Certificate and the Compliance
Certificate) from time to time delivered by a Borrower pursuant to this
Agreement or any other Loan Document, any Note or Notes (and any allonges
thereto) executed by a Borrower in connection with this Agreement and payable to
a member of the Lender Group, Uniform Commercial

16

--------------------------------------------------------------------------------


Code financing statements required under this Agreement, and any other agreement
entered into, now or in the future, by any Borrower and the Lender Group in
connection with this Agreement.

        "Manufacturer Payables" means Indebtedness of any Borrower to the
manufacturers, suppliers, providers, vendors or distributors of such Borrower's
Inventory incurred by such Borrower for the acquisition of such Inventory, which
Indebtedness is not secured by any lien, security interest or encumbrance.

        "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrowers taken as a whole, (b) a material
impairment of a Borrower's ability to perform its obligations under the Loan
Documents to which it is a party or of the Lender Group's ability to enforce the
Obligations or realize upon the Collateral, or (c) a material adverse effect on
the value of the Collateral or the amount that Agent would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Collateral, or (d) a material impairment of the
validity, enforceability, attachment, perfection or priority of the Agent's
Liens with respect to the Collateral as a result of an action or failure to act
on the part of a Borrower.

        "Material Inventory Supplier" means any supplier, provider,
manufacturer, vendor or distributor of a Borrower's Inventory from whom such
Borrower purchases directly or indirectly, two percent (2.00%) or more of the
total Inventory purchased by such Borrower during any fiscal year.

        "Maturity Date" means April 30, 2008.

        "Maximum Amount" means (i) $100,000,000 prior to the Administrative
Borrower's exercise of the Accordion Activation and (ii) such amount as Agent,
in accordance with Section 2.1(f)(iii) shall set forth on an amended
Schedule C-1 after the Administrative Borrower's exercise of the Accordion
Activation.

        "Mortgages" means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by a Borrower in
favor of Agent, for the benefit of the Lender Group, in form and substance
satisfactory to Agent, that encumber the Real Property Collateral and the
related improvements thereto.

        "Multiemployer Plan" means a "multiemployer plan" (as defined in
Section 4001(a)(3) of ERISA) to which Parent, any of its Subsidiaries, or any
ERISA Affiliate has contributed, or was obligated to contribute, within the past
six years.

        "Negotiable Collateral" means all of Borrowers' now owned and hereafter
acquired right, title, and interest with respect to letters of credit, letter of
credit rights (whether or not in writing), instruments, promissory notes,
drafts, documents, and chattel paper (including electronic chattel paper and
tangible chattel paper), and any and all supporting obligations in respect
thereof.

        "Net Liquidation Percentage" means, at any date of determination, the
percentage of the Cost value of Borrowers' Eligible Inventory that is estimated
to be recoverable in an orderly liquidation of such Eligible Inventory, net of
liquidation expenses, such percentage to be as determined from time to time by
Agent in its Permitted Discretion.

        "Net Retail Liquidation Value" means, at any date of determination, the
result (expressed in Dollars) of the Net Liquidation Percentage times the Cost
value of Eligible Inventory as of such date.

        "Note" or "Notes" means one or more of the promissory notes issued
pursuant to Section 2.1(g) to evidence the Advances hereunder and substantially
in the form of Exhibit N-1 annexed hereto, as amended, endorsed or otherwise
modified from time to time.

        "Obligations" means all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations

17

--------------------------------------------------------------------------------


with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers' Loan Account pursuant hereto and all
obligations arising out of or in connection with Bank Products provided by any
Agent-Related Persons), obligations, fees (including the fees provided for in
the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrowers to the Lender Group pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Group Expenses that Borrowers are required to pay or reimburse by the
Loan Documents, by law, or otherwise. Any reference in this Agreement or in the
Loan Documents to the Obligations shall include all amendments, changes,
extensions, modifications, renewals replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding.

        "Organizational I.D. Number" means with respect to a Person, other than
a natural person, the organizational identification number assigned to such
Person, if any, by the applicable governmental unit or agency of the
jurisdiction of organization of such Person.

        "Originating Lender" has the meaning set forth in subsection 14.1(e).

        "Overadvance" has the meaning set forth in Section 2.4.

        "Parent" has the meaning set forth in the preamble to this Agreement.

        "Participant" has the meaning set forth in subsection 14.1(e).

        "PBGC" means the Pension Benefit Guaranty Corporation created by §4002
of ERISA and any successor entity or entities having similar responsibilities.

        "Perfection Certificate" means the Representations and Warranties of
Officers forms submitted by Administrative Borrower to Agent with respect to
each Borrower, together with Borrowers' completed responses to the inquiries set
forth therein, the form and substance of such responses to be satisfactory to
Agent.

        "Permitted Discretion" means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

        "Permitted Investments" means (a) Investments in Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments by any Borrower in any other Borrower provided that if
any such Investment is in the form of Indebtedness, such Indebtedness investment
shall be subject to the terms and conditions of the Intercompany Subordination
Agreement, and (e) so long as no Default or Event of Default has occurred or
would result therefrom, loans and advances by Borrowers to Persons provided that
the aggregate outstanding principal amount of all such advances and loans may
not at any time exceed $500,000.

        "Permitted Liens" means (a) Liens held by Agent for the benefit of Agent
and the Lenders, (b) Liens for unpaid taxes that either (i) are not yet due and
payable, or (ii) are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, (d) the interests of lessors under operating leases, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness or the
acquisition or lease of the underlying asset is permitted under Section 7.23 and
so long as such Lien attaches only to the asset purchased or acquired and the
proceeds thereof and only secures the purchase price of the asset, (f) Liens
arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of Borrowers' business and not in connection with the borrowing of money, and
which Liens either (i) are for sums not yet due and

18

--------------------------------------------------------------------------------


payable, or (ii) are the subject of Permitted Protests, (g) Liens arising from
deposits made in connection with obtaining worker's compensation or other
unemployment insurance, (h) Liens or deposits to secure performance of bids,
tenders, or leases (to the extent permitted under this Agreement) incurred in
the ordinary course of Borrowers' business and not in connection with the
borrowing of money, (i) Liens arising by reason of security for surety or appeal
bonds in the ordinary course of Borrowers' business, (j) Liens of or resulting
from any judgment or award that would not cause a Material Adverse Change and as
to which the time for the appeal or petition for rehearing of which has not yet
expired, or in respect of which a Borrower is in good faith prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review has been secured, (k) Liens with
respect to the Real Property Collateral that are exceptions to the commitments
for title insurance issued in connection with the Mortgages, as accepted by
Agent, and (l) with respect to any Real Property that is not part of the Real
Property Collateral, easements, covenants, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof by Borrowers.

        "Permitted Protest" means the right of the applicable Borrower to
protest any Lien (other than any such Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in an amount that is reasonably
satisfactory to Agent, (b) any such protest is instituted promptly and
prosecuted diligently by the applicable Borrower in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of the Agent's Liens.

        "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate amount outstanding at any one time not in excess of $1,000,000. In no
event shall Permitted Purchase Money Indebtedness include Indebtedness incurred
for the purpose of financing all or any part of the acquisition cost of any
Inventory.

        "Person" means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and any
Governmental Authority.

        "Personal Property Collateral" means all Collateral other than Real
Property.

        "Pledge Agreement" means the amended and restated and consolidated
master securities pledge agreement executed and delivered by each Borrower and
Agent, the form and substance of which is satisfactory to Agent.

        "Projections" means Parent's forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a consistent
basis with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

        "Pro Rata Share" means:

        (a)   with respect to a Lender's obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(x) prior to the Commitment being reduced to zero, the percentage obtained by
dividing (i) such Lender's Commitment, by (ii) the aggregate Commitments of all
Lenders, and (y) from and after the time that the Commitment has been terminated
or reduced to zero, the percentage obtained by dividing (I) the aggregate
principal amount of such Lender's Advances by (II) the aggregate principal
amount of all Advances,

        (b)   with respect to a Lender's obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (x) prior to the Commitment being reduced to zero, the
percentage obtained by dividing (i) such Lender's Commitment, by

19

--------------------------------------------------------------------------------




(ii) the aggregate Commitments of all Lenders, and (y) from and after the time
that the Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (I) the aggregate principal amount of such Lender's
Advances by (II) the aggregate principal amount of all Advances, and

        (c)   with respect to all other matters (including the indemnification
obligations arising under Section 16.7), the percentage obtained by dividing
(i) such Lender's Commitment, by (ii) the aggregate amount of Commitments of all
Lenders; provided, however, that, in each case, in the event all Commitments
have been terminated or reduced to zero, Pro Rata Share shall be determined
according to the Commitments in effect immediately prior to such termination.

        "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capital Lease Obligations) incurred at the time of,
or within 20 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

        "Real Estate Advance Amount" means at any date of determination, 60% of
the Appraised Fair Market Value of the Thornton Colorado Facility.

        "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Borrower and the improvements thereto.

        "Real Property Collateral" means the parcel or parcels of Real Property
identified on Schedule R-1, including without limitation, the Thornton Colorado
Facility, and any Real Property hereafter acquired by a Borrower and pledged as
security for the Obligations.

        "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        "Reference Period" means the period of twelve (12) consecutive months
calculated on a trailing twelve (12) month basis of a Person ending on the
relevant date, provided however, for any month ending prior to February 1, 2005,
the Reference Period for purposes of calculating EBITDA shall be a period
commencing on the Closing Date and ending as of the end of such applicable month
set forth in Section 7.22.

        "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.

        "Replacement Lender" has the meaning set forth in Section 15.2.

        "Report" has the meaning set forth in Section 16.20.

        "Reportable Event" means any of the events described in Section 4043(c)
of ERISA or the regulations thereunder other than a Reportable Event as to which
the provision of 30 days notice to the PBGC is waived under applicable
regulations.

        "Required Lenders" means, at any time, Lenders whose Pro Rata Shares
aggregate 51% or more of the Commitments, or if the Commitments have been
terminated irrevocably, 51% or more of the Obligations then outstanding.

        "Retail" means the Cost of Inventory divided by the Cost Factor.

        "Reserve Percentage" means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency

20

--------------------------------------------------------------------------------


reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as "eurocurrency liabilities") of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

        "Reserves Against Availability" means such reserves as Agent, from time
to time determines in its Permitted Discretion as being appropriate to reflect
impediments to Lender Group's ability to realize upon the Collateral.

        "Revolver Usage" means, as of any date of determination, the sum of
(a) the then extant amount of outstanding Advances, plus (b) the then extant
amount of the Letter of Credit Usage.

        "Risk Participation Liability" means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

        "Seasonal Period" means, during each calendar year, the period from and
after April 1 up to and including June 30.

        "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

        "Securities Account" means a "securities account" as that term is
defined in the Code.

        "Settlement" has the meaning set forth in subsection 2.2(f)(i).

        "Settlement Date" has the meaning set forth in subsection 2.2(f)(i).

21

--------------------------------------------------------------------------------

        "Solvent" means, with respect to any Person on a particular date, that
such Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

        "Stock" means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

        "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity. For
the avoidance of doubt, the Ultimate Electronics Children's Foundation shall not
be considered a Subsidiary.

        "Swing Lender" means WFRF or any other Lender that, at the request of
Administrative Borrower and with the written consent of Agent agrees, in such
Lender's sole discretion, to become the Swing Lender hereunder.

        "Swing Loan" has the meaning set forth in subsection 2.2(d)(i).

        "Synthetic Lease" means any lease of goods or other property, whether
real or personal, which is treated as an operating lease under GAAP and as a
loan or financing for U.S. income tax purposes.

        "Thornton Colorado Facility" means Parent's facility at 321 West 84th
Avenue, Thornton, Colorado, consisting of the headquarters of Parent, a
warehouse of Parent, and a retail store of Parent.

        "Trademark Security Agreement" means the trademark security agreement
executed and delivered by Parent and Agent, the form and substance of which is
satisfactory to Agent.

        "Type of Organization" means with respect to a Person other than a
natural person, the kind or type of entity by which such Person is organized,
such as corporation, limited partnership or limited liability company.

        "Underlying Issuer" means a third Person which is the beneficiary of an
L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

        "Underlying Letter of Credit" means a letter of credit that has been
issued by an Underlying Issuer.

        "Voidable Transfer" has the meaning set forth in Section 17.7.

        "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

        "WFRF" means Wells Fargo Retail Finance, LLC, a Delaware limited
liability company.

        1.2    Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP applied on a
consistent basis by the accounting entity to which they refer. When used herein,
the term "financial statements" shall include the notes and schedules thereto.
Whenever the term "Borrowers" or the term "Parent" is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

        1.3    Code.    Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth from time to time in the Code
unless otherwise defined herein, with the term "instrument" being that defined
under Article 9 of the Code.

        1.4    Construction.    Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
"including," "include" and "includes" are not limiting, and the term "or" has,
except where otherwise indicated, the inclusive meaning represented by the
phrase "and/or." The words

22

--------------------------------------------------------------------------------


"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person's successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein. This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are, however, cumulative and are to be performed in
accordance with the terms thereof. Text which is shown in italics (except for
parenthesized italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or
in any combination of the foregoing, shall be deemed to be conspicuous. The
words "may not" are prohibitive and not permissive. Any reference to a Person's
"knowledge" (or words of similar import) are to such Person's knowledge assuming
that such Person has undertaken reasonable and diligent investigation with
respect to the subject of such "knowledge" (whether or not such investigation
has actually been undertaken).

        1.5    Schedules and Exhibits.    All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

        1.6    The Term "Borrower" or "Borrowers".    Unless otherwise
specifically provided herein, all references to "Borrower" or "Borrowers" herein
shall refer to and include each Borrower separately and all representations
contained herein shall be deemed to be separately made by each of them, and each
of the covenants, agreements and obligations set forth herein shall be deemed to
be the joint and several covenants, agreements and obligations of them. Any
notice, request, consent, report or other information or agreement delivered to
Agent or any other member of the Lender Group by any Borrower shall be deemed to
be ratified by, consented to and also delivered by each other Borrower. Each
Borrower recognizes and agrees that each covenant and agreement of "Borrower" or
"Borrowers" under this Agreement and the other Loan Documents shall create a
joint and several obligation of the Borrowers, which may be enforced against
Borrowers, jointly or against each Borrower separately. Without limiting the
terms of this Agreement and the other Loan Documents, security interests, assets
and collateral shall extend to the properties, interests, assets and collateral
of each Borrower. Similarly, the term "Obligations" shall include, without
limitation, all obligations, liabilities and indebtedness of such entities, or
any one of them, to any member the Lender Group, whether such obligations,
liabilities and indebtedness shall be joint, several, joint and several or
individual. Unless otherwise specified in this Agreement, the parties hereto
anticipate that any notice, request, consent, report or other information or
agreement to be delivered in connection with this Agreement by Borrowers to
Agent will be executed by Parent as Administrative Borrower, on behalf of
Borrowers, and that any such notice, request, consent, report or other
information or agreement delivered to Agent and executed by Parent shall be
deemed to be executed by Parent on behalf of all the Borrowers. In addition,
unless otherwise specified in this Agreement, the parties hereto anticipate that
any advances made hereunder by any member of the Lender Group to Borrowers shall
be disbursed directly to Parent.

23

--------------------------------------------------------------------------------


2.     LOAN AND TERMS OF PAYMENT.

        2.1    Advances.    

        (a)   On the Closing Date the "Advances" (as defined in the Initial Loan
Agreement and which were deemed to be Advances under the Existing Loan
Agreement) held by the Existing Lenders under the Existing Loan Agreement shall
automatically, and without any action on the part of any Person, be deemed to be
Advances under this Agreement, and each of the Lenders shall by assignments from
the Existing Lenders (which assignments shall be deemed to occur automatically,
and without the requirement for additional documentation, on the Closing Date)
acquire a portion of the Advances made by the Existing Lenders so designated in
such amounts, and the Lenders shall, through the Agent, make such other
adjustments among themselves as shall be necessary so that after giving effect
to such assignments and adjustments, the Lenders shall hold Advances in an
amount not greater than their Pro Rata Share of the Commitments. On or prior to
the Closing Date, the Agent shall notify each Lender of any assignments or
adjustments that the Agent deems necessary and advisable such that after giving
effect to the transactions contemplated to occur on the Closing Date, each
Lender's Commitment shall be in accordance with the Commitment set forth
opposite its name on Schedule C-1. Each Lender's Advances to the Borrowers shall
not exceed its Pro Rata Share of all Advances then outstanding to the Borrowers
and the aggregate unused Commitment of each Lender plus all outstanding Advances
under the Agreement shall not exceed the total Commitments. Any such assignments
shall be deemed to occur hereunder automatically on the Closing Date and without
any requirement for additional documentation, and in the case of any such
assignment, the assigning party shall be deemed to represent and warrant to each
assignee that it has not created any adverse claim upon the interest being
assigned and that such interest is free and clear of any adverse claim. Each
Lender hereby agrees to give effect to the instructions of the Agent to such
Lender contained in the notice described above.

        (b)   Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Commitment agrees (severally, not
jointly or jointly and severally) to make Advances to Borrowers in an amount at
any one time outstanding not to exceed such Lender's Pro Rata Share of an amount
equal to the lesser of: (i) the Maximum Amount less the Letter of Credit Usage,
or (ii) the Borrowing Base less the Letter of Credit Usage. For purposes of this
Agreement, "Borrowing Base," as of any date of determination, shall mean the
result of:

        (u)   the lesser of

(i)85% of the Net Retail Liquidation Value of Eligible Inventory; provided
however that during the Seasonal Period the advance rate shall be 90% of the Net
Retail Liquidation Value of Eligible Inventory, and

(ii)75% of the Cost of Eligible Inventory; plus

        (v)   the Real Estate Advance Amount, plus

        (w)  85% of Eligible Credit Card Receivables, plus

        (x)   upon the prior written consent of the Required Lenders, such other
Eligible Accounts (including private label credit card receivables to the extent
that Credit Card Agreements in connection therewith shall have been delivered to
Agent) subject to advance rates set forth in such consent; minus

        (y)   the aggregate of such Reserves Against Availability as may have
been established by Agent, minus

        (z)   the Availability Block Amount.

24

--------------------------------------------------------------------------------




        (c)   Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right, without declaring an Event of Default, to reduce its
inventory advance rates or establish Reserves Against Availability (including
Bank Products Reserves) in such amounts, and with respect to such matters, as
Agent in its sole discretion shall deem necessary or appropriate, against the
Borrowing Base, including with respect to (i) sums that Borrowers are required
to pay (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay under any Section of this Agreement or any other Loan Document, (ii) as
determined by Agent in its Permitted Discretion based on noncompliance with the
covenants set forth in Sections 6 and 7, and (iii) amounts owing by Borrowers to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over the
Agent's Liens), which Lien or trust, in the Permitted Discretion of Agent,
likely would have a priority superior to the Agent's Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

        (d)   The Lenders with Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Amount.

        (e)   Amounts borrowed pursuant to this Section may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

        (f)    Accordion Option. (i) Subject to subsection 2.1(f)(ii), unless a
Default or an Event of Default has occurred and is then continuing and except as
otherwise provided herein, Administrative Borrower may make a maximum of one
(1) request, by notice to the Agent, that the Accordion Lenders increase
Commitments hereunder (in the case of existing Lenders) or make a Commitment (in
the case of an additional financial institution which is not a Lender at such
time), the "Accordion Activation"), (ii) upon receipt of the Accordion
Activation notice, Agent shall have the right to solicit additional financial
institutions to become Lenders for purposes of this Agreement or to encourage
any Lender to increase its Commitment, provided that (A) each such financial
institution that becomes a Lender shall agree to become a party to, and shall
assume and agree to be bound by, this Agreement subject to all terms and
conditions hereof; (B) the Agent shall have no obligation to any Borrower or to
any Lender to solicit additional financial institutions or any Lender pursuant
to this subsection 2.1(f) and each such Accordion Lender increasing its
Commitment pursuant to this subsection 2.1(f) shall execute a Confirmation of
Accordion Commitment in the form of Exhibit C-2 attached hereto (a "Confirmation
of Accordion Commitment"); (C) no Lender shall have any obligation to the
Borrowers, the Agent or any other Lender to increase its Commitment or such
Lender's Pro Rata Share, (D) in no event shall the Commitments of the Accordion
Lenders be increased pursuant to this subsection 2.1(f) by an amount which
exceeds, in the aggregate, the Accordion Amount, (E) in no event shall the
Commitment of all Lenders be increased under this subsection 2.1(f) so as to
exceed, in the aggregate, the Maximum Amount (after giving effect to the
Accordion Amount), (F) Borrowers shall have Excess Availability of
(I) $10,000,000 or more prior to the Accordion Activation and (II) $10,000,000
or more following the Accordion Activation, (G) on the effective date specified
in any Confirmation of Accordion Commitment hereunder, Borrowers shall pay to
Agent for the pro rata accounts of the Accordion Lenders, a nonrefundable
activation fee in an amount equal to 0.25% of the aggregate amount of the
Accordion Commitments as a result of such Accordion Activation, and (H) no
Default or Event of Default will occur as a result of such Accordion Activation,
and (iii) on the effective date of the Accordion Activation effected in
accordance with this subsection 2.1(f), the Agent shall without further consent
of the Lenders, amend

25

--------------------------------------------------------------------------------




(a) Schedule C-1 annexed hereto to reflect the name, Commitment, and Pro Rata
Share of each Lender and the Maximum Amount as increased by such Accordion
Activation and (b) this Agreement and the other Loan Documents to make such
conforming changes to this Agreement and the other Loan Documents as the Agent
may determine are necessary to effectuate the Accordion Activation.

        (g)   Notes. Each Borrower shall execute and deliver on the Closing Date
(or such other date on which a Lender may become a party hereto in accordance
with Sections 2.1(f) and 14.1) to Agent for each Lender which so requests a Note
to evidence that Lender's Advances, in the principal amount of that Lender's
Commitment and with appropriate insertions.

        2.2    Borrowing Procedures and Settlements.    

        (a)   Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 2:00 p.m.(Boston, Massachusetts
time)) on the Business Day prior to the date that is the requested Funding Date
in the case of a request for an Advance that is to bear interest at a rate based
on the Base Rate and two (2) Business Days prior to the date that is the
requested Funding Date in the case of an Advance that is to bear interest at a
rate based on the LIBOR Rate. Such request shall specify (i) the amount of such
Borrowing, (ii) the requested Funding Date, which shall be a Business Day,
(iii) whether the Advance is to constitute a LIBOR Rate Loan or a Base Rate
Loan, and (iv) if such Advance is to constitute a LIBOR Rate Loan, the requested
Interest Period therefor; provided, however, that in the case of a request for a
Swing Loan in an amount of $10,000,000 or less, such notice shall be timely
received if it is received by Agent no later than 2:00 p.m. (Boston,
Massachusetts time) on the Business Day that is the requested Funding Date. At
Agent's election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within
24 hours of the giving of such notice.

        (b)   Agent's Election. Promptly after receipt of a request for a
Borrowing pursuant to subsection 2.2(a), Agent shall elect, in its discretion,
(i) to have the terms of subsection 2.2(c) apply to such requested Borrowing, or
(ii) if the Borrowing is for an Advance, to request Swing Lender to make a Swing
Loan pursuant to the terms of subsection 2.2(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to subsection 2.2(d), Agent shall elect
to have the terms of subsection 2.2(c) apply to such requested Borrowing.

        (c)   Making of Advances.

        (i)    In the event that Agent shall elect to have the terms of this
subsection 2.2(c) apply to a requested Borrowing as described in subsection
2.2(b), then promptly after receipt of a request for a Borrowing pursuant to
subsection 2.2(a), Agent shall notify the Lenders, not later than 3:00 p.m.
(Boston, Massachusetts time) on the Business Day immediately preceding the
Funding Date applicable thereto, by facsimile, telephone, or other similar form
of transmission, of the requested Borrowing. Each Lender shall make the amount
of such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent's Account, not later than 2:00 p.m.
(Boston, Massachusetts time) on the Funding Date applicable thereto. After
Agent's receipt of the proceeds of such Advances, upon satisfaction of the
applicable conditions precedent set forth in Section 3 hereof, Agent shall make
the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower's Designated Account; provided,
however, that, subject to the provisions of subsection 2.2(i), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if Agent shall have actual knowledge

26

--------------------------------------------------------------------------------

that (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Excess Availability on such Funding Date.

        (ii)   Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, at least
one (1) Business Day prior to the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender's Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender's Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

        (iii)  Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender's benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other non-Defaulting Lender member of the
Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender's Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender's Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by it for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero. This Section shall remain effective with respect to such
Defaulting Lender until (x) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Administrative Borrower shall have waived
such Defaulting Lender's default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations

27

--------------------------------------------------------------------------------




hereunder, or to relieve or excuse the performance by Borrowers of their duties
and obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Administrative Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance Agreement in favor of the substitute Lender (and
agrees that it shall be deemed to have executed and delivered such document if
it fails to do so) subject only to being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided further, however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups' or Borrowers' rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

        (d)   Making of Swing Loans.

        (i)    In the event Agent shall elect, with the consent of Swing Lender,
as a Lender, to have the terms of this subsection 2.2(d) apply to a requested
Borrowing as described in subsection 2.2(b), Swing Lender as a Lender shall make
such Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this subsection 2.2(d) being referred to as
a "Swing Loan" and such Advances being referred to collectively as "Swing
Loans") available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds to Administrative Borrower's Designated
Account. Each Swing Loan is an Advance hereunder and shall be subject to all the
terms and conditions applicable to other Advances, except that no such Swing
Loan shall be eligible for the LIBOR Option and all payments on any Swing Loan
shall be payable to Swing Lender as a Lender solely for its own account (and for
the account of the holder of any participation interest with respect to such
Swing Loan). Subject to the provisions of subsection 2.2(i), Agent shall not
request Swing Lender as a Lender to make, and Swing Lender as a Lender shall not
make, any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (ii) the requested Borrowing would exceed the Excess
Availability on such Funding Date. Swing Lender as a Lender shall not otherwise
be required to determine whether the applicable conditions precedent set forth
in Section 3 have been satisfied on the Funding Date applicable thereto prior to
making, in its sole discretion, any Swing Loan.

        (ii)   The Swing Loans shall be secured by the Agent's Liens, shall
constitute Advances and Obligations hereunder, and shall bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans.

        (e)   Agent Advances.

        (i)    Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent's sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to
Borrowers pursuant to the

28

--------------------------------------------------------------------------------

terms of this Agreement, including Lender Group Expenses and the costs, fees,
and expenses described in Section 9 (any of the Advances described in this
subsection 2.2(e) shall be referred to as "Agent Advances"). Each Agent Advance
is an Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that no such Agent Advance shall be
eligible for the LIBOR Option and all payments thereon shall be payable to Agent
solely for its own account (and for the account of the holder of any
participation interest with respect to such Agent Advance).

        (ii)   The Agent Advances shall be repayable on demand and secured by
the Agent's Liens granted to Agent under the Loan Documents, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.

        (f)    Settlement. It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

        (i)    Agent shall request settlement ("Settlement") with the Lenders on
a periodic basis contemplated to be weekly, (1) on behalf of Swing Lender, with
respect to each outstanding Swing Loan, (2) for itself, with respect to each
Agent Advance, and (3) with respect to Collections received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 3:00 p.m. (Boston,
Massachusetts time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including subsection 2.2(c)(iii)): (y) if a
Lender's balance of the Advances, Swing Loans, and Agent Advances exceeds such
Lender's Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 2:00 p.m. (Boston,
Massachusetts time) on the Settlement Date, transfer in immediately available
funds to the account of such Lender as such Lender may designate, an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances, Swing Loans, and Agent
Advances, and (z) if a Lender's balance of the Advances, Swing Loans, and Agent
Advances is less than such Lender's Pro Rata Share of the Advances, Swing Loans,
and Agent Advances as of a Settlement Date, such Lender shall no later than
2:00 p.m. (Boston, Massachusetts time) on the Settlement Date transfer in
immediately available funds to the Agent's Account, an amount such that each
such Lender shall, upon transfer of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances, Swing Loans, and Agent Advances. Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loan or
Agent Advance and, together with the portion of such Swing Loan or Agent Advance
representing Swing Lender's Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

        (ii)   In determining whether a Lender's balance of the Advances, Swing
Loans, and Agent Advances is less than, equal to, or greater than such Lender's
Pro Rata Share of the

29

--------------------------------------------------------------------------------




Advances, Swing Loans, and Agent Advances as of a Settlement Date, Agent shall,
as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest, fees payable by Borrowers and allocable to the Lenders hereunder, and
proceeds of Collateral. To the extent that a net amount is owed to any such
Lender after such application, such net amount shall be distributed by Agent to
that Lender as part of such next Settlement.

        (iii)  Between Settlement Dates, Agent, to the extent no Agent Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to Swing Lender's Pro
Rata Share of the Advances. If, as of any Settlement Date, Collections received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders, to be applied to the
outstanding Advances of such Lenders, an amount such that each Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Advances. During the period between Settlement Dates, Swing Lender
with respect to Swing Loans, Agent with respect to Agent Advances, and each
Lender (subject to the effect of letter agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

        (g)   Notation. Agent shall record on its books the principal amount of
the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Agent Advances owing to Agent, and the interests therein of each
Lender, from time to time. In addition, each Lender is authorized, at such
Lender's option, to note the date and amount of each payment or prepayment of
principal of such Lender's Advances in its books and records, including computer
records, such books and records constituting conclusive evidence, absent
manifest error, of the accuracy of the information contained therein.

        (h)   Lenders' Failure to Perform. All Advances (other than Swing Loans
and Agent Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

        (i)    Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including a
Swing Loan), the Revolver Usage does not exceed the Borrowing Base by more than
fifteen percent (15%) of the then available Borrowing Base, (ii) after giving
effect to such Advances (including a Swing Loan) the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Amount, and (iii) at
the time of the making of any such Advance (including a Swing Loan), Agent does
not believe, in good faith, that the Overadvance created by such Advance will be
outstanding for more than 45 days. The foregoing provisions are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers in any way. The Advances and Swing Loans, as

30

--------------------------------------------------------------------------------




applicable, that are made pursuant to this subsection 2.2(i) shall be subject to
the same terms and conditions as any other Advance or Swing Loan, as applicable,
except that they shall not be eligible for the LIBOR Option and the rate of
interest applicable thereto shall be the rate applicable to Advances that are
Base Rate Loans under subsection 2.5(c) hereof without regard to the presence or
absence of a Default or Event of Default.

        (i)    In the event Agent obtains actual knowledge that the Revolver
Usage exceeds the amounts permitted by the preceding paragraph, regardless of
the amount of, or reason for, such excess, Agent shall notify Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Commitments thereupon shall, together with Agent, jointly determine
the terms of arrangements that shall be implemented with Borrowers and intended
to reduce, within a reasonable time, the outstanding principal amount of the
Advances to Borrowers to an amount permitted by the preceding paragraph. In the
event Agent or any Lender disagrees over the terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders.

        (ii)   Each Lender with a Commitment shall be obligated to settle with
Agent as provided in subsection 2.2(f) for the amount of such Lender's Pro Rata
Share of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this subsection 2.2(i), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

        2.3    Payments.    

        (a)   Borrowers promise to pay on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all of the Advances
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

        (b)   Payments by Borrowers.

        (i)    Except as otherwise expressly provided herein, all payments by
Borrowers hereunder and under the Notes shall be made to Agent's Account for the
account of the Lender Group and shall be made in immediately available funds, no
later than 2:00 p.m. (Boston, Massachusetts time) on the date specified herein.
Any payment received by Agent later than 2:00 p.m. (Boston, Massachusetts time),
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

        (ii)   Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

31

--------------------------------------------------------------------------------




        (c)   Apportionment and Application of Payments.

        (i)    Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including letter
agreements between Agent and individual Lenders), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent's separate account, after giving effect to any
letter agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. All payments shall be remitted to
Agent and all such payments (other than payments received while no Default or
Event of Default has occurred and is continuing and which relate to the payment
of principal or interest of specific Obligations or which relate to the payment
of specific fees), and all proceeds of Accounts or other Collateral received by
Agent, shall be applied as follows:

        A.    first, to pay any Lender Group Expenses then due to Agent under
the Loan Documents, until paid in full,

        B.    second, to pay any Lender Group Expenses then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,

        C.    third, to pay any fees then due to Agent (for its separate
accounts, after giving effect to any letter agreements between Agent and the
individual Lenders) under the Loan Documents until paid in full,

        D.    fourth, to pay any fees then due to any or all of the Lenders
(after giving effect to any letter agreements between Agent and individual
Lenders) under the Loan Documents, on a ratable basis, until paid in full,

        E.    fifth, to pay interest due in respect of all Agent Advances, until
paid in full,

        F.     sixth, ratably to pay interest due in respect of the Advances
(other than Agent Advances), and the Swing Loans until paid in full,

        G.    seventh, to pay the principal of all Agent Advances until paid in
full,

        H.    eighth, to pay the principal of all Swing Loans until paid in
full,

        I.     ninth, so long as no Event of Default has occurred and is
continuing, and at Agent's election (which election Agent agrees will not be
made if an Overadvance would be created thereby), to pay amounts then due and
owing by Administrative Borrower or its Subsidiaries in respect of Bank
Products, until paid in full,

        J.     tenth, to pay the principal of all Advances until paid in full,

        K.    eleventh, if an Event of Default has occurred and is continuing,
to Agent, to be held by Agent, for the ratable benefit of Issuing Lender and
those Lenders having a Commitment, as cash collateral in an amount up to 110% of
the then extant Letter of Credit Usage until paid in full,

        L.    twelfth, if an Event of Default has occurred and is continuing, to
Agent, to be held by Agent, for the benefit of Wells Fargo or its Affiliates, as
applicable, as cash collateral in an amount up to the amount of the Bank
Products Reserves established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Administrative Borrower's
and its Subsidiaries' Obligations in respect of the then extant Bank Products
have been paid in full or the cash collateral amount has been exhausted,

32

--------------------------------------------------------------------------------




        M.   thirteenth, to pay any other Obligations (including Bank Product
Obligations) until paid in full, and

        N.    fourteenth, to Borrowers (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.

        (ii)   Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
subsection 2.2(h).

        (iii)  In each instance, so long as no Default or Event of Default has
occurred and is continuing, subsection 2.3(c) shall not be deemed to apply to
any payment by Borrowers specified by Borrowers to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.

        (iv)  For purposes of the foregoing, "paid in full" means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

        (v)   In the event of a direct conflict between the priority provisions
of this Section 2.3 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

        2.4    Overadvances.    If, at any time or for any reason, the amount of
Obligations (other than Obligations with respect to Bank Products) owed by
Borrowers to the Lender Group pursuant to Sections 2.1 and 2.13 is greater than
either the Dollar or percentage limitations set forth in Section 2.1 or 2.13,
(an "Overadvance"), Borrowers immediately shall pay to Agent, in cash, the
amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in subsection 2.3(c). In
addition, Borrowers hereby promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full to the Lender Group as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

        2.5    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    

        (a)   Interest Rates. Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and Obligations relating to
Bank Products) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows (i) if the
relevant Obligation is an Advance that is a LIBOR Rate Loan, each LIBOR Rate
Loan shall bear interest at a per annum rate equal to the LIBOR Rate plus the
Applicable Margin with respect to LIBOR Rate Loans as in effect from time to
time and (ii) if the relevant Obligation is an Advance that is a Base Rate Loan,
each Base Rate Loan shall bear interest at a per annum rate equal to the Base
Rate plus the Applicable Margin with respect to Base Rate Loans as in effect
from time to time. If on any day an Advance is outstanding with respect to which
notice has not been delivered to Agent in accordance with the terms of this
Agreement specifying the applicable basis for determining the rate of interest,
then for that day that Advance shall bear interest at the rate of interest
otherwise applicable to Base Rate Loans.

        (b)   Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Commitment, subject to any letter agreement
between Agent and individual Lenders), a

33

--------------------------------------------------------------------------------




Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in subsection 2.13(e)) which shall accrue at a rate equal to 1.5% per
annum times the Daily Balance of the undrawn amount of all outstanding Letters
of Credit.

        (c)   Default Rate. Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

        (i)    all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to two and
one-half percentage points (2.50%) above the per annum rate otherwise applicable
hereunder, and

        (ii)   the Letter of Credit fee provided for in subsection 2.5(b) above
shall be increased to 2.5 percentage points above the per annum rate otherwise
applicable hereunder.

        (d)   Payment. Interest, Letter of Credit fees, and all other fees
payable hereunder shall be due and payable, in arrears, on the first day of each
month at any time that Obligations or Commitments are outstanding. Borrowers
hereby authorize Agent, from time to time, without prior notice to Borrowers, to
charge such interest and fees, all Lender Group Expenses (as and when incurred),
the charges, commissions, fees, and costs provided for in subsection 2.13(e) (as
and when accrued or incurred), the fees and costs provided for in Section 2.12
(as and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document to Borrowers' Loan Account, which amounts
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances hereunder. Any interest not paid when due shall be
compounded by being charged to Borrowers' Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

34

--------------------------------------------------------------------------------



        (e)   Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

        (f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

        2.6    Credit Card Collections.    

        (a)   Annexed hereto is Schedule 2.6, which describes all arrangements
to which each Borrower is a party with respect to the payment to such Borrower
of the proceeds of all credit card charges for sales by such Borrower.

        (b)   Payment of all credit card charges submitted by Borrowers to
Credit Card Processors identified on Schedule 2.6 or otherwise and any other
amounts payable to Borrowers by such Credit Card Processors shall be directed to
such account as may be designated by Agent pursuant to Credit Card Agreements.
Borrowers shall not attempt to change any direction or designation set forth in
the Credit Card Agreements regarding payment of charges without the prior
written consent of Agent.

        2.7    Depository Accounts.    Annexed hereto is Schedule 2.7 which
describes all present depository accounts of each Borrower, which schedule
includes, with respect to each such depository account (i) the name and address
of that depository; (ii) the account number(s) maintained with such depository;
and (iii) a contact person at such depository. In addition, the following
depository accounts have been or will be established (and are referred to
herein):

        (a)   The Concentration Account, the contents of which shall constitute
Collateral and Negotiable Collateral.

        (i)    Borrowers shall, prior to or contemporaneous with the execution
of this Agreement, (x) provide Agent with such blocked account agreements (the
"Blocked Account Agreements"), in form and substance satisfactory to Agent, of
the depository with which the Concentration Account is maintained as may be
satisfactory to Agent; and (y) not establish any Concentration Account hereafter
except upon not less than thirty (30) days prior written notice to Agent and the
delivery to Agent of a similar such agreement acceptable to Agent.

        (ii)   Borrowers shall pay all fees and charges of, and maintain such
impressed balances as may be required by Agent or by any bank in which any
account is opened as required hereby (even if such account is opened by Agent).

        (b)   The Designated Account, the contents of which shall constitute
Collateral and Negotiable Collateral.

        (c)   No Borrower shall establish any depository accounts hereafter
unless such Borrower, contemporaneous with such establishment, delivers to Agent
an agreement (in form satisfactory to

35

--------------------------------------------------------------------------------




Agent) executed on behalf of the depository with which such depository account
is being established.

        2.8    Collections.    

        (a)   All Collections constitute Collateral and proceeds of Collateral
and shall be held in trust by Borrowers for Agent; shall not be commingled with
any of Borrowers' other funds; and shall be deposited and/or transferred daily
only to the Concentration Account.

        (b)   Administrative Borrower shall cause the ACH or wire transfer to
the Concentration Account, no less than daily (and whether or not there is then
an outstanding balance in the Loan Account) of all Collections, including,
without limitation:

        (i)    The then contents of each depository account (other than the
Designated Account), each such transfer to be net of any minimum balance, not to
exceed $1,500, as may be required to be maintained in the subject depository
account by the bank at which such depository account is maintained.

        (ii)   The proceeds of all credit card charges not otherwise provided
for pursuant hereto.

        (c)   Agent shall transfer to the Designated Account any surplus
(attributable to Borrowers) in excess of the Obligations in the Loan Account
remaining after the application to the Obligations referred to in Section 2.11
(less those amounts which are to be netted out as provided therein).

        (d)   Upon terms and conditions set forth in the Blocked Account
Agreement, all Collections received in the Concentration Account shall be wired
into the Agent Account.

        2.9    Crediting Payments; Float Charge.    The receipt of any payment
item by Agent (whether from transfers to Agent by the depository account banks
or Concentration Account Bank or otherwise) shall be applied provisionally to
reduce the Obligations outstanding under Section 2.1, but shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent's Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent's Account on a Business Day on or before 2:00 p.m. (Boston, Massachusetts
time). If any payment item is received into the Agent's Account on a
non-Business Day or after 2:00 p.m. (Boston, Massachusetts time) on a Business
Day, it shall be deemed to have been received by Agent as of the opening of
business on the immediately following Business Day. Agent shall be entitled to
charge Borrowers for one-half of one (1) Business Day of "clearance' or "float'
at the rate applicable to LIBOR Rate Loans under Section 2.5 on all Collections
that are received by Agent (regardless of whether forwarded by the depository
account banks or the Concentration Account Bank to Agent). This across-the-board
one-half of one (1) Business Day clearance or float charge on all Collections is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrowers and shall apply irrespective of whether or not there
are any outstanding monetary Obligations; the effect of such clearance or float
charge being the equivalent of charging one-half of one (1) Business Day of
interest on such Collections. The parties acknowledge and agree that the
economic benefit of the foregoing provisions of this Section 2.9 shall be for
the exclusive benefit of Agent.

        2.10    Designated Account.    Agent is authorized to make the Advances,
and Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
subsection 2.5(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances

36

--------------------------------------------------------------------------------


requested by Borrowers and made by Agent or the Lenders hereunder. Unless
otherwise agreed by Agent and Administrative Borrower, any Advance, Agent
Advance, or Swing Loan requested by Borrowers and made by Agent or the Lenders
hereunder shall be made to the Designated Account.

        2.11    Maintenance of Loan Account; Statements of Obligations.    Agent
shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with all Advances (including Agent
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers' account, the Letters of Credit issued by Issuing
Lender for Borrowers' account, and with all other payment Obligations hereunder
or under the other Loan Documents, including accrued interest, fees and
expenses, and Lender Group Expenses. In accordance with Section 2.9, the Loan
Account will be credited with all payments received by Agent from Borrowers or
for Borrowers' account, including all amounts received in the Agent's Account
from any depository account bank or Concentration Account Bank. Agent shall
render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after
receipt thereof by Administrative Borrower, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

        2.12    Fees.    Borrowers shall pay to Agent the following fees and
charges, which fees and charges shall be non-refundable when paid (irrespective
of whether this Agreement is terminated thereafter) and shall be apportioned
among the Lenders in accordance with the terms of letter agreements between
Agent and individual Lenders:

        (a)   Unused Line Fee. On the first day of each month during the term of
this Agreement, an unused line fee in the amount equal to 0.25% per annum times
the result of (A) the Maximum Amount, less (B) the sum of (x) the average Daily
Balance of Advances that were outstanding during the immediately preceding
month, plus (y) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month.

        (b)   Servicing Fees. Servicing fees as set forth in the Fee Letter.

        (c)   Commitment Acceptance Fee. A commitment acceptance fee as set
forth in the Fee Letter.

        (d)   Fees under Existing Loan Agreement. All unused line fees and other
fees and expenses owing under or in respect of the Existing Loan Agreement shall
be paid on the Closing Date to the Agent for the account as appropriate of the
Agent and the Existing Lenders.

        2.13    Letters of Credit.    

        (a)   Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
"L/C") or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an "L/C Undertaking") with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, or extension) a notice
requesting the issuance of an L/C or L/C Undertaking, or identifying the L/C or
L/C Undertaking to be amended, renewed, or extended, the date of issuance,
amendment, renewal, or extension, the date on which such L/C or L/C Undertaking
is to expire, the amount of such L/C or L/C Undertaking, the name and address of

37

--------------------------------------------------------------------------------

the beneficiary thereof (or of the Underlying Letter of Credit, as applicable),
and such other information as shall be necessary to prepare, amend, renew, or
extend such L/C or L/C Undertaking. If requested by the Issuing Lender,
Borrowers also shall be an applicant under the application with respect to any
Underlying Letter of Credit that is to be the subject of an L/C Undertaking. The
Issuing Lender shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested Letter of
Credit:

        (i)    the Letter of Credit Usage would exceed the Borrowing Base less
the then extant amount of outstanding Advances, or

        (ii)   the Letter of Credit Usage would exceed $3,000,000, or

        (iii)  the Letter of Credit Usage would exceed the Maximum Amount less
the then extant amount of outstanding Advances.

        Borrowers and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit (and
corresponding Underlying Letter of Credit) shall have an expiry date no later
than 30 days prior to the Maturity Date and all such Letters of Credit (and
corresponding Underlying Letter of Credit) shall be in form and substance
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrowers immediately shall reimburse such L/C Disbursement to Issuing
Lender by paying to Agent an amount equal to such L/C Disbursement not later
than 2:00 p.m., Boston, Massachusetts time, on the date that such L/C
Disbursement is made, if Administrative Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 1:00 p.m., Boston,
Massachusetts time, on such date, or, if such notice has not been received by
Administrative Borrower prior to such time on such date, then not later than
2:00 p.m., Boston, Massachusetts time, on (i) the Business Day that
Administrative Borrower receives such notice, if such notice is received prior
to 1:00 p.m., Boston, Massachusetts time, on the date of receipt, and, (ii) in
the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.5. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers' obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to subsection 2.13(c) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interest may
appear.

        (b)   Promptly following receipt of a notice of L/C Disbursement
pursuant to subsection 2.13(a), each Lender with a Commitment agrees to fund its
Pro Rata Share of any Advance deemed made pursuant to the foregoing subsection
on the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Commitment, the Issuing Lender
shall be deemed to have granted to each Lender with a Commitment, and each
Lender with a Commitment shall be deemed to have purchased, a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender's Pro Rata
Share of any payments made by the Issuing Lender under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Commitment
hereby

38

--------------------------------------------------------------------------------




absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender's Pro Rata Share of each L/C Disbursement made by
the Issuing Lender and not reimbursed by Borrowers on the date due as provided
in clause (a) of this Section, or of any reimbursement payment required to be
refunded to Borrowers for any reason. Each Lender with a Commitment acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount equal to its respective Pro Rata Share pursuant to
this subsection 2.13(b) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3 hereof. If any such Lender fails to make available to Agent the amount
of such Lender's Pro Rata Share of any payments made by the Issuing Lender in
respect of such Letter of Credit as provided in this Section, Agent (for the
account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

        (c)   Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability
that is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Each Borrower agrees to be bound
by the Underlying Issuer's regulations and interpretations of any Underlying
Letter of Credit or by Issuing Lender's interpretations of any L/C issued by
Issuing Lender to or for such Borrower's account, even though this
interpretation may be different from such Borrower's own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers' instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group's
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability that is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group.

        (d)   Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender's instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

        (e)   Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

        (f)    If by reason of (i) any change in any applicable law, treaty,
rule, or regulation or any change in the interpretation or application thereof
by any Governmental Authority, or (ii) compliance by the Underlying Issuer or
the Lender Group with any direction, request, or

39

--------------------------------------------------------------------------------




requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

        (i)    any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

        (ii)   there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto;

        and the result of the foregoing is to increase, directly or indirectly,
the cost to the Lender Group of issuing, making, guaranteeing, or maintaining
any Letter of Credit or to reduce the amount receivable in respect thereof by
the Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Administrative Borrower, and Borrowers shall pay on demand
such amounts as Agent may specify to be necessary to compensate the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section 2.13, as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

        2.14    LIBOR Option.    

        (a)   Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the "LIBOR Option") to have interest on all or a portion of the Advances be
charged at the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto, (ii) the
occurrence of an Event of Default in consequence of which the Required Lenders
or Agent on behalf thereof elect to accelerate the maturity of the Obligations,
(iii) termination of this Agreement pursuant to the terms hereof, or (iv) the
first day of each month that such LIBOR Rate Loan is outstanding. On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at the LIBOR
Rate and Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

        (b)   LIBOR Election.

        (i)    Administrative Borrower may, at any time and from time to time,
so long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 2:00 p.m. (Boston, Massachusetts
time) at least two (2) Business Days prior to the commencement of the proposed
Interest Period (the "LIBOR Deadline"). Notice of Administrative Borrower's
election of the LIBOR Option for a permitted portion of the Advances and an
Interest Period pursuant to this Section 2.14 shall be made by delivery to Agent
of a LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (Boston,
Massachusetts time) on the same day. Promptly upon its receipt of each such
LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders having a
Commitment.

40

--------------------------------------------------------------------------------

        (ii)   Each LIBOR Notice shall be irrevocable and binding on Borrowers.
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of (a) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, and expenses, collectively, "Funding
Losses"). Funding Losses shall, with respect to Agent or any Lender, be deemed
to equal the amount determined by Agent or such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period therefor), minus (ii) the amount of interest that would accrue
on such principal amount for such period at the interest rate which Agent or
such Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Agent or a Lender delivered to Administrative
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.14 shall be conclusive absent
manifest error.

        (iii)  Borrowers shall have not more than 5 LIBOR Rate Loans in effect
at any given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

        (c)   Prepayments. Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Collections in accordance with subsection
2.3(c) or for any other reason, including early termination of the term of this
Agreement or acceleration of the Obligations pursuant to the terms hereof, each
Borrower shall indemnify, defend, and hold Agent and the Lenders and their
Participants harmless against any and all Funding Losses in accordance with
clause (b) above.

        (d)   Special Provisions Applicable to LIBOR Rate.

        (i)    The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Administrative Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Administrative
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

41

--------------------------------------------------------------------------------

        (ii)   In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender's notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

        (e)   No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

        2.15    Capital Requirements.    If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), will have the effect of reducing the return on such Lender's
or such holding company's capital as a consequence of such Lender's Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender's or such holding company's then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity's capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

        2.16    Joint and Several Liability of Borrowers; Rights of
Contribution.    

        (a)   Each of Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each of Borrowers and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

        (b)   Each of Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.16), it being the intention of the
parties

42

--------------------------------------------------------------------------------




hereto that all the Obligations shall be the joint and several obligations of
each Person composing Borrowers without preferences or distinction among them.

        (c)   If and to the extent that any of Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

        (d)   The Obligations of each Person composing Borrowers under the
provisions of this Section 2.16 constitute the absolute and unconditional, full
recourse Obligations of each Person composing Borrowers enforceable against each
such Borrower to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

        (e)   Except as otherwise expressly provided in this Agreement, each
Person composing Borrowers hereby waives notice of acceptance of its joint and
several liability, notice of any Advances or Letters of Credit issued under or
pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages, any
and all suretyship defenses and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement).
Each Person composing Borrowers hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Person
composing Borrowers in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement, any and all other indulgences
whatsoever by Agent or Lenders in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Person composing Borrowers. Without
limiting the generality of the foregoing, each of Borrowers assents to any other
action or delay in acting or failure to act on the part of any Agent or Lender
with respect to the failure by any Person composing Borrowers to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.16 afford grounds for terminating, discharging or
relieving any Person composing Borrowers, in whole or in part, from any of its
Obligations under this Section 2.16, it being the intention of each Person
composing Borrowers that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Person composing Borrowers under this
Section 2.16 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Person composing Borrowers
under this Section 2.16 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Person composing Borrowers or any Agent or
Lender. The joint and several liability of the Persons composing Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Persons composing Borrowers or
any Agent or Lender. Each Person composing a Borrower, in the event applicable,
hereby waives the application of Sections 13-50-102 and 13-50-103 of the
Colorado Revised Statutes.

        (f)    Each Person composing Borrowers represents and warrants to Agent
and Lenders that such Borrower is currently informed of the financial condition
of Borrowers and of all other

43

--------------------------------------------------------------------------------




circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Person composing Borrowers further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents. Each Person
composing Borrowers hereby covenants that such Borrower will continue to keep
informed of Borrowers' financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

        (g)   Each of the Persons composing Borrowers waives all rights and
defenses arising out of an election of remedies by the Agent or any Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed the Agent's or such
Lender's rights of subrogation and reimbursement against such Borrower by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.

        (h)   Each of the Persons composing Borrowers waives all rights and
defenses that such Borrower may have because the Obligations are secured by Real
Property. This means, among other things:

        (i)    Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

        (ii)   If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

        A.    The amount of the Obligations may be reduced only by the price for
which that Collateral is sold at the foreclosure sale, even if the Collateral is
worth more than the sale price.

        B.    Agent and Lenders may collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

        This is an unconditional and irrevocable waiver of any rights and
defenses such Borrower may have because the Obligations are secured by Real
Property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.

        (i)    Each Borrower states and acknowledges that: (i) pursuant to this
Agreement, Borrowers desire to utilize their borrowing potential on a
consolidated basis to the same extent possible if they were merged into a single
corporate entity; (ii) it has determined that it will benefit specifically and
materially from the advances of credit contemplated by this Agreement; (iii) it
is both a condition precedent to the obligations of the Lender Group and a
desire of the Borrowers that each Borrower execute and deliver to the Lender
Group this Agreement; and (iv) Borrowers have requested and bargained for the
structure and terms of and security for the Advances contemplated by this
Agreement.

        (j)    It is the intent of each Borrower that the indebtedness,
obligations and liability hereunder of no one of them be subject to challenge on
any basis. Accordingly, as of the date hereof, the liability of each Borrower
under this Section 2.16, together with all of its other liabilities to all
Persons as of the date hereof and as of any other date on which a transfer is
deemed to occur by virtue of this Agreement, calculated in amount sufficient to
pay its probable net liabilities on its existing Indebtedness as the same become
absolute and matured ("Dated Liabilities") is, and is to be, less than the
amount of the aggregate of a fair valuation of its property as of such
corresponding date ("Dated Assets"). To this end, each Borrower under this
Section 2.16 (i) grants to and recognizes in each other Borrower, ratably,
rights of subrogation and contribution in the

44

--------------------------------------------------------------------------------




amount, if any, by which the Dated Assets of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Liabilities of such Borrower or, as the case may be, and
(ii) acknowledges receipt of and recognizes its right to subrogation and
contribution ratably from each other Borrower in the amount, if any by which the
Dated Liabilities of such Borrower, but for the aggregate of subrogation and
contribution in its favor recognized herein, would exceed the Dated Assets of
such Borrower under this Section 2.16. In recognizing the value of the Dated
Assets and the Dated Liabilities, it is understood that Borrowers will
recognize, to at least the same extent of their aggregate recognition of
liabilities hereunder, their rights to subrogation and contribution hereunder.
It is a material objective of this Section 2.16 that each Borrower recognizes
rights to subrogation and contribution rather than be deemed to be insolvent (or
in contemplation thereof) by reason of any arbitrary interpretation of its joint
and several obligations hereunder.

        (k)   The provisions of this Section 2.16 are made for the benefit of
the Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Persons
composing Borrowers as often as occasion therefor may arise and without
requirement on the part of any such Agent, Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any of the other Persons composing Borrowers or to exhaust any remedies
available to it or them against any of the other Persons composing Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.16 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any of the Persons composing Borrowers, or
otherwise, the provisions of this Section 2.16 will forthwith be reinstated in
effect, as though such payment had not been made.

        (l)    Each of the Persons composing Borrowers hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
the Agent or the Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

        (m)  Each of the Persons composing Borrowers hereby agrees that, after
the occurrence and during the continuance of any Default or Event of Default,
the payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations. Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee

45

--------------------------------------------------------------------------------




for the Agent, and the Borrower shall deliver any such amounts to the Agent for
application to the Obligations in accordance with subsection 2.3(c).

3.     CONDITIONS; TERM OF AGREEMENT.

        3.1    Conditions Precedent to the Effectiveness of this
Agreement.    The effectiveness of this Agreement is subject to the fulfillment,
to the satisfaction of Agent, of each of the conditions precedent set forth
below:

        (a)   the Closing Date shall occur on or before April 2, 2004;

        (b)   Agent shall have filed all financing statements required by Agent
and Agent shall have received searches reflecting the filing of all such
financing statements;

        (c)   Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

        (i)    the Notes,

        (ii)   the Pledge Agreement, together with all certificates representing
the interests pledged thereunder, as well as instruments of transfer with
respect thereto endorsed in blank,

        (iii)  the Trademark Security Agreement,

        (iv)  the Intercompany Subordination Agreement,

        (v)   the Fee Letter,

        (vi)  a Credit Card Agreement from Wells Fargo Merchant Services,
L.L.C., and

        (vii) the Perfection Certificate of each Borrower.

        (d)   Agent shall have received a certificate from the Secretary of each
Borrower attesting to the resolutions of such Borrower's Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party and authorizing specific
officers of such Borrower to execute the same;

        (e)   Agent shall have received copies of each Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Borrower;

        (f)    Agent shall have received a certificate of status with respect to
each Borrower, dated within 25 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

        (g)   Agent shall have received certificates of status with respect to
each Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

        (h)   Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 6.9, the form and
substance of which shall be satisfactory to Agent;

        (i)    Agent shall have received an opinion of Borrowers' counsel in
form and substance satisfactory to Agent;

        (j)    Agent shall have received Projections (itemizing financial data
on a monthly basis) for the fiscal year ended January 31, 2005;

46

--------------------------------------------------------------------------------




        (k)   Agent shall have received the initial Borrowing Base Certificate
dated as of the Closing Date;

        (l)    all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent;

        (m)  Borrowers shall pay all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

        (n)   Borrowers shall have an Excess Availability of not less than
$10,000,000;

        (o)   Receipt by the Agent of the following:

        (i)    Appraisal of the fair market value of the Thornton Colorado
Facility, such appraisal to be in form and substance satisfactory to Agent and
prepared by an appraiser satisfactory to Agent.

        (ii)   Mortgage duly executed by Parent, granting Agent, for the benefit
of the Lender Group, a first priority Lien in the Thornton Colorado Facility
(subject to Permitted Liens).

        (iii)  Mortgagee title insurance policies (or marked commitments to
issue the same) for the Thornton Colorado Facility issued by a title insurance
company satisfactory to Agent (each a "Mortgage Policy" and, collectively, the
"Mortgage Policies") in amounts satisfactory to Agent assuring Agent that the
Mortgage on the Thornton Colorado Facility are valid and enforceable first
priority mortgage Liens on the Thornton Colorado Facility free and clear of all
defects and encumbrances except Permitted Liens, and the Mortgage Policies
otherwise shall be in form and substance satisfactory to Agent;

47

--------------------------------------------------------------------------------





        (iv)  a phase-I environmental report on the Thornton Colorado Facility;
and

        (v)   a real estate survey with respect to each parcel comprising the
Thornton Colorado Facility;

        provided that the environmental consultants, appraisers and surveyors
retained for such reports, appraisals or surveys, the scope of the reports,
appraisals or surveys, and the results thereof shall be acceptable to Agent in
its Permitted Discretion.

        3.2    Conditions Precedent to all Extensions of Credit.    The
obligation of the Lender Group (or any member thereof) to make any Advance (or
to extend any other credit hereunder) shall be subject to the following
conditions precedent:

        (a)   the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

        (b)   no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

        (c)   no injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the extending of such credit shall
have been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates;

        (d)   no Material Adverse Change shall have occurred; and

        (e)   Agent shall have received the most recent Borrowing Base
Certificate to be delivered to Agent in accordance with Section 6.2.

        3.3    Term.    This Agreement shall become effective upon the execution
and delivery hereof by Borrowers, Agent, and the Lenders and shall continue in
full force and effect for a term ending on the Maturity Date. The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

        3.4    Effect of Termination.    On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to any outstanding Letters of Credit and Obligations with
respect to Bank Products) immediately shall become due and payable without
notice or demand (including (a) either (i) providing cash collateral to be held
by Agent for the benefit of those Lenders with a Commitment in an amount equal
to 110% of the then extant Letter of Credit Usage, (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral to be held by Agent for the benefit of Wells Fargo or its Affiliates
with respect to the then extant Obligations with respect to Bank Products). No
termination of this Agreement, however, shall relieve or discharge Borrowers of
their duties, Obligations, or covenants hereunder and the Agent's Liens in the
Collateral shall remain in effect until all Obligations have been fully and
finally discharged and the Lender Group's obligations to provide additional
credit hereunder have been terminated. When this Agreement has been terminated
and all of the Obligations have been fully and finally discharged and the Lender
Group's obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, the Agent's Liens shall automatically terminate and
be of no further force and effect, and Agent will, at Borrowers' sole expense,
execute and deliver any UCC termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent's Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

48

--------------------------------------------------------------------------------


        3.5    Early Termination by Borrowers.    Borrowers have the option, at
any time upon 90 days prior written notice by Administrative Borrower to Agent,
to terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a
Commitment in an amount equal to 110% of the then extant Letter of Credit Usage,
or (ii) causing the original Letters of Credit to be returned to the Issuing
Lender and (b) providing cash collateral to be held by the Agent for the benefit
of Wells Fargo or its Affiliates with respect to the then extant Obligations
with respect to Bank Products), in full, together with the Applicable Prepayment
Premium (to be allocated based upon letter agreements between Agent and
individual Lenders). If Administrative Borrower has sent a notice of termination
pursuant to the provisions of this Section 3.5, then the Commitments shall
terminate and Borrowers shall be obligated to repay the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Commitment in an amount equal to 110% of the then extant
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender and (b) providing cash collateral to be held by
the Agent for the benefit of Wells Fargo or its Affiliates with respect to the
then extant Obligations with respect to Bank Products), in full, together with
the Applicable Prepayment Premium, on the date set forth as the date of
termination of this Agreement in such notice. In the event of the termination of
this Agreement and repayment of the Obligations at any time prior to the
Maturity Date, for any other reason, including (a) termination upon the election
of the Required Lenders to terminate after the occurrence of an Event of
Default, (b) foreclosure and sale of Collateral, (c) sale of the Collateral in
any Insolvency Proceeding, or (d) restructure, reorganization or compromise of
the Obligations by the confirmation of a plan of reorganization, or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding,
then, in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lender Group or profits lost by the Lender Group
as a result of such early termination, and by mutual agreement of the parties as
to a reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent (to
be allocated based upon letter agreements between Agent and individual Lenders),
measured as of the date of such termination. Anything herein to the contrary
notwithstanding, no Applicable Prepayment Premium shall be payable if
termination occurs and in connection with such termination the Obligations are
refinanced by WFRF, any Affiliate of WFRF, or any successor thereto.

4.     CREATION OF SECURITY INTEREST.

        4.1    Grant of Security Interest.    Each Borrower hereby grants to
Agent, for the benefit of the Lender Group and any other holder of Obligations,
a continuing security interest in, and so pledges and assigns to Agent, for the
benefit of Lender Group and any other holder of Obligations, all of its right,
title, and interest in all currently existing and hereafter acquired or arising
Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Borrowers of each of their covenants and duties
under the Loan Documents. The Agent's Liens in and to the Collateral shall
attach to all Collateral without further act on the part of Agent or Borrowers
except that Agent acknowledges that the attachment of its security interest in
any commercial tort claim as original collateral is subject to Borrowers'
compliance with subsection 4.5(e). Anything contained in this Agreement or any
other Loan Document to the contrary notwithstanding, except for transactions
permitted by Section 7.4, Borrowers have no authority, express or implied, to
dispose of any item or portion of the Collateral.

        4.2    Authorization to File Financing Statements.    Each Borrower
hereby irrevocably authorizes Agent at any time and from time to time to file in
any filing office in any Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the

49

--------------------------------------------------------------------------------


Collateral falls within the scope of Article 9 of the Code or such jurisdiction,
or (ii) as being of an equal or lesser scope or with greater detail, and
(b) provide any other information required by part 5 of Article 9 of the Code or
such other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Borrower is an
organization, the type of organization and any organizational identification
number issued to such Borrower and, (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of Real Property to which
the Collateral relates. Each Borrower agrees to furnish any such information to
Agent promptly upon request. Each Borrower also ratifies its authorization for
Agent to have filed in any Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

        4.3    Negotiable Collateral.    In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that perfection or priority of Agent's security interest is
dependent on or enhanced by possession, the applicable Borrower, immediately
upon the request of Agent, shall endorse and deliver physical possession of such
Negotiable Collateral to Agent.

        4.4    Collection of Accounts, General Intangibles, and Negotiable
Collateral.    At any time after the occurrence and during the continuation of
an Event of Default Agent or Agent's designee may (a) notify Account Debtors of
Borrowers that the Accounts, chattel paper, or General Intangibles have been
assigned to Agent or that Agent has a security interest therein, or (b) collect
the Accounts, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account. Each Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group's trustee, any
Collections that it receives and immediately will deliver said Collections to
Agent in their original form as received by the applicable Borrower.

        4.5    Other Actions.    Further to insure the attachment, perfection
and first priority of, and the ability of the Agent to enforce Agent's Liens,
each Borrower agrees, in each case at the Borrowers' expense, to take the
following actions with respect to the following Collateral and without
limitation on the Borrowers' other obligations contained in this Agreement:

        (a)    Investment Property.    If any Borrower shall, now or at any time
hereafter, hold or acquire any certificated securities, such Borrower shall
forthwith endorse, assign and deliver the same to Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify. If any securities now or hereafter acquired by any
Borrower are uncertificated and are issued to such Borrower or its nominee
directly by the issuer thereof, such Borrower shall immediately notify Agent
thereof and, at Agent's request and option, either (i) cause the issuer to enter
into a Control Agreement, or (ii) pursuant to an agreement in form and substance
satisfactory to Agent, arrange for Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Borrower are held by such
Borrower or its nominee through a securities intermediary or commodity
intermediary, such Borrower shall immediately notify Agent thereof and, at
Agent's request and option, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to enter into a Control Agreement, or
(ii) pursuant to an agreement in form and substance satisfactory to Agent, in
the case of financial assets or other investment property held through a
securities intermediary, arrange for Agent to become the entitlement holder with
respect to such investment property, with such Borrower being permitted, only
with the written consent of Agent, to exercise rights to withdraw or otherwise
deal with such investment property. The provisions of this paragraph shall not
apply to any financial assets credited to a securities account for which Agent
is the securities intermediary.

        (b)    Collateral in the Possession of a Bailee.    In addition to the
requirements under Section 7.17, if any Collateral is, now or at any time
hereafter, in the possession of a bailee, the Borrowers shall promptly notify
Agent thereof and, at Agent's request and option, shall promptly obtain a
Collateral Access Agreement.

50

--------------------------------------------------------------------------------




        (c)    Electronic Chattel Paper and Transferable Records.    If any
Borrowers, now or at any time hereafter, holds or acquires an interest in any
electronic chattel paper or any "transferable record," as that term is defined
in Section 201 of the federal Electronic Signatures in Global and National
Commerce Act, or in §16 of the Uniform Electronic Transactions Act as in effect
in any relevant jurisdiction, such Borrower shall promptly notify Agent thereof
and, at the request and option of Agent, shall take such action as Agent may
reasonably request to vest in Agent control, under §9-105 of the Code, of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record.

        (d)    Letter-of-credit Rights.    If any Borrower is, now or at any
time hereafter, a beneficiary under a letter of credit, such Borrower shall
promptly notify Agent thereof and, at the request and option of Agent, such
Borrower shall, pursuant to an agreement in form and substance reasonably
satisfactory to Agent, use its best efforts to either (i) arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to Agent
of the proceeds of the letter of credit or (ii) arrange for Agent to become the
transferee beneficiary of the letter of credit, with Agent agreeing, in each
case, that the proceeds of the letter of credit are to be applied in accordance
with subsection 2.3(c).

        (e)    Commercial Tort Claims.    If any Borrower shall, now or at any
time hereafter, hold or acquire a commercial tort claim, such Borrower shall
immediately notify Agent in a writing signed by the Administrative Borrower of
the particulars thereof and grant to Agent, for the benefit of the Lender Group,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Agent.

        (f)    Copyrights.    Each Borrower covenants, promptly following such
Borrower's acquisition thereof, to provide to Agent like identifications of all
material copyrights and other rights in and to all material copyrightable works
hereafter acquired by such Borrower, to register such copyrights with the
Copyright Office (unless such Borrower determines that such copyright is not
material to the conduct of its business) and to execute and deliver to Agent,
for the benefit of Lender Group, supplemental Copyright Security Agreements, in
form and substance satisfactory to Agent, for the benefit of Lender Group,
modified to reflect such subsequent acquisitions and registrations.

        4.6    Delivery of Additional Documentation Required; Lien
Perfection.    Each Borrower further agrees, upon the request of Agent and at
Agent's option, to take any and all other actions as Agent may reasonably
determine to be necessary or useful for the attachment, perfection and first
priority of, and the ability of Agent to enforce, Agent's Lien in any and all of
the Collateral, including (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Code, to
the extent, if any, that such Borrower's signature thereon is required therefor,
(b) causing Agent's name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, Agent's security
interest in such Collateral, (c) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Agent to enforce, Agent's security interest in such Collateral,
(d) use its best efforts obtaining governmental and other third party waivers,
consents and approvals, in form and substance reasonably satisfactory to Agent,
including any consent of any licensor or other person obligated on Collateral,
(e) obtaining waivers or consents from mortgagees and landlords or lessors in
form and substance satisfactory to Agent, provided that to the extent the
Borrower is unable to obtain waivers from landlords or lessors with respect to
any (i) distribution center, Inventory at such location shall not be deemed
Eligible Inventory and (ii) location where any Person benefits from a Lien or
trust over Collateral as set forth in Section 2.1(c), the Agent may establish
Reserves Against

51

--------------------------------------------------------------------------------

Availability as set forth in Section 2.1(c), (f) creating and perfecting Liens
in favor of Agent in any Real Property acquired after the Closing Date, and
(g) taking all actions under any earlier versions of the Code or under any other
law, as reasonably determined by Agent to be applicable in any relevant Code or
other jurisdiction, including any foreign jurisdiction. Each Borrower hereby
ratifies its authorization for Agent to have filed in any jurisdiction any like
additional documents if filed prior to the date hereof. The parties agree that a
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement and may be filed in any appropriate office in lieu thereof.
In addition, on such periodic basis as Agent shall require, Borrowers shall
(a) provide Agent with a report of all new patentable, copyrightable, or
trademarkable materials acquired or generated by Borrowers during the prior
period (unless such Borrower determines that such patentable, copyrightable, or
trademarkable materials are not material to the conduct of its business),
(b) cause all patents, copyrights, and trademarks acquired or generated by
Borrowers that are not already the subject of a registration with the
appropriate filing office (or an application therefor diligently prosecuted) to
be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of Borrowers' ownership thereof (unless such Borrower
determines that such patent, copyright or trademark is not material to the
conduct of its business), and (c) cause to be prepared, executed, and delivered
to Agent supplemental schedules to the applicable Loan Documents to identify
such patents, copyrights, and trademarks as being subject to the security
interests created thereunder and otherwise execute and deliver at Agent's
request appropriate security documents with respect to such patents, copyrights
and trademarks (in each case, unless such Borrower determines that such patent,
copyright or trademark is not material to the conduct of its business).

        4.7    Power of Attorney.    Each Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees, or
agents designated by Agent) as such Borrower's true and lawful attorney, with
power to (a) if such Borrower refuses to, or fails timely to execute and deliver
any of the documents described Section 4.6, sign the name of such Borrower on
any of the documents described in Section 4.6, (b) at any time that an Event of
Default has occurred and is continuing or Agent, in its reasonable credit
judgment as an asset-based lender, deems itself insecure, sign such Borrower's
name on any invoice or bill of lading relating to the Collateral, drafts against
Account Debtors, or notices to Account Debtors, (c) send requests for
verification of Accounts, (d) at any time that an Event of Default has occurred
or is continuing endorse such Borrower's name on any Collection item that may
come into the Lender Group's possession, (e) at any time that an Event of
Default has occurred and is continuing or Agent in its reasonable credit
judgment as an asset based lender deems itself insecure, notify the post office
authorities to change the address for delivery of Borrowers' mail to an address
designated by Agent, to receive and open all mail addressed to Borrowers, and to
retain all mail relating to the Collateral and forward all other mail to
Borrowers, (f) at any time that an Event of Default has occurred and is
continuing or Agent in its reasonable credit judgment as an asset based lender
deems itself insecure, make, settle, and adjust all claims under such Borrower's
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, and (g) at any time that an Event of Default has
occurred and is continuing, settle and adjust disputes and claims respecting the
Accounts, chattel paper, or General Intangibles directly with Account Debtors,
for amounts and upon terms that Agent determines to be reasonable, and Agent may
cause to be executed and delivered any documents and releases that Agent
determines to be necessary. The appointment of Agent as each Borrower's
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully and
finally repaid and performed and the Lender Group's obligations to extend credit
hereunder are terminated.

        4.8    Right to Inspect.    Agent (through any of its respective
officers, employees, or agents) shall have the right, from time to time
hereafter to inspect the Books and to check, test, and appraise the Collateral
in order to verify Borrowers' financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral.

52

--------------------------------------------------------------------------------


        4.9    Control Agreements.    Each Borrower agrees that it will not
transfer assets out of any Securities Accounts other than as permitted under
Section 7.18 and, if to another securities intermediary, unless each of the
applicable Borrower, Agent, and the substitute securities intermediary have
entered into a Control Agreement, if such a Control Agreement is required by
Agent. No arrangement contemplated hereby or by any Control Agreement in respect
of any Securities Accounts or other Investment Property shall be modified by
Borrowers without the prior written consent of Agent. Upon the occurrence and
during the continuance of an Event of Default, Agent may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Agent's Account. No arrangement contemplated hereby or by any Control
Agreement or Blocked Account Agreement shall be modified by Borrower without the
prior written consent of Agent.

5.     REPRESENTATIONS AND WARRANTIES.

        In order to induce the Lender Group to enter into this Agreement, each
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

        5.1    No Encumbrances.    Each Borrower (a) owns all of the assets
reflected in the consolidated balance sheet of the Parent and its Subsidiaries
as at the Balance Sheet Date or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date), subject to no Liens or other rights of others, except Permitted
Liens and (b) has good and indefeasible title to all of the property comprising
the Collateral and the Real Property, free and clear of Liens except for
Permitted Liens. None of the Collateral constitutes, or is the proceeds of,
"farm products" as defined in §9-102(a)(34) of the Code. No Account Debtor or
other Person obligated on any of the Collateral that is a governmental authority
covered by the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of such Collateral has any single Account in an
amount equal to or greater than $25,000 and all Accounts from governmental
authorities are equal to or less than $100,000 in the aggregate. No Borrower
holds any commercial tort claim except as indicated on its Perfection
Certificates and set forth on Schedule C-2 hereto (as may be updated from time
to time with the written consent of the Agent). All other information set forth
on the Perfection Certificates pertaining to the Collateral is accurate and
complete as of the date hereof. There has been no change in any of such
information since the date on which the Perfection Certificates were signed by
Borrowers except as otherwise permitted under this Agreement.

        5.2    Eligible Accounts.    The Eligible Accounts are bona fide
existing obligations created by the sale and delivery of Inventory or the
rendition of services to Account Debtors in the ordinary course of a Borrower's
business, unconditionally owed to such Borrower without defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, other than the
Borrowers' standard return policy which has been provided to the Agent. The
property giving rise to such Eligible Accounts has been delivered to the Account
Debtor, or to the Account Debtor's agent for immediate shipment to and
unconditional acceptance by the Account Debtor. Such Borrower has not received
notice of actual or imminent bankruptcy, insolvency, or material impairment of
the financial condition of any Account Debtor regarding any Eligible Credit Card
Receivables.

        5.3    Eligible Inventory.    All Eligible Inventory is of good and
merchantable quality, and to the knowledge of Borrower free from defects.

53

--------------------------------------------------------------------------------


        5.4    Equipment.    All of the Equipment is used or held for use in
Borrowers' business and is fit for such purposes.

        5.5    Location of Inventory and Equipment.    The Inventory and
Equipment are not stored with a bailee, warehouseman, or similar party (without
Agent's prior written consent) and are located only at the locations identified
on Schedule 5.16 (as may be updated from time to time with the written consent
of the Agent) or otherwise permitted by Section 6.10 (as may be updated from
time to time with the written consent of the Agent).

        5.6    Inventory Records.    Each Borrower keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its
Inventory and the book value thereof.

        5.7    Location of Chief Executive Office; FEIN; Organizational I.D.
Number; Names; Status.    The chief executive office of each Borrower is located
at the address indicated in Schedule 5.7, each Borrower's FEIN is identified in
Schedule 5.7 (as may be updated from time to time with the written consent of
the Agent), each Borrower's state of organization, Type of Organization and
Organizational I.D. Number is set forth on Schedule 5.7 (as may be updated from
time to time with the written consent of the Agent), and the exact legal name of
each Borrower is set forth on Schedule 5.7 (as may be updated from time to time
with the written consent of the Agent).

        5.8    Due Organization and Qualification; Subsidiaries    

        (a)   Each Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite
corporate (or the equivalent company) power to own its property and conduct its
business as now conducted and as presently contemplated and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to have a Material Adverse Change.

        (b)   Set forth on Schedule 5.8(b) (as may be updated from time to time
with the written consent of the Agent), is a complete and accurate description
of the authorized capital Stock of each Borrower, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of each
Borrower's capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

        (c)   Set forth on Schedule 5.8(c) (as may be updated from time to time
with the written consent of the Agent), is a complete and accurate list of each
Borrower's direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, their Type of Organization, their Organizational I.D. Number
and their exact legal name; (ii) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries; and (iii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the applicable Borrower. All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

        (d)   Except as set forth on Schedule 5.8(c) (as may be updated from
time to time with the written consent of the Agent), there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower's
Subsidiaries' capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Borrower or any of its
respective Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of any Borrower's
Subsidiaries' capital Stock or any security convertible into or exchangeable for
any such capital Stock.

54

--------------------------------------------------------------------------------




        5.9    Due Authorization; No Conflict.    As to each Borrower, the
execution, delivery, and performance by such Borrower of this Agreement and the
Loan Documents to which it is a party and the transactions contemplated hereby
are within the corporate (or other equivalent company) authority of such
Borrower and have been duly authorized by all necessary action on the part of
such Borrower.

        (a)   As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the Loan Documents to which it is a party do
not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower's interest holders or any approval or consent of any Person
under any material contractual obligation of any Borrower.

        (b)   Other than the filing of financing statements, fixture filings,
and Mortgages, the execution, delivery, and performance by each Borrower of this
Agreement and the Loan Documents to which such Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority or other Person.

        (c)   As to each Borrower, this Agreement and the other Loan Documents
to which such Borrower is a party, and all other documents contemplated hereby
and thereby, when executed and delivered by such Borrower will be the legally
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

        (d)   The Agent's Liens are validly created, and upon filing of
appropriate financing statements with respect to Collateral covered by Article 9
of the Code in appropriate locations and the filing of a mortgage in the
appropriate location, will be perfected, and first priority Liens, subject only
to Permitted Liens. Except as set forth on Schedule 5.9, the Collateral and the
Agent's rights with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses, other than the right of setoff provided
hereunder and claims arising in the ordinary course of business consistent with
past practices.

        5.10    Litigation.    Other than those matters disclosed on
Schedule 5.10, there are no actions, suits, or proceedings pending or, to the
best knowledge of Borrowers, threatened against Borrowers, or any of their
Subsidiaries, as applicable, except for (a) matters that are fully covered by
insurance (subject to customary deductibles), or (b) matters arising after the
Closing Date that are not reasonably expected to result in a Material Adverse
Change.

        5.11    No Material Adverse Change.    All financial statements relating
to Borrowers that have been delivered by Borrowers to the Lender Group have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrowers' financial
condition as of the date thereof and results of operations for the period then
ended. There has not been a Material Adverse Change with respect to Borrowers
since the Balance Sheet Date.

        5.12    Fraudulent Transfer.    

        (a)   The Borrowers, taken as a whole, are Solvent.

55

--------------------------------------------------------------------------------

        (b)   No transfer of property is being made by any Borrower and no
obligation is being incurred by any Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrowers.

        5.13    Employee Benefits.    

        None of Parent, any of its Subsidiaries, or any of their ERISA
Affiliates maintains or contributes to any Benefit Plan other than other than
those listed on Schedule 5.13. Borrower, each of its Subsidiaries and each ERISA
Affiliate have satisfied the minimum funding standards of ERISA and the IRC with
respect to each Benefit Plan to which it is obligated to contribute. No ERISA
Event has occurred nor has any other event occurred that may result in an ERISA
Event that reasonably could be expected to result in a Material Adverse Change.
None of Parent, its Subsidiaries, any ERISA Affiliate, or any fiduciary of any
Benefit Plan is subject to any direct or indirect liability with respect to any
Benefit Plan under any applicable law, treaty, rule, regulation, or agreement.
None of Parent, its Subsidiaries or any ERISA Affiliate is required to provide
security to any Benefit Plan under Section 401(a)(29) of the IRC.

        5.14    Environmental Condition.    Except as set forth on
Schedule 5.14, (a) to Borrowers' knowledge, none of Borrowers' properties or
assets has ever been used by Borrowers or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such production, storage, handling, treatment,
release or transport was in violation, in any material respect, of applicable
Environmental Law, (b) to Borrowers' knowledge, none of Borrowers' properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) none of Borrowers have received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrowers, and (d) none of Borrowers have received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal or state governmental agency concerning any action or omission by
any Borrower resulting in the releasing or disposing of Hazardous Materials into
the environment.

        5.15    Intellectual Property.    Each Borrower owns, or holds licenses
in, all trademarks, trade names, copyrights, patents, patent rights, and
licenses that are necessary to the conduct of its business as currently
conducted. Attached hereto as Schedule 5.15 (as may be updated from time to time
with the written consent of the Agent) is a true, correct, and complete listing
of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which each Borrower
is the owner or is an exclusive licensee.

        5.16    Locations; Leases    

        (a)   The Collateral, and the Books of each Borrower pertaining thereto,
are kept and maintained solely at Parent's chief executive office at 321 West
84th Avenue, Suite A, Thornton, Colorado 80260, and at those locations which are
listed on Schedule 5.16 (as updated pursuant to Section 6.10) annexed hereto,
which Schedule includes all service bureaus with which any such records are
maintained and the names and addresses of each of each Borrower's landlords.
Except (i) to accomplish sales of Inventory in the ordinary course of business
or (ii) to utilize such of the Collateral as is removed in the ordinary course
of business (such as motor vehicles and laptop computers), no Borrower shall
remove any Collateral from said executive office or those locations listed on
Schedule 5.16.

        (b)   No Borrower will:

        (i)    Alter, modify or amend any provisions of any Lease which pertain
to any Lien rights of the lessor thereunder or the waiver or compromise of the
same without the prior written consent of Agent.

56

--------------------------------------------------------------------------------

        (ii)   Except after prior written notice to Agent, commit to, or open or
close any location at which such Borrower maintains, offers for sale or stores
any of the Collateral.

        (c)   Fail to promptly send to Agent copies of any amendments,
modifications or alterations to any existing Leases and copies of any newly
executed Leases; provided, however, the foregoing shall not limit the
obligations of Borrowers under Section 5.16(b) above.

        (d)   Except as otherwise agreed by Agent, no tangible personal property
of any Borrower is in the care or custody of any third party or stored or
entrusted with a bailee or other third party and none shall hereafter be placed
under such care, custody, storage or entrustment.

        5.17    Complete Disclosure.    All factual information (taken as a
whole) furnished by or on behalf of Borrowers in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Borrowers in writing to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. As of the date on which any Projections are delivered to Agent, such
Projections represent Borrowers' good faith best estimate of its future
performance for the periods covered thereby.

        5.18    Indebtedness.    Set forth on Schedule 5.18 is a true and
complete list of all Indebtedness (other than the Obligations) of each Borrower
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness and the principal terms thereof.

        5.19    No Materially Adverse Contracts, etc.    No Borrower nor any of
their Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to cause a Material Adverse Change. No
Borrower nor any of its Subsidiaries is a party to any contract or agreement
that has or is expected, in the judgment of Borrowers' officers, to cause any
Material Adverse Change.

        5.20    Compliance with Other Instruments, Laws, etc.    No Borrower nor
any of its Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result in the imposition of substantial penalties or could cause a
Material Adverse Change.

        5.21    Holding Company and Investment Company Acts.    Neither any
Borrower nor any of their Subsidiaries is a "holding company", or a "subsidiary
company" of a "holding company, or an "affiliate" of a "holding company", as
such terms are defined in the Public Utility Holding Company Act of 1935; nor is
it an "investment company", or an "affiliated company" or a "principal
underwriter" of an "investment company", as such terms are defined in the
Investment Company Act of 1940.

        5.22    Absence of Financing Statements, etc.    Except with respect to
Permitted Liens, the Borrower has not authorized the filing of or has not
permitted the filing of any financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of any Borrower or any of their Subsidiaries or any rights relating thereto.

57

--------------------------------------------------------------------------------


        5.23    Certain Transactions.    Except as set forth on Schedule 5.23,
none of the officers, directors, or employees of any Borrower or any of their
Subsidiaries is presently a party to any transaction with any Borrower or any of
their Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of Borrowers, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

        5.24    Regulations U and X.    No portion of any Advance is to be used,
and no portion of any Letter of Credit is to be obtained, for the purpose of
purchasing or carrying any "margin security" or "margin stock" as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.

        5.25    Payment of Taxes.    All tax returns, reports and declarations
required to be filed by Borrowers by any jurisdiction to which any of them is
subject have been timely filed. All taxes and other governmental assessments and
charges upon Borrowers or their properties, assets, income and franchises
(including real property taxes and payroll taxes) but not subject of a Permitted
Protest have been paid prior to delinquency. Borrowers have set aside on their
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and none of the officers of any Borrower know of
any basis for any such claim. Borrowers do not intend to treat the Advances,
Letters of Credit and/or related transactions hereunder as being a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4).

        5.26    Fiscal Year.    Parent has a fiscal year which is the twelve
months ending on January 31 of each calendar year.

6.     AFFIRMATIVE COVENANTS.

        Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations,
Borrowers shall and shall cause each of their respective Subsidiaries to do all
of the following:

        6.1    Accounting System.    Maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. Borrowers also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.

        6.2    Collateral Reporting.    Provide Agent (and if so requested by
Agent, with copies for each Lender) with the following documents at the
following times in form satisfactory to Agent:

        (a)    Weekly Reports.    Weekly, not later than Friday for the
immediately preceding fiscal week:

        (i)    a Borrowing Base Certificate (in the form of Exhibit B-1 annexed
hereto (as such form may be revised from time to time by Agent). Such
Certificate may be sent to Agent by facsimile or e-mail transmission, provided
that the original thereof is forwarded to Agent on the date of such
transmission. No adjustments to the Borrowing Base Certificate may be made
without support documentation and such other documentation as may be requested
by Agent from time to time.

        (ii)   sales audit report to include daily sales report with a month to
date sales by store and geographic region.

58

--------------------------------------------------------------------------------




        (iii)  collateral activity summary ("roll forward inventory report"), to
include, without limitation, Borrowers' report number 30 or a future report
equivalent thereto.

        (b)    Monthly Reports.    Monthly, Borrowers shall provide Agent with
original counterparts of (each in such form as Agent from time to time may
specify):

        (i)    Within fifteen (15) days of the end of the previous month:

        A.    stock ledger (extract) inventory report by department, to include
each Borrower's, as applicable, report number 30 or a future report equivalent
thereto.

        B.    stock ledger (extract) inventory report by store, to include each
Borrower's, as applicable, report number 3 or a future report equivalent
thereto.

        C.    upon request, open to buy report.

        D.    month end daily sales report which includes comparable same store
information.

        E.    purchases and accounts payable aging report.

        (ii)   Within thirty (30) days of the end of the previous month:

        A.    Statement of gross margin in a format satisfactory to Agent.

        B.    stock ledger inventory report reconciliation to availability and
to general ledger in a format satisfactory to Agent.

59

--------------------------------------------------------------------------------





        (iii)  a store activity report in form and substance reasonably
acceptable to Agent;

        In addition, each Borrower agrees to cooperate fully with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.

        6.3    Financial Statements, Reports, Certificates.    Deliver to Agent,
with copies to each Lender:

        (a)   as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of the first 3 fiscal quarters in a
fiscal year) after the end of each month during each of Parent's fiscal years,

        (i)    a company prepared consolidated balance sheet, income statement,
and statement of cash flow covering Parent's and its Subsidiaries' operations
during such period,

        (ii)   an inventory certificate, and

        (iii)  a certificate signed by the chief financial officer of Parent to
the effect that:

        A.    the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
consolidated financial condition of Parent and its Subsidiaries,

        B.    the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date),

        C.    there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto),

        D.    all rent and additional rent due pursuant to any store lease have
or have not been paid (and if not paid, broken down by store location);
provided, however, that Borrowers need not report unpaid additional rent based
on year end adjustments for common area expenses to the extent such additional
rent is disputed by such Borrower, and

        E.    premiums for insurance required under Section 6.9 hereof have or
have not been paid.

        (iv)  for each month that is the date on which a financial covenant in
Sections 7.22 or 7.23 is to be tested, a Compliance Certificate demonstrating,
in reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.22 and 7.23; and

        (b)   as soon as available, but in any event within 90 days after the
end of each of Parent's fiscal years,

        (i)    financial statements of Parent and its Subsidiaries for each such
fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management),

        (ii)   a certificate of such accountants addressed to Agent and the
Lenders stating that such accountants do not have knowledge of the existence of
any Default or Event of Default under Sections 7.22 or 7.23,

        (c)   as soon as available, but in any event within 30 days after the
start of each of Parent's fiscal years, copies of Borrowers' Projections, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, in its sole discretion, for the forthcoming 3 years, year
by year, and for the forthcoming fiscal year, month by month, certified by the
chief financial officer of Parent as being such officer's good faith best
estimate of the financial performance of Parent and its Subsidiaries during the
period covered thereby,

        (d)   if and when filed by any Borrower,

60

--------------------------------------------------------------------------------




        (i)    Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports,

        (ii)   any other filings made by any Borrower with the SEC,

        (iii)  copies of Borrowers' federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service, and

        (iv)  any other information that is provided by Parent to its
shareholders generally,

        (e)   if and when filed by any Borrower and as requested by Agent,
satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which (i) any Borrower conducts business or is required to pay
any such excise tax, (ii) where any Borrower's failure to pay any such
applicable excise tax would result in a Lien on the properties or assets of any
Borrower, or (iii) where any Borrower's failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change,

        (f)    At such times and with such frequency as is requested by Agent,
such information and documentation as is determined by Agent to be appropriate
based upon Agent's review and analysis of the Accounts and the information and
documentation from time to time available to Agent,

        (g)   as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrowers propose to take with respect thereto,

        (h)   upon the request of Agent, any other report reasonably requested
relating to the financial condition of Borrowers, and

        (i)    cause any guarantor of any of the Obligations to deliver its
annual financial statements at the time when Borrower provides its audited
financial statements to Agent and copies of all federal income tax returns as
soon as the same are available and in any event no later than 30 days after the
same are required to be filed by law.

        In addition to the financial statements referred to above, Borrowers
agree to deliver financial statements prepared on a consolidated basis and that
no Borrower, or any Subsidiary of a Borrower, will have a fiscal year different
from that of Parent. Borrowers agree that their independent certified public
accountants are authorized to communicate with Agent and to release to Agent
whatever financial information concerning Borrowers that Agent reasonably may
request. Each Borrower waives the right to assert a confidential relationship,
if any, it may have with any accounting firm or service bureau in connection
with any information requested by Agent pursuant to or in accordance with this
Agreement, and agrees that Agent may contact directly any such accounting firm
or service bureau in order to obtain such information. Agent hereby agrees to
use its best efforts to give such Borrower at least simultaneous notice that
Agent is so contacting directly any such accounting firm or service bureau.

        6.4    Return.    Cause returns and allowances as between Borrowers and
their Account Debtors, to be on the same basis and in accordance with the usual
customary practices of the applicable Borrower, as they exist at the time of the
execution and delivery of this Agreement, unless changed with written consent of
Agent. If, at a time when an Event of Default has occurred and is continuing,
any Account Debtor returns any Inventory to any Borrower, the applicable
Borrower promptly shall determine the reason for such return and, if Agent
consents (which consent shall not be unreasonably withheld), issue a credit
memorandum (with a copy to be sent to Agent) in the appropriate amount to such
Account Debtor.

        6.5    Maintenance of Properties; Title to Equipment.    Maintain and
preserve all of its properties that are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, continue to engage in the business now conducted by them and
related businesses and comply at all times with the material provisions of all
leases to which it is a party as lessee, so as to prevent any loss or forfeiture
thereof or thereunder, involving property with a value of over $100,000.

        6.6    Title to Equipment.    Upon Agent's request, each Borrower
immediately shall deliver to Agent, properly endorsed, any and all evidences of
ownership of, certificates of title, or applications for title to any items of
Equipment of such Borrower.

        6.7    Maintenance of Equipment.    Maintain the Equipment which is
necessary or useful in the conduct of Borrower's business in good operating
condition and repair (ordinary wear and tear excepted), and make all necessary
replacements thereto so that the value and operating efficiency thereof shall at
all times be

61

--------------------------------------------------------------------------------


maintained and preserved except for equipment that, in the Administrative
Borrower's reasonable judgment, should not be repaired or replaced. Other than
those items of Equipment that constitute fixtures on the Closing Date, Borrowers
shall use their best efforts not to permit any item of Equipment to become a
fixture to real estate or an accession to other property, and such Equipment
shall at all times remain personal property.

        6.8    Taxes.    Cause all assessments and taxes, whether real,
personal, or otherwise, due or payable by, or imposed, levied, or assessed
against Borrowers or any of their assets to be paid in full, before delinquency
or before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest.
Borrowers shall make due and timely payment or deposit of all such federal,
state, and local taxes, assessments, or contributions required of it by law,
unless the subject of a Permitted Protest, and will execute and deliver to
Agent, on demand, appropriate certificates attesting to the payment thereof or
deposit with respect thereto. Borrowers will make timely payment or deposit of
all tax payments and withholding taxes required of it by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Agent with
proof satisfactory to Agent indicating that the applicable Borrower has made
such payments or deposits. Borrowers shall deliver satisfactory evidence of
payment of applicable excise taxes in each jurisdictions in which any Borrower
is required to pay any such excise tax.

        6.9    Insurance.    

        (a)   At Borrowers' expense, maintain insurance respecting its property
and assets wherever located, covering loss or damage by fire, theft, explosion,
and all other hazards and risks as ordinarily are insured against by other
Persons engaged in the same or similar businesses. Borrowers also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation,
each as ordinarily are insured against by other Persons engaged in the same or
similar businesses.

        (b)   All such policies of insurance shall be in such amounts and with
such insurance companies as are reasonably satisfactory to Agent. All hazard
insurance and such other insurance as Agent shall specify shall contain a
mortgagee endorsement or an equivalent satisfactory to Agent showing Agent as
sole loss payee thereof. Every policy of insurance referred to in this
Section 6.9 shall contain an agreement by the insurer that it will not cancel
such policy for any reason except after 30 days prior written notice to Agent
and that any loss payable thereunder shall be payable notwithstanding any act or
negligence of any Borrower and any member of the Lender Group which might,
absent such agreement, result in a forfeiture of all or a part of such insurance
payment. Administrative Borrower shall deliver to Agent certified copies of such
insurance. Original policies or certificates thereof satisfactory to Agent
evidencing such insurance shall be delivered to Agent at least 30 days prior to
the expiration of the existing or preceding policies. In the event of failure by
Borrower to provide and maintain insurance as provided herein, Agent may, at its
option, provide such insurance and charge the amount thereof to Borrower.

        (c)   Administrative Borrower shall give Agent prompt notice of any loss
covered by such insurance in excess of $250,000. Upon the occurrence of an Event
of Default, Agent shall have the exclusive right to adjust any losses payable
under any such insurance policies in excess of $250,000, without any liability
to Borrowers whatsoever in respect of such adjustments. Any monies received as
payment for any loss under any insurance policy mentioned above or as payment of
any award or compensation for condemnation or taking by eminent domain, shall be
paid over to Agent to be applied at the option of the Required Lenders either to
the prepayment of the Obligations or shall be disbursed to Administrative
Borrower under staged payment terms reasonably satisfactory to the Required
Lenders for application to the cost of repairs, replacements, or restorations.
Any such repairs, replacements, or restorations shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed prior to such damage or destruction. Upon the
occurrence of an Event of Default, Agent shall have the right to apply all
prepaid premiums to the payment of the Obligations in such order or form as
Agent shall determine. Notwithstanding the preceding provisions of this
subsection 6.9(c), in any situation involving a loss under an insurance policy
where each of the following statements is true and accurate, Borrowers shall
have the exclusive right to adjust the loss payable under the insurance policy
and to determine whether the insurance proceeds shall be applied to the
Obligations or applied to the cost of repairs, replacements or restorations:
(i) no Event of Default

62

--------------------------------------------------------------------------------




exists under the Agreement or is caused by such loss, and (ii) giving effect to
such loss, Borrowers shall have not less than $3,000,000 of Excess Availability.

        (d)   Borrowers shall not take out separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 6.9, unless Agent is included thereon as named insured with the
loss payable to Agent under a standard mortgagee endorsement or its equivalent.
Administrative Borrower immediately shall notify Agent whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Agent.

        6.10    Location of Inventory and Equipment.    Keep the Inventory and
Equipment only at the locations identified on Schedule 5.16; provided, however,
that Administrative Borrower may amend Schedule 5.16 so long as such amendment
occurs by written notice to Agent not less than 30 days prior to the date on
which the Inventory or Equipment is moved to such new location, so long as such
new location is within the continental United States, and so long as, at the
time of such written notification, the applicable Borrower provides any
financing statements or fixture filings necessary to perfect and continue
perfected the Agent's Liens on such assets and also provides to Agent a
Collateral Access Agreement.

        6.11    Compliance with Laws.    Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
including the Fair Labor Standards Act and the Americans With Disabilities Act,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, would not result in and reasonably could not
be expected to result in a Material Adverse Change.

        6.12    Leases.    Pay when due all rents and other amounts payable
under any leases to which any Borrower is a party or by which any Borrower's
properties and assets are bound, unless such payments are the subject of a
Permitted Protest. To the extent Borrowers fail timely to make payment of such
rent and other amounts payable when due under its leases, Agent shall be
entitled, in its discretion, to reserve an amount equal to such unpaid amounts
against the Borrowing Base.

        6.13    Brokerage Commissions.    Pay any and all brokerage commission
or finders fees incurred in connection with or as a result of Borrowers'
obtaining financing from the Lender Group under this Agreement. Borrowers agree
and acknowledge that payment of all such brokerage commissions or finders fees
shall be the sole responsibility of Borrowers, and each Borrower agrees to
indemnify, defend, and hold Agent and the Lender Group harmless from and against
any claim of any broker or finder arising out of Borrowers' obtaining financing
from the Lender Group under this Agreement.

        6.14    Existence.    At all times preserve and keep in full force and
effect each Borrower's valid existence and good standing and any rights and
franchises material to Borrowers' businesses.

        6.15    Environmental.    (a) Keep any property either owned or operated
by any Borrower free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material of any reportable quantity from or onto property owned or operated by
any Borrower and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and
(d) promptly provide Agent with written notice within 10 days of the receipt of
any of the following: (i) notice that an Environmental Lien has been filed
against any of the real or personal property of any Borrower, (ii) commencement
of any Environmental Action or notice that an Environmental Action will be filed
against any Borrower, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

        6.16    Disclosure Updates.    Promptly and in no event later than 10
Business Days after obtaining knowledge thereof, (a) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.

63

--------------------------------------------------------------------------------


        6.17    Inventories, Appraisals, and Audits.    

        (a)   Agent, at the expense of Borrowers, may participate in and/or
observe each physical count and/or inventory of so much of the Collateral as
consists of Inventory which is undertaken on behalf of any Borrower.

        (b)   Upon Agent's request from time to time, Borrowers shall obtain, or
shall permit Agent to obtain financial or SKU based physical counts and/or
inventories of the Collateral, conducted by such inventory takers as are
satisfactory to Agent and following such methodology as may be required by
Agent, each of which physical counts and/or financial or SKU based inventories
shall be observed by Borrower's accountants. Without in any way limiting the
Agent's rights hereunder, so long as there has not occurred an Event of Default,
as of the Closing Date, it is the Agent's expectation not to require full
on-site appraisal more than three (3) times per calendar year. Notwithstanding
the foregoing, Agent hereby agrees that the methodology in place on the Closing
Date used by Borrowers to conduct SKU based physical counts and inventories of
Collateral (as to what Persons take inventory, when Borrower's accountants
observe such counts and inventories, etc.) are acceptable; provided, however,
changes in such methodology may be required by Agent after the occurrence of an
Event of Default. For each fiscal year in which this Agreement is in effect,
Borrower shall perform (at their expense) one (1) full physical inventory as of
fiscal year end for all locations. Agent may require mid-year physical counts
during any fiscal year of Parent (at Borrower's expense) if any physical
inventory conducted in the prior year reveals shrinkage equal to or greater than
five percent (5.00%) of retail sales. Agent shall have the right to increase
Reserves Against Availability based on any variance revealed by any physical
inventory counts. The results of such mid-year counts shall be provided to Agent
within ten (10) Business Days of completion of the count. The draft or unaudited
results of such required mid-year inventories or counts shall be furnished to
Agent within five (5) Business Days of the taking of such inventories or counts.

        (c)   At Borrowers' expense, Borrowers will obtain and deliver to Agent,
or, if Agent so elects, will cooperate with Agent in Agent's obtaining, a report
of an independent collateral auditor satisfactory to Agent (which may be
affiliated with one of the Lenders) with respect to the Accounts and Inventory
components included in the Borrowing Base, which report shall indicate whether
or not the information set forth in the Borrowing Base Certificate most recently
delivered is accurate and complete in all material respects based upon a review
by such auditors of the Accounts (including verification with respect to the
amount, aging, identity and credit of the respective account debtors and the
billing practices of the Borrowers) and Inventory (including verification as to
the value, location and respective types). Without in any way limiting the
Agent's rights hereunder, so long as there has not occurred an Event of Default,
as of the Closing Date, it is the Agent's expectation not to require such report
more than three (3) times per calendar year.

        (d)   Agent from time to time may request the results of "mystery
shopping" (so-called) visits to all or any of any Borrower's business premises
as conducted by or on behalf of Borrower.

        (e)   So long as the Thornton Colorado Facility is a component of the
Borrowing Base, Borrowers shall, at the request of Agent, obtain and deliver to
Agent, at Borrowers' expense, once every calendar year, appraisal reports in
form and substance and from appraisers satisfactory to Agent, stating the then
current Appraised Fair Market Value of the Thornton Colorado Facility.

        6.18    Electronic Reporting.    At Agent's option all information and
reports required to be submitted to Agent by Borrower shall be transmitted
electronically pursuant to an electronic transmitting reporting system and shall
be in a record layout format designated by Agent from time to time.

        6.19    Employee Benefits.    

        (a)   Promptly, and in any event within ten (10) Business Days after
Parent or any of its Subsidiaries knows or has reason to know that an ERISA
Event has occurred that reasonably could be expected to result in a Material
Adverse Change, a written statement of the chief financial officer of Parent
describing such ERISA Event and any action that is being taking with respect
thereto by Parent, any such Subsidiary or ERISA Affiliate, and any action taken
or threatened by the IRS, Department of Labor, or PBGC. Parent or such
Subsidiary, as applicable, shall (i) be deemed to know all facts known by the
administrator of any Benefit Plan of which it is the plan sponsor,
(ii) promptly, and in any event within three (3) Business Days after the filing
thereof with the IRS, deliver, or cause to be delivered, to Agent a copy of each
funding waiver request filed with respect to any Benefit Plan and all

64

--------------------------------------------------------------------------------

communications received by Parent, any of its Subsidiaries or, to the knowledge
of Parent, any ERISA Affiliate with respect to such request, and (iii) promptly,
and in any event within three (3) Business Days after receipt by Parent, any of
its Subsidiaries or, to the knowledge of Parent, any ERISA Affiliate, of notice
of the PBGC's intention to terminate a Benefit Plan or to have a trustee
appointed to administer a Benefit Plan, deliver, or cause to be delivered, to
Agent copies of each such notice.

        (b)   Cause to be delivered to Agent, upon Agent's request, each of the
following: (i) a copy of each Benefit Plan (or, where any such plan is not in
writing, complete description thereof) (and if applicable, related trust
agreements or other funding instruments) and all amendments thereto, all written
interpretations thereof and written descriptions thereof that have been
distributed to employees or former employees of Parent or its Subsidiaries;
(ii) the most recent determination letter issued by the IRS with respect to each
Benefit Plan; (iii) for the three most recent plan years, annual reports on
Form 5500 Series required to be filed with any governmental agency for each
Benefit Plan; (iv) all actuarial reports prepared for the last three plan years
for each Benefit Plan; (v) a listing of all Multiemployer Plans, with the
aggregate amount of the most recent annual contributions required to be made by
any Borrower or any ERISA Affiliate to each such plan and copies of the
collective bargaining agreements requiring such contributions; (vi) any
information that has been provided to any Borrower or any ERISA Affiliate
regarding withdrawal liability under any Multiemployer Plan; and (vii) the
aggregate amount of the most recent annual payments made to former employees of
Parent or its Subsidiaries under any Retiree Health Plan.

        6.20    Additional Collateral Covenants.    Except for the security
interest herein granted, be the owners of the Collateral free from any right or
claim of any other person or any Lien, and shall defend the same against all
claims and demands of all persons at any time claiming the same or any interests
therein adverse to Agent or any Lender. Borrowers may grant such allowances or
other adjustments to Borrowers' Account Debtors as Borrowers may reasonably deem
to accord with sound business practice, provided, however, the authority granted
Borrowers pursuant to this Section 6.20 may be limited or terminated by Agent at
any time in Agent's Permitted Discretion.

        6.21    Investment Proceeds, Etc.    The proceeds of any Investment from
any source in any Borrower or any Subsidiary of a Borrower and any other funds
received by any Borrower other than from ordinary course business operations
(including, without limitation, tax refunds, damage awards, or insurance or
condemnation proceeds) shall be deposited directly into the Agent's Account to
be applied on account of the Obligations in accordance with subsection 2.3(c).

        6.22    Additional Real Property Collateral.    If, after the Closing
Date, any Borrower or any of its Subsidiaries acquires Real Property used as a
manufacturing or warehouse facility (unless such Borrower shall have received
the prior written consent of the Agent waiving the application of this
Section 6.22 as to such Real Property), such Borrower shall, or shall cause such
Subsidiary to, forthwith deliver to Agent a fully executed mortgage or deed of
trust over such Real Property, in form and substance satisfactory to Agent,
together with title insurance policies, surveys, evidences of insurance with
Agent named as loss payee and additional insured, legal opinions and other
documents and certificates with respect to such Real Property as was required
for Real Property of such Borrower or such Subsidiary as of the Closing Date or
as Agent may reasonably request. Borrowers further agree that, following the
taking of such actions with respect to such Real Property, Agent shall have, for
the benefit of the Lender Group, a valid and enforceable first priority Mortgage
over such Real Property, free and clear of all Liens except for Permitted Liens.

        6.23    Landlord Waivers and Consents.    Subject to Section 2.1(c),
(a) use its best efforts to promptly obtain and deliver to Agent within ninety
(90) days following the opening of a new store location in a jurisdiction which
grants a landlord a lien on the Collateral located on the leased premises senior
or superior to the Lien of the Agent as a matter of law a Collateral Access
Agreement by the landlord for such location of such Borrower and (b) promptly
obtain and deliver to Agent a Collateral Access Agreement by the landlord of any
leased distribution center of the Borrower.

        6.24    Material Inventory Supplier.    Promptly after entering into any
agreement with any Material Inventory Supplier or any amendment to any agreement
with any Material Inventory Supplier, provide Agent with a copy of such
agreement or amendment (other than oral agreements and amendments).

65

--------------------------------------------------------------------------------


        6.25    No Setoff or Counterclaims.    Make payments hereunder and under
the other Loan Documents by or on behalf of Borrowers without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state or federal taxes.

        6.26    New Subsidiaries.    Cause any new Subsidiary formed by any
Borrower or any Subsidiary to become a Borrower hereunder and become a party to
the other Loan Documents by (i) signing a joinder agreement in form and
substance satisfactory to Agent, (ii) signing allonges to the Notes, as
applicable, in form and substance satisfactory to Agent, and (iii) providing
such other documentation as any of the Lenders or Agent may reasonably request,
including, without limitation, mortgages or deeds of trust required by
Section 6.22 above, UCC searches and filings, legal opinions and corporate
authorization documentation with respect to such new Subsidiary and other
documentation with respect to the conditions specified in Section 3 hereof, and
all of the Stock or other equity interests and assets of each such new
Subsidiary shall be pledged to the Agent for the benefit of the Lenders and the
Agent. The Agent is hereby authorized by the parties to amend Schedule 5.8(c) to
include each such new Subsidiary.

        6.27    Specified Blocked Account Agreements.    Within ninety (90) days
after the Closing Date, deliver to Agent a Blocked Account Agreement for each of
the bank accounts with Bank of America, N.A. or its affiliate listed on
Schedule 2.7.

        6.28    FACA Compliance.    Provide Agent with any consents pursuant to
the Federal Assignment of Claims Act or like federal, state or local statute
with respect to any one Account from a governmental authority in excess of
$25,000 or as to all Accounts from governmental authorities in excess of
$100,000 in the aggregate.

7.     NEGATIVE COVENANTS.

        Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations,
Borrowers will not and will not permit any of their respective Subsidiaries to
do any of the following:

        7.1    Indebtedness.    Create, incur, assume, permit, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

        (a)   Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit;

        (b)   Indebtedness set forth on Schedule 5.18;

        (c)   Indebtedness secured by Permitted Liens;

        (d)   Manufacturer Payables;

        (e)   refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent's judgment,
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers' creditworthiness, (ii) the net cash proceeds of
such refinancings, renewals, or extensions do not result in an increase of more
than $1,000,000 in the principal amount of the Indebtedness so refinanced,
renewed, or extended, (iii) such refinancings, renewals, refundings, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions, that, taken as a whole, are materially more burdensome or
restrictive to the applicable Borrower, and (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the subordination terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness;

        (f)    Permitted Purchase Money Indebtedness;

        (g)   unsecured Indebtedness in an aggregate amount outstanding at any
one time not to exceed $35,000,000, provided that (i) no Default or Event of
Default has occurred and is continuing at the time of the incurrence of such
unsecured Indebtedness or would result after giving effect thereto,
(ii) Borrowers shall have delivered to agent a Compliance Certificate
demonstrating, in reasonable

66

--------------------------------------------------------------------------------




detail, pro forma compliance with the financial covenants contained in Sections
7.22 and 7.23, (iii) the obligations of the Borrowers in connection with such
Indebtedness shall be subordinate to the Obligations hereunder in a manner
reasonably satisfactory to Agent, and (iv) the incurrence of such Indebtedness
shall have occurred on or prior to December 31, 2004; and

        (h)   Indebtedness of any Borrower to any other Borrower, provided that
such Indebtedness shall be subject to the terms and conditions of an
Intercompany Subordination Agreement.

        7.2    Liens and Restrictions on Negative Pledges and Upstream
Guaranties.    

        (a)   Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(e) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

        (b)   Enter into or permit to exist any arrangement or agreement
(excluding this Agreement and the other Loan Documents) which directly or
indirectly prohibits any Borrower or any of its Subsidiaries from creating,
assuming or incurring any Lien upon its properties, revenues or assets or those
of any of their Subsidiaries whether now owned or hereafter acquired.

        (c)   Enter into any agreement, contract or arrangement (excluding this
Agreement and the other Loan Documents) restricting the ability of any
Subsidiary of any Borrowers to pay or make dividends or distributions in cash or
kind to Borrowers, to make loans, advances or other payments of whatsoever
nature to Borrowers, or to make transfers or distributions of all or any part of
its assets to Borrowers; in each case other than (i) restrictions on specific
assets which assets are the subject of Permitted Purchase Money Indebtedness or
(ii) customary anti-assignment provisions contained in leases and licensing
agreements entered into by such Borrower or such Subsidiary in the ordinary
course of its business.

        7.3    Restrictions on Fundamental Changes.    Enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its Stock, or
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution) or convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets, other than a liquidation or dissolution of any
of Parent's Subsidiaries or a transfer or dissolution of all or any substantial
part of the property or assets of any of Parent's Subsidiaries, in which Parent
becomes the owner of such property or assets, or effect any asset or Stock
acquisition (other than the acquisition of assets in the ordinary course of
business).

        7.4    Disposal of Assets.    Convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of the assets of any Borrower other than
(a) sales of Inventory to buyers in the ordinary course of such Borrower's
business as currently conducted and (b) transfers of Inventory that are not
Eligible Inventory occurring in the ordinary course of business and consistent
with past practices; provided, however, that as long as no Default or Event of
Default has occurred or would result therefrom, Borrowers may dispose of
furniture and fixtures in an aggregate for all Borrowers which does not exceed a
net book value of $1,500,000 during any fiscal year of Borrowers.
Notwithstanding the foregoing, a transaction permitted pursuant to Section 7.3
hereof shall also be a transaction permitted by this Section 7.4.

        7.5    Change Name.    Change any Borrower's name, FEIN, corporate
structure or identity, type or jurisdiction of organization, or add any new
fictitious name.

        7.6    Guarantee.    Guarantee or otherwise become in any way liable
with respect to the obligations of any third Person except by endorsement of
instruments or items of payment for deposit to the account of Borrowers or which
are transmitted or turned over to Agent or guaranties of obligations of
employees in an amount not to exceed for all Borrowers $400,000 in the aggregate
at any time outstanding or guaranties by Parent of goods purchased by a
Subsidiary of Parent in the ordinary course of business of such Subsidiary.

        7.7    Nature of Business.    Make any change in the principal nature of
Borrowers' business.

        7.8    Prepayments and Amendments.    

        (a)   Except in connection with a refinancing permitted by
Section 7.1(e), prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower, other than the Obligations in accordance with this
Agreement, and

67

--------------------------------------------------------------------------------

        (b)   Directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under subsections 7.1(b), (c), or (e).

        7.9    Change of Control.    Cause, permit, or suffer, directly or
indirectly, any Change of Control.

        7.10    Consignments.    Consign any Inventory (except that all
Borrowers in the aggregate may be a consignee of up to $200,000 of Inventory at
any particular time) or sell any Inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale.

        7.11    Distributions.    Make any distribution or declare or pay any
dividends (in cash or other property, other than common Stock) on, or purchase,
acquire, redeem, or retire any of any Borrower's Stock, of any class, whether
now or hereafter outstanding; provided, however, that (a) (i) as long as no
Default or Event of Default has occurred or would result therefrom, (ii) during
the thirty (30) day period prior to such repurchase and redemption Borrowers
shall have had average Excess Availability of not less than the sum of
$10,000,000 plus the amount of the proposed repurchase and redemption and
(iii) within ten (10) Business Days prior to such repurchase and redemption the
Borrowers shall have delivered Projections to the Agent, in form and substance
reasonably acceptable to Agent, demonstrating that immediately after such
repurchase and redemption and for a period of thirty (30) Business Days
thereafter the Borrowers shall have average Excess Availability of not less than
$10,000,000, Parent may repurchase its outstanding capital stock from Persons
that are not Affiliates, directors or officers of Parent pursuant to Parent's
stock buy-back program, provided further however that the aggregate amount of
such repurchase and redemption by Parent shall not exceed $5,000,000 during any
fiscal year of Parent, and (b) any subsidiary of Parent may make distributions
and declare and pay dividends to Parent.

        7.12    Accounting Methods.    

        (a)   Modify or change its method of accounting (other than in
accordance with the procedures set forth herein) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Borrowers' accounting records without said accounting firm or
service bureau agreeing to provide Agent information regarding the Collateral or
Borrowers' financial condition. Borrowers waive the right to assert a
confidential relationship, if any, it may have with any accounting firm or
service bureau in connection with any information requested by Agent pursuant to
or in accordance with this Agreement, and agrees that Agent may contact directly
any such accounting firm or service bureau in order to obtain such information.
Agent hereby agrees to use its best efforts to give Borrowers at least
simultaneous notice that Agent is so contacting directly any such accounting
firm or services bureau.

        (b)   If any Accounting Changes occur and such changes result in a
change in the calculation of the financial covenants used in this Agreement or
any other Loan Document, then Borrowers, Agent and Lenders agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided however, that the agreement of the Required Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders. If Agent,
Borrowers and Required Lenders agree upon the required amendments, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, or if the Accounting Change does not
result in a change in the calculation of financial covenants, any reference to
GAAP contained in this Agreement or in any other Loan Document shall refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrowers and Required Lenders cannot agree upon
the required amendments within sixty (60) days following the date of
implementation of any Accounting Change, then all financial statements delivered
and all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting Change. For
purposes of Section 8.1, a breach of a financial covenant contained in Sections
7.22 or 7.23 shall be deemed to have occurred as of the last day of any
specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Agent.

        7.13    Investments.    Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any

68

--------------------------------------------------------------------------------

Investment, provided, however, that Administrative Borrower and its Subsidiaries
shall not have Permitted Investments (other than in the accounts subject to a
Control Agreement or accounts solely containing funds used to satisfy Borrowers'
obligations to fund health insurance claims) in deposit accounts or Securities
Accounts unless Administrative Borrower or any of its Subsidiaries, as
applicable, and the applicable securities intermediary or bank have entered into
a Control Agreement or similar arrangements governing such Permitted
Investments, as Agent shall determine in its Permitted Discretion, to perfect
(and further establish) the Agent's Liens in such Permitted Investments.

        7.14    Transactions with Affiliates.    Directly or indirectly enter
into or, except as set forth on Schedule 5.23, permit to exist any material
transaction between any Borrower with another Borrower or between any Borrower
with any other Affiliate of such Borrower except for transactions that are in
the ordinary course of such Borrowers' business, upon fair and reasonable terms,
that are fully disclosed to Agent, and that are no less favorable to such
Borrower than would be obtained in an arm's length transaction with a
non-Affiliate.

        7.15    Suspension.    Except as permitted by Section 7.3 hereof,
suspend or go out of a substantial portion of its business.

        7.16    Use of Proceeds.    Use the proceeds of the Advances for any
purpose inconsistent with the terms and conditions hereof, or for purposes not
permitted hereunder or for unlawful purposes.

        7.17    Change in Location of Chief Executive Office; Inventory and
Equipment with Bailees.    Relocate its chief executive office to a new location
without Administrative Borrower providing 30 days prior written notification
thereof to Agent and so long as, at the time of such written notification, the
applicable Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected the Agent's Liens and also provides
to Agent a Collateral Access Agreement with respect to such new location. The
Inventory and Equipment shall not at any time now or hereafter be stored with a
bailee, warehouseman, or similar party without Agent's prior written consent.

        7.18    Securities Accounts.    If Agent has notified Administrative
Borrower that a Control Agreement will thereafter be required for any Securities
Account, establish or maintain any Securities Account unless Agent shall have
received a Control Agreement in respect of such Securities Account. Borrowers
agree to not transfer assets out of any Securities Account; provided, however,
that, so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrowers may use such assets (and the proceeds thereof) to
the extent not prohibited by this Agreement.

69

--------------------------------------------------------------------------------

        7.19    No Prohibited Transactions Under ERISA.    Directly or
indirectly:

        (a)   engage in any prohibited transaction which is reasonably likely to
result in a civil penalty or excise tax described in Sections 406 of ERISA or
4975 of the IRC for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the Department of Labor;

        (b)   permit to exist with respect to any Benefit Plan any accumulated
funding deficiency (as defined in Sections 302 of ERISA and 412 of the IRC),
whether or not waived;

        (c)   fail to pay timely required contributions or annual installments
due with respect to any waived funding deficiency to any Benefit Plan;

        (d)   terminate any Benefit Plan where such event would result in any
liability of Parent, any of its Subsidiaries or any ERISA Affiliate under Title
IV of ERISA;

        (e)   fail to make any required contribution or payment to any
Multiemployer Plan;

        (f)    fail to pay any required installment or any other payment
required under Section 412 of the IRC on or before the due date for such
installment or other payment;

        (g)   amend a Benefit Plan resulting in an increase in current liability
for the plan year such that either of any Borrower, any Subsidiary of any
Borrower or any ERISA Affiliate is required to provide security to such Benefit
Plan under Section 401(a)(29) of the IRC; or

        (h)   withdraw from any Multiemployer Plan where such withdrawal is
reasonably likely to result in any liability of any such entity under Title IV
of ERISA; which, individually or in the aggregate, results in or reasonably
would be expected to result in a claim against or liability of Borrowers, any of
their Subsidiaries or any ERISA Affiliate in excess of $100,000.

        7.20    Deposit Accounts, Credit card clearinghouse,
etc.    (a) Establish any bank accounts, credit card clearinghouse or
processors, other than those bank accounts, clearinghouses and processors and
other accounts, all listed on Schedule 2.7, without Agent's prior written
consent, (b) violate directly or indirectly any Control Agreement, Credit Card
Agreement, cash management bank product agreement, or other bank agency or lock
box agreement in favor of Agent for the benefit of the Lender Group with respect
to such account, (c) deposit into any of the payroll accounts listed on
Schedule 2.7 any amounts in excess of amounts necessary to pay current payroll
obligations from such accounts or (d) change any direction or designation
relating to any credit card clearinghouse or processor.

        7.21    Store Openings.    Open any location at which Borrowers
maintain, offer for sale or store any of the Collateral unless Borrowers have
provided Agent at least 30 days' prior written notice of such opening.

70

--------------------------------------------------------------------------------


        7.22    Minimum EBITDA.    Borrowers, on a consolidated basis, shall
maintain EBITDA for any Reference Period ending during any period described in
the table below of not less than the required amount set forth opposite such
period in such table;

Applicable Amount:

--------------------------------------------------------------------------------

  Reference Period:

--------------------------------------------------------------------------------

$ (2,500,000 ) April 30, 2004 $ (3,500,000 ) May 31, 2004 $ (5,000,000 )
June 30, 2004 $ (5,000,000 ) July 30, 2004 $ (3,500,000 ) August 31, 2004 $
(3,500,000 ) September 30, 2004 $ (5,000,000 ) October 31, 2004 $ (1,250,000 )
November 30, 2004 $ 8,500,000   December 31, 2004 $ 10,500,000   January 31,
2005 $ 10,500,000   Any month ending thereafter

The foregoing covenant may be adjusted upwards for each Reference Period ending
after January 31, 2005 based upon Borrowers' Projections for the fiscal year
containing that fiscal month and fiscal year which have been delivered in
accordance with Section 6.3(c). Agent may set the foregoing level upwards for
future periods based on 85% of the projected EBITDA set forth in such
Projections delivered to Agent.

        7.23    Capital Expenditures.    Make capital expenditures for the
Reference Period ending January 31, 2005, and for each fiscal year thereafter,
in excess of $15,000,000. The capital expenditures covenant may be adjusted each
fiscal year based upon the Borrowers' Projections for such fiscal year which
have been delivered in accordance with Section 6.3(c).

8.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an "Event of Default") under this Agreement:

        8.1   If Borrowers fail to pay when due and payable or when declared due
and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

        8.2   (a) If any Borrower neglects to perform, keep, or observe any
term, provision, condition, covenant, or agreement contained in Section 6.2
(Collateral Reporting), Section 6.7 (Maintenance of Equipment), the portion of
Section 6.8 (Taxes) as pertains to state franchise taxes, Section 6.9
(Insurance), Section 6.10 (Location of Inventory and Equipment), Section 6.11
(Compliance with Laws), or Section 6.12 (Leases) of this Agreement and such
failure continues for a period of five (5) Business Days; (b) If Borrower fails
or neglects to perform, keep, or observe any term, provision, condition,
covenant, or agreement contained in Section 6.1 (Accounting System), Section 6.4
(Return), Section 6.5 (Maintenance of Properties), Section 6.19 (Employee
Benefits), Section 6.23 (Landlord Waivers and Consents), Section 6.24 (Material
Inventory Supplier) of this Agreement and such failure continues for a period of
15 Business Days; or (c) If Borrower fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant, or agreement contained
in this Agreement, or in any of the other Loan Documents (giving effect to any
grace periods, cure periods, or required notices, if any, expressly provided for
in such Loan Documents); in each case, other than any such term, provision,
condition, covenant, or agreement that is the subject of another provision of
this Section 8, in which event such other provision of this Section 8 shall
govern); provided that, during any period of time that

71

--------------------------------------------------------------------------------


any such failure or neglect of Borrower referred to in this paragraph exists,
even if such failure or neglect is not yet an Event of Default by virtue of the
existence of a grace or cure period or the pre-condition of the giving of a
notice, each member of the Lender Group shall be relieved of its obligation to
extend credit hereunder;

        8.3   If there is a Material Adverse Change;

        8.4   If any material portion of any Borrower's or any of its
Subsidiaries' assets is attached, seized, subjected to a writ or distress
warrant, levied upon, or comes into the possession of any third Person;

        8.5   If an Insolvency Proceeding is commenced by any Borrower or any of
its Subsidiaries;

        8.6   If an Insolvency Proceeding is commenced against any Borrower, or
any of its Subsidiaries, and any of the following events occur: (a) the
applicable Borrower or the Subsidiary consents to the institution of the
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within sixty (60) calendar days of the
date of the filing thereof; provided, however, that, during the pendency of such
period, Agent (including any successor agent) and each other member of the
Lender Group shall be relieved of their obligation to extend credit hereunder,
(d) an interim trustee, custodian, liquidator or receiver is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, any Borrower or
any of its Subsidiaries, or (e) an order for relief shall have been entered
therein;

        8.7   If any Borrower or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

        8.8   (a) If a notice of Lien, levy, or assessment is filed of record
with respect to any Borrower's or any of its Subsidiaries' assets by the United
States, or any department, agency, or instrumentality thereof, and the Lien,
levy or assessment is not fully released or discharged within ten (10) days of
the date of such filing, or (b) if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any Borrower's or any of its Subsidiaries' assets and the same
is not paid on the payment date thereof, unless the same is the subject of a
Permitted Protest;

        8.9   (a) If one or more notice of Lien, levy, or assessment with
respect to taxes or debts owing is filed of record with respect to any
Borrower's properties or assets by any state, county, municipal or other
non-federal governmental agency, and the Lien, levy, or assessment is not
(i) fully released, discharged or bonded against before the earlier of 30 days
of the date that it first arises or 5 days of the date when such property or
asset is subject to being forfeited, or (ii) the subject of a Permitted Protest,
or (b) if any taxes or debts owing at any time hereafter to any one or more of
any state, county, municipal or other non-federal governmental agency becomes a
Lien, whether choate or otherwise, upon any Borrower's properties or assets and
the Lien is not fully (i) fully released, discharged or bonded against before
the due date of such tax or debt or five (5) days of the date when such property
or asset is subject to being forfeited or (ii) the subject of a Permitted
Protest;

        8.10 If a judgment or other claim, in excess of $250,000 individually or
in the aggregate for all such judgments or other claims becomes a Lien or
encumbrance upon any material portion of any Borrower's or any of its
Subsidiaries' properties or assets;

        8.11 If any Borrower shall fail to pay when due the principal or
interest on any Indebtedness of such Borrower in excess of $250,000 individually
or in the aggregate of all such Indebtedness, or a default by a Borrower in the
observance or performance of any term, covenant or agreement of such Borrower in
any agreement relating to any indebtedness of such Borrower in excess of
$250,000 individually or in the aggregate, and the passage of any grace period
with respect thereto, the effect of which default in either case is to permit
the holder of such Indebtedness, irrespective of whether

72

--------------------------------------------------------------------------------


exercised, to accelerate the maturity of the applicable Borrower's or its
Subsidiaries' obligations thereunder;

        8.12 If there is a default in any material agreement to which Parent is
a party (or to which any Subsidiary or Parent is a party if such agreement is
material to Borrowers considered as a whole) with one or more third persons
(other than as described in Section 8.11) and such default (a) occurs at the
final maturity of the obligations thereunder, or (b) results in a right by such
third Person(s), irrespective of whether exercised, to accelerate the maturity
of the applicable Borrower's or its Subsidiaries' obligations thereunder;

        8.13 If any Borrower or any of its Subsidiaries makes any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness or the holders of all or any part of such Indebtedness shall
accelerate the maturity of all or any part of such Indebtedness, such
Indebtedness shall be prepaid, redeemed or repurchased in whole or in part or an
offer to prepay, redeem or repurchase such Indebtedness in whole or in part
shall have been made;

        8.14 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to the
Lender Group by any Borrower, its Subsidiaries, or any officer, employee, agent,
or director of any Borrower or any of its Subsidiaries, or any such warranty,
representation, statement or Record is withdrawn;

        8.15 If the obligation of any guarantor under its guaranty or other
third Person under any Loan Document is limited or terminated by operation of
law or by the guarantor or other third Person thereunder, or any such guarantor
or other third Person becomes the subject of an Insolvency Proceeding;

        8.16 If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except with respect to Permitted Liens and to the extent
permitted by the terms hereof or thereof, first priority Lien on or security
interest in the Collateral covered hereby or thereby; or

        8.17 Any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by any Borrower, or a proceeding shall be commenced by any
Borrower, or by any Governmental Authority having jurisdiction over any
Borrower, seeking to establish the invalidity or unenforceability thereof, or
any Borrower shall deny that any Borrower has any liability or obligation
purported to be created under any Loan Document.

        8.18 Any Borrower or any ERISA Affiliate incurs any liability to the
PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $250,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $250,000, or any of the following
occurs with respect to a Guaranteed Pension Plan: (a) an ERISA Event, or a
failure to make a required installment or other payment (within the meaning of
§302(f)(1) of ERISA), provided that Agent determines in its Permitted Discretion
that such event (i) could be expected to result in liability of any Borrower or
any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $250,000 and (ii) could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (b) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (c) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan.

73

--------------------------------------------------------------------------------


9.     THE LENDER GROUP'S RIGHTS AND REMEDIES.

        9.1    Rights and Remedies.    Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without presentment, protest, demand or
any notice of any kind, all of which are hereby expressly waived by Borrowers)
may authorize and instruct Agent to exercise any of the rights of a secured
party under the Code and any other rights and remedies provided for in this
Agreement or any other Loan Document or otherwise available to it at law or in
equity on behalf of the Lender Group (and Agent, acting upon the instructions of
the Required Lenders, shall do the same on behalf of the Lender Group), such
rights and remedies to include the following, all of which are authorized by
Borrowers:

        (a)   Declare all Obligations, whether evidenced by this Agreement, any
Note or by any of the other Loan Documents, or otherwise, immediately due and
payable, provided that in the event of any Event of Default under Section 8.6,
all such amounts shall become immediately due and payable automatically and
without any requirement of notice from Agent or any Lender;

        (b)   Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group, provided that in the
event of any Event of Default under Section 8.6, any unused portion of the
credit hereunder shall forthwith terminate and each Lender shall be relieved of
all further obligations to make Advances to Borrowers and the Issuing Lender
shall be relieved of all further obligations to issue, extend or renew Letters
of Credit;

        (c)   Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent's Liens in the Collateral and without affecting the
Obligations, provided that in the event of any Event of Default under
Section 8.6, any unused portion of the credit hereunder shall forthwith
terminate and each Lender shall be relieved of all further obligations to make
Advances to Borrowers and the Issuing Lender shall be relieved of all further
obligations to issue, extend or renew Letters of Credit;

        (d)   Notify Account Debtors and other Persons obligated on the
Collateral to make payment or otherwise render performance to or for Agent, and,
to the extent permitted under the Code, enforce the obligations of Account
Debtors and other Persons obligated on the Collateral and exercise the rights of
Borrowers with respect to such obligations and any property that may secure such
obligations;

        (e)   Settle or adjust disputes and claims directly with Account Debtors
for amounts and upon terms which Agent considers advisable, and in such cases,
Agent will credit the Loan Account with only the net amounts received by Agent
in payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

        (f)    Take any proceeds of the Collateral;

        (g)   Make any filings with the applicable recording offices required to
enforce any Borrower's rights as a mortgagee of Real Property;

        (h)   Cause Borrowers to hold all returned Inventory in trust for the
Lender Group, segregate all returned Inventory from all other assets of
Borrowers or in Borrowers' possession and conspicuously label said returned
Inventory as the property of the Lender Group;

        (i)    Instruct any securities intermediary to liquidate the applicable
Securities Account or any related Investment Property maintained or held thereby
and remit the proceeds thereof to the Agent's Account;

        (j)    Without notice to or demand upon any Borrower, make such payments
and do such acts as Agent considers necessary or reasonable to protect its
security interests in the Collateral. Each

74

--------------------------------------------------------------------------------




Borrower agrees to assemble the Personal Property Collateral if Agent so
requires, and to make the Personal Property Collateral available to Agent at a
place that Agent may designate which is reasonably convenient to both parties.
Each Borrower authorizes Agent to enter the premises where the Personal Property
Collateral is located, to take and maintain possession of the Personal Property
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien that in Agent's determination appears to conflict with the Agent's Liens
and to pay all expenses incurred in connection therewith and to charge
Borrowers' Loan Account therefor. With respect to any of Borrowers' owned or
leased premises, each Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group's rights or remedies provided herein, at law,
in equity, or otherwise;

        (k)   Without notice to any Borrower (such notice being expressly
waived), and without constituting a retention of any collateral in satisfaction
of an obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lender Group (including without limitation any amounts received in a bank
account subject to a Control Agreement or the Concentration Accounts), or
(ii) Indebtedness at any time owing to or for the credit or the account of any
Borrower held by the Lender Group;

        (l)    Hold, as cash collateral, any and all balances and deposits of
any Borrower held by the Lender Group, and any amounts received in a bank
account subject to a Control Agreement or the Concentration Accounts, to secure
the full and final repayment of all of the Obligations;

        (m)  Instruct each depositary bank with whom a bank account subject to a
Control Agreement is maintained, to pay any and all balances and deposits in the
applicable Concentration Account to the Agent's Account;

        (n)   Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Personal Property Collateral. Each Borrower hereby grants to Agent a license or
other right to use, without charge, such Borrower's labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Personal Property
Collateral, in completing production of, advertising for sale, and selling any
Personal Property Collateral and such Borrower's rights under all licenses and
all franchise agreements shall inure to the Lender Group's benefit;

        (o)   Sell the Personal Property Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrowers' premises)
as Agent determines is commercially reasonable. It is not necessary that the
Personal Property Collateral be present at any such sale;

        (p)   Agent shall give notice of the disposition of the Collateral as
follows:

        (i)    Agent shall give Administrative Borrower (for the benefit of the
applicable Borrower) a notice in writing of the time and place of public sale,
or, if the sale is a private sale or some other disposition other than a public
sale is to be made of the Collateral, the time on or after which the private
sale or other disposition is to be made; and

        (ii)   The notice shall be personally delivered or mailed, postage
prepaid, to Administrative Borrower as provided in Section 12, at least 5 days
before the earliest time of disposition set forth in the notice; no notice needs
to be given prior to the disposition of any portion of the Personal Property
Collateral that is perishable or threatens to decline speedily in value or that
is of a type customarily sold on a recognized market;

        (q)   Borrowers hereby acknowledge that ten (10) days prior written
notice of such sale or sales shall be reasonable notice; in addition Borrowers
waive any and all rights that they have to a

75

--------------------------------------------------------------------------------

judicial hearing in advance of the enforcement of any of Agent's rights and
remedies hereunder, including its right if a Default exists to take immediate
possession of Collateral and to exercise its rights and remedies with respect
thereto;

        (r)   Agent, on behalf of the Lender Group may credit bid and purchase
at any public sale;

        (s)   Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate same and, to
the maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing;

        (t)    Agent shall have the rights and remedies of a secured party under
the Code and any additional rights and remedies as may be provided to a secured
party in any jurisdiction in which Collateral is located;

        (u)   The Lender Group shall have all other rights and remedies
available to it at law or in equity pursuant to any Loan Documents and whether
or not the Lenders shall have accelerated the maturity of the Obligations
pursuant to this Section 9.1, each Lender, if owed any amount with respect to
the Obligations, may, with the written consent of Required Lenders or Agent but
not otherwise, proceed to protect and enforce its rights by suit in equity,
action at law, or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations to such
Lender are evidenced, included as permitted by applicable law the obtaining of
the ex parte appointment of a receiver, and if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of such Lender; and

        (v)   Any deficiency that exists after disposition of the Personal
Property Collateral as provided above will be paid immediately by Borrowers. Any
excess will be returned, without interest and subject to the rights of third
Persons, by Agent to Administrative Borrower (for the benefit of the applicable
Borrower).

        9.2    Securities and Deposits.    Agent may at any time, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations. Whether or not any Obligations are due, Agent may
demand, sue for, collect, or make any settlement or compromise which it deems
desirable with respect to such Obligations.

        9.3    Standards for Exercising Rights and Remedies.    To the extent
that applicable law imposes duties on Agent to exercise remedies in a
commercially reasonable manner, Borrowers acknowledge and agree that it is not
commercially unreasonable for Agent (a) to fail to incur expenses reasonably
deemed significant by Agent to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (g) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or

76

--------------------------------------------------------------------------------


that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by Agent, to obtain the services of brokers, investment bankers, consultants and
other professionals to assist Agent in the collection or disposition of any of
the Collateral, or (m) conduct going out of business sales and otherwise
liquidate the inventory. Borrowers acknowledge that the purpose of this
Section 9.3 is to provide non-exhaustive indications of what actions or
omissions by Agent would fulfill Agent's duties under the Code or any other
relevant jurisdiction in Agent's exercise of remedies against the Collateral and
that other actions or omissions by Agent shall not be deemed to fail to fulfill
such duties solely on account of not being indicated in this Section 9.3.
Without limitation upon the foregoing, nothing contained in this Section 9.3.
shall be construed to grant any rights to Borrowers or to impose any duties on
Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 9.3.

        9.4    Remedies Cumulative.    The rights and remedies of the Lender
Group under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative and may be exercised simultaneously. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.

        9.5    License.    Effective upon the occurrence of an Event of Default,
each Borrower hereby grants to Agent a royalty free non-exclusive license to
use, apply and affix any trademark, tradename, logo or the like in which any
Borrower now or hereafter has rights, such license being with respect to Agent's
exercise of the rights hereunder, including, without limitation, in connection
with any completion of the manufacture of Inventory or sale or other disposition
of Inventory.

10.   TAXES AND EXPENSES.

        If any Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent to the extent Agent
determines that such failure by Borrowers could result in a Material Adverse
Change, in its sole discretion and without prior notice to any Borrower, may do
any or all of the following: (a) make payment of the same or any part thereof,
(b) set up such reserves in Borrowers' Loan Account as Agent deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.9 hereof, obtain and maintain
insurance policies of the type described in Section 6.9 and take any action with
respect to such policies as Agent deems prudent. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

11.   WAIVERS; INDEMNIFICATION.

        11.1    Demand; Protest; etc.    Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time

77

--------------------------------------------------------------------------------

held by the Lender Group on which any such Borrower may in any way be liable and
any and all suretyship defenses.

        11.2    The Lender Group's Liability for Collateral.    Each Borrower
hereby agrees that: (a) so long as the Lender Group complies with its
obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers. Each Borrower shall remain obligated and liable under each contract
or agreement comprised in the Collateral to be observed or performed by
Borrowers thereunder. Neither Agent nor any Lender shall have any obligation or
liability under any such contract or agreement by reason or arising out of this
Agreement or the receipt by Agent or any Lender of any payment relating to any
of the Collateral, nor shall Agent or any Lender be obligated in any manner to
perform any of the obligations of Borrowers under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by Agent or any Lender in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to Agent or to which Agent or any Lender may be entitled to at any time
or times. Agent's sole duty with respect to the custody, safe-keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Code, or otherwise, shall be to deal with such Collateral in the same manner as
Agent deals with similar property for its own account.

        11.3    Indemnification.    Each Borrower shall pay, indemnify, defend,
and hold the Agent-Related Persons, the Lender-Related Persons with respect to
each Lender, each Participant, and each of their respective officers, directors,
employees, agents, and attorneys-in-fact (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them in connection with or as a result of or related
to (a) the execution, delivery, enforcement, performance, or administration of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby, (b) the reversal or withdrawal of any
provisional credits granted by Agent upon the transfer of funds from lock box,
bank agency, concentration accounts or otherwise under any cash management
arrangements with any Borrower or any Subsidiary or in connection with the
provisional honoring of funds transfers, checks or other items, (c) any actual
or alleged infringement of any patent, copyright, trademark, service mark or
similar right of any Borrower or any of its Subsidiaries comprised in the
Collateral, (d) with respect to the Borrowers and their Subsidiaries and their
respective properties and assets, any Environmental Claims, and (e) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto (all the
foregoing, collectively, the "Indemnified Liabilities"). The foregoing to the
contrary notwithstanding, Borrowers shall have no obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO

78

--------------------------------------------------------------------------------


INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12.   NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
Borrowers or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Borrowers
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

If to Borrowers:   Ultimate Electronics, Inc.
321 West 84th Avenue, Suite A
Thornton, Colorado 80260
Attn: Chief Financial Officer
Fax No. (303) 412-2502
with copies to:
 
Davis, Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn: Laura Gill, Esq.
Fax No. (303) 892-7400
If to Agent:
 
Wells Fargo Retail Finance LLC
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Jennifer Blanchette
Fax No. (617) 523-4027
with copies to:
 
Bingham McCutchen LLP
150 Federal Street
Boston, Massachusetts 02110
Attn: Robert A.J. Barry, Esq.
Fax No. (617) 951-8736

        Agent and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

79

--------------------------------------------------------------------------------

13.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

        (a)   THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

        (b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK,
COMMONWEALTH OF MASSACHUSETTS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS AND
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SUBSECTION
13(b).

        BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

        (c)   EXCEPT AS PROHIBITED BY LAW, EACH BORROWER HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING
SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR AGENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR AGENT WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT EACH MEMBER OF THE LENDER GROUP HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

14.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        14.1    Assignments and Participations    

        (a)   Any Lender may, with the written consent of Agent (provided that
no written consent of Agent shall be required in connection with any assignment
and delegation by a Lender to an Eligible Transferee), assign and delegate to
one or more assignees (each an "Assignee") all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of

80

--------------------------------------------------------------------------------

such Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance in form and
substance satisfactory to Agent, and (iii) the assignor Lender or Assignee has
paid to Agent for Agent's separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the consent
of Agent shall not be required (and payment of any fees shall not be required)
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

        (b)   From and after the date that Agent notifies the assignor Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except with respect to Section 11.3 hereof) and be released from its
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall affect
a novation between Borrowers and the Assignee.

        (c)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (vi) such Assignee agrees that it will perform all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

        (d)   Immediately upon each Assignee's making its processing fee payment
under the Assignment and Acceptance and receipt and acknowledgment by Agent of
such fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of

81

--------------------------------------------------------------------------------




the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

        (e)   Any Lender may at any time, with the written consent of Agent,
sell to one or more commercial banks, financial institutions, or other Persons
not Affiliates of such Lender (a "Participant") participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the "Originating Lender") hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
"Lender" for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a "Lender" hereunder or under the other Loan
Documents and the Originating Lender's obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender's rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or a material portion of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums; and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

        (f)    In connection with any such assignment or participation or
proposed assignment or participation, a Lender may disclose all documents and
information which it now or hereafter may have relating to Borrowers or
Borrowers' business.

        (g)   If any assignee Lender is an Affiliate of any Borrower, then any
such assignee Lender shall have no right to vote as a Lender hereunder or under
any of the other Loan Documents for purposes of granting consents or waivers or
for purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to Agent pursuant to Section 9, and
the determination of the Required Lenders shall for all purposes of this
Agreement and the other Loan Documents be made without regard to such assignee
Lender's interest in any of the Obligations. If any Lender sells a participating
interest in any of the Obligations to a Participant, and such Participant is a
Borrower or an Affiliate of a Borrower, then

82

--------------------------------------------------------------------------------




such transferor Lender shall promptly notify Agent of the sale of such
participation. A transferor Lender shall have no right to vote as a Lender
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to Agent
pursuant to Section 9 to the extent that such participation is beneficially
owned by a Borrower or any Affiliate of a Borrower, and the determination of the
Required Lenders shall for all purposes of this Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Obligations to the extent of such participation. The provisions of this
subsection 14.1(g) shall not apply to an assignee Lender or participant which is
also a Lender on the Closing Date or to an assignee Lender or participant which
has disclosed to the other Lenders that it is an Affiliate of a Borrower and
which, following such disclosure, has been excepted from the provisions of this
subsection 14.1(g) in a writing signed by the Required Lenders determined
without regard to the interest of such assignee Lender or transferor Lender, to
the extent of such participation, in the Advances or Obligations in respect of
Letters of Credit.

        (h)   Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

        14.2    Successors.    This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrowers may not assign this Agreement or any rights or
duties hereunder without the Lenders' prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release any Borrower from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

15.   AMENDMENTS; WAIVERS.

        15.1    Amendments and Waivers.    No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by Borrowers therefrom, shall be effective unless the
same shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and Administrative Borrower (on behalf
of all Borrowers) and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Administrative Borrower (on
behalf of all Borrowers) and acknowledged by Agent, do any of the following:

        (a)   increase or extend any Commitment of any Lender,

        (b)   postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

        (c)   reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

        (d)   change the percentage of the Commitments that is required to take
any action hereunder,

        (e)   amend this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

83

--------------------------------------------------------------------------------




        (f)    release Collateral other than as permitted by Section 16.15,

        (g)   change the definition of "Required Lenders",

        (h)   contractually subordinate any of the Agent's Liens,

        (i)    release any Borrower from any obligation for the payment of
money,

        (j)    change the definition of Borrowing Base or the definitions of
Eligible Accounts, Eligible Inventory, Eligible Credit Card Receivables, Maximum
Amount, Net Liquidation Percentage, or Net Retail Liquidation Value; or

        (k)   amend any of the provisions of Section 16.

        and, provided further, however, that no amendment, waiver or consent
shall, unless in writing and signed by Agent, Issuing Lender, or Swing Lender,
affect the rights or duties of Agent, Issuing Lender, or Swing Lender, as
applicable, under this Agreement or any other Loan Document. The foregoing
notwithstanding, any amendment, modification, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrowers,
shall not require consent by or the agreement of Borrowers.

        15.2    Replacement of Holdout Lender.    If any action to be taken by
the Lender Group or Agent hereunder requires the unanimous consent,
authorization, or agreement of all Lenders, and a Lender ("Holdout Lender")
fails to give its consent, authorization, or agreement, then Agent, upon at
least 5 Business Days prior irrevocable notice to the Holdout Lender, may
permanently replace the Holdout Lender with one or more substitute Lenders
(each, a "Replacement Lender"), and the Holdout Lender shall have no right to
refuse to be replaced hereunder. Such notice to replace the Holdout Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.

        Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability but excluding its Pro Rata Share of any Applicable
Prepayment Premium) without any premium or penalty of any kind whatsoever. If
the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender's Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

        15.3    No Waivers; Cumulative Remedies.    No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or, any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent's and each Lender's rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Agent's and each
Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

84

--------------------------------------------------------------------------------


16.   AGENT; THE LENDER GROUP.

        16.1    Appointment and Authorization of Agent.    Each Lender hereby
designates and appoints WFRF as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 16.
The provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders, and Borrowers shall have no rights as a third party beneficiary of any
of the provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word "Agent" is for convenience only, that WFRF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management accounts as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

        16.2    Delegation of Duties.    Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to its rights and duties under this Agreement and the other
Loan Documents. Agent may utilize the services of such Persons as Agent in its
sole discretion may reasonably determine, and all reasonable fees and expenses
of any such Persons shall be paid by Borrowers. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects as long as such selection was made without gross negligence or willful
misconduct.

        16.3    Liability of Agent.    None of the Agent-Related Persons shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by any Borrower or any
Subsidiary or Affiliate of any Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any

85

--------------------------------------------------------------------------------


certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrowers or the
books or records or properties of any of Borrowers' Subsidiaries or Affiliates.

        16.4    Reliance by Agent.    

        (a)   Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

        (b)   For purposes of determining compliance with the conditions set
forth in Section 3.1, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document and matter either sent, or made available, by Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consent to or approved by or acceptable or satisfactory to such Lender, unless
an officer of Agent active upon the Borrowers' account shall have received
notice from such Lender not less than two days prior to the Closing Date
specifying such Lender's objection thereto and such objection shall not have
been withdrawn by notice to Agent to such effect on or prior to the Closing
Date.

        16.5    Notice of Default or Event of Default.    Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders,
except with respect to Events of Default of which Agent has actual knowledge,
unless Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default." Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

86

--------------------------------------------------------------------------------

        16.6    Credit Decision.    Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

        16.7    Costs and Expenses; Indemnification.    Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, reasonable
attorneys fees and expenses, costs of collection by outside collection agencies
and auctioneer fees and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to the Loan Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses from Collections received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender's Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrowers and without limiting the obligation of Borrowers to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender's ratable share of any costs or out-of-pocket expenses
(including attorneys fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

        16.8    Agent in Individual Capacity.    WFRF and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their

87

--------------------------------------------------------------------------------


Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though WFRF were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, WFRF or its Affiliates may receive information regarding Borrowers
or their Affiliates and any other Person (other than the Lender Group) party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms "Lender" and "Lenders" include WFRF in its individual capacity.

        16.9    Successor Agent.    Agent may resign as Agent upon 45 days
notice to the Lenders. If Agent resigns under this Agreement, the Required
Lenders shall appoint a successor Agent for the Lenders. If no successor Agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders, a successor Agent. In any such
event, upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term "Agent" shall mean such successor Agent and the
retiring Agent's appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent's resignation hereunder as Agent, the provisions of
this Section 16 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

        16.10    Lender in Individual Capacity.    Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though such Lender were not a
Lender hereunder without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person (other than the
Lender Group) party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender not shall be under any obligation to provide such
information to them. With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of the
Agent.

        16.11    Payments to, and Distributions by, Agent.    

        (a)   A payment by the Borrowers to Agent hereunder or under any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. Agent agrees promptly to distribute to each Lender such Lender's
Pro Rata Share of payments received by Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents.

        (b)   If in the reasonable opinion of Agent the distribution of any
amount received by it in such capacity hereunder or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge

88

--------------------------------------------------------------------------------




that any amount received and distributed by Agent is to be repaid, each Person
to whom any such distribution shall have been made shall either repay to Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

        16.12    Duties in the Case of Enforcement.    In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, Agent shall, if (a) so
requested by the Required Lenders, and (b) the Lenders have provided to Agent
such additional indemnities and assurances against expenses and liabilities as
Agent may reasonably request, proceed to enforce the provisions of this
Agreement and the other Loan Documents authorizing the sale or other disposition
of all or any part of the Collateral and exercise all or any such other legal
and equitable and other rights or remedies as it may have in respect of such
Collateral. The Required Lenders may direct Agent in writing as to the method
and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold Agent, harmless from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
provided that Agent need not comply with any such direction to the extent that
Agent reasonably believes Agent's compliance with such direction to be unlawful
or commercially unreasonable in any applicable jurisdiction.

        16.13    Agent May File Proofs of Claim.    

        (a)   In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial, administrative or like proceeding or any assignment for the
benefit of creditors relative to any Borrower or any of its Subsidiaries, Agent
(irrespective of whether the principal of any Advance or Obligations with
respect to Letters of Credit shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding, under any such assignment or otherwise:

        (i)    to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances or Obligations in
respect of Letters of Credit and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lender Group (including any claim for the reasonable
compensation, expense, disbursements and advances of the Lender Group and their
respective agents and counsel and all other amounts due the Lender Group under
Sections 2.12, 2.13(e) and 11.3) allowed in such proceeding or under such
assignment; and

        (ii)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

        (b)   Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by each Lender to make such payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to the Lenders, nevertheless to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent under Sections 2.12, 2.13(e)
and 11.3.

        (c)   Nothing contained herein shall authorize Agent to consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations owed to such Lender or the
rights of any Lender or to authorize Agent to vote in respect of the claim of
any Lender in any such proceeding or under any such assignment.

89

--------------------------------------------------------------------------------




        16.14    Withholding Taxes.    

        (a)   If any Lender is a "foreign corporation, partnership or trust"
within the meaning of the IRC and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or 1442 of the IRC, such
Lender agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower:

        (i)    if such Lender claims an exemption from withholding tax pursuant
to its portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the meaning of
Section 881(c)(3)(B) of the IRC), or (III) a controlled foreign corporation
described in Section 881(c)(3)(C) of the IRC, and (B) a properly completed IRS
Form W-8BEN, before the first payment of any interest under this Agreement and
at any other time reasonably requested by Agent or Administrative Borrower;

        (ii)   if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed IRS
Form W-8BEN before the first payment of any interest under this Agreement and at
any other time reasonably requested by Agent or Administrative Borrower;

        (iii)  if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before the first payment of any interest
is due under this Agreement and at any other time reasonably requested by Agent
or Administrative Borrower;

        (iv)  such other form or forms as may be required under the IRC or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

        Such Lender agrees promptly to notify Agent and Administrative Borrower
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

        (b)   If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form W-8BEN and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrowers to such Lender, such Lender agrees to
notify Agent of the percentage amount in which it is no longer the beneficial
owner of Obligations of Borrowers to such Lender. To the extent of such
percentage amount, Agent will treat such Lender's IRS Form W-8BEN as no longer
valid.

        (c)   If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
(a) of this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

90

--------------------------------------------------------------------------------



        (d)   If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.

        (e)   All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense,
except as required by applicable law other than for Taxes (as defined below).
All such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction (other than the United States) or by any political subdivision or
taxing authority thereof or therein (other than of the United States) with
respect to such payments (but excluding, any tax imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein (i) measured
by or based on the net income or net profits of a Lender, or (ii) to the extent
that such tax results from a change in the circumstances of the Lender,
including a change in the residence, place of organization, or principal place
of business of the Lender, or a change in the branch or lending office of the
Lender participating in the transactions set forth herein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as "Taxes"). If any Taxes are so levied or imposed,
each Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any note, including any amount paid pursuant to this
subsection 16.14(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts payable to
Agent or any Lender (i) that is not organized under the laws of the United
States, if such Person fails to comply with the other requirements of this
Section 16.14, or (ii) if the increase in such amount payable results from
Agent's or such Lender's own willful misconduct or gross negligence. Borrowers
will furnish to Agent as promptly as possible after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by Borrowers.

        16.15    Collateral Matters.    

        (a)   The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to Agent that the sale or disposition is permitted under
Section 7.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Borrower owned any interest at the time
the security interest was granted or at any time thereafter, or
(iv) constituting property leased to a Borrower under a lease that has expired
or is terminated in a transaction permitted under this Agreement. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by

91

--------------------------------------------------------------------------------

Agent or Administrative Borrower at any time, the Lenders will confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 16.15; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent's opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

        (b)   Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

        16.16    Restrictions on Actions by Lenders; Sharing of Payments.    

        (a)   Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to Borrowers or any deposit accounts of
Borrowers now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so by
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral the purpose of which is, or
could be, to give such Lender any preference or priority against the other
Lenders with respect to the Collateral.

        (b)   If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender's ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

92

--------------------------------------------------------------------------------




        16.17    Agency for Perfection.    Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Agent's Liens in assets which, in accordance with
Article 9 of the Code can be perfected only by possession. Should any Lender
obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver such
Collateral to Agent or in accordance with Agent's instructions.

        16.18    Payments by Agent to the Lenders.    All payments to be made by
Agent to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, or interest of the Obligations.

        16.19    Concerning the Collateral and Related Loan Documents.    Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Lender Group. Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

        16.20    Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.    By becoming a party to
this Agreement, each Lender:

        (a)   is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a "Report" and collectively, "Reports") prepared by Agent, and
Agent shall so furnish each Lender with such Reports,

        (b)   expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

        (c)   expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon the Books, as well as on representations of
Borrowers' personnel,

        (d)   agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner;
it being understood and agreed by Borrowers that in any event such Lender may
make disclosures (i) to counsel for and other advisors, accountants, and
auditors to such Lender, (ii) reasonably required by any bona fide potential or
actual Assignee or Participant in connection with any contemplated or actual
assignment or transfer by such Lender of an interest herein or any participation
interest in such Lender's rights hereunder, subject to receipt of an undertaking
by such potential transferee to maintain the confidentiality of such
information, (iii) of information that has become public by disclosures made by
Persons other than such Lender, its Affiliates, assignees, transferees, or
Participants, or (iv) as required or requested by any court, governmental or
administrative agency, pursuant to any subpoena or other legal process, or by
any law, statute, regulation, or court order; provided, however, that, unless
prohibited by applicable law, statute, regulation, or court order, such Lender
shall notify Administrative Borrower of any request by any court, governmental
or administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and

93

--------------------------------------------------------------------------------




        (e)   without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or conclusion the indemnifying Lender may reach or draw from any Report
in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

        In addition to the foregoing: (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrowers to Agent that has not been
contemporaneously provided by Borrowers to such Lender, and, upon receipt of
such request, Agent shall provide a copy of same to such Lender, (y) to the
extent that Agent is entitled, under any provision of the Loan Documents, to
request additional reports or information from Borrowers, any Lender may, from
time to time, reasonably request Agent to exercise such right as specified in
such Lender's notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Administrative Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

        16.21    Several Obligations; No Liability.    Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

        16.22    Legal Representation of Agent.    In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Bingham McCutchen LLP ("Bingham") only has represented and only shall represent
WFRF in its capacity as Agent and as a Lender. Each other Lender hereby
acknowledges that Bingham does not represent it in connection with any such
matters.

        16.23    Confidentiality.    Except as otherwise provided in this
Agreement, Agent shall not disclose any confidential information to any Person
without the written consent of Borrower, other than (a) to Agent's Affiliates
and its officers, directors, employees, agents and advisors and to actual or
prospective assignees and participants, and then only on a confidential basis;
(b) as required by any law, rule or regulation or judicial process; and (c) as
requested or required by any state, federal or foreign authority

94

--------------------------------------------------------------------------------


or examiner regulating banks or banking. If Agent is required by any law, rule
or regulation or judicial process to disclose any confidential information,
Agent will promptly give notice to Borrower so that Borrower may seek a
protective order or other appropriate remedy. If Borrower shall not obtain such
protective order or other remedy, Agent will endeavor to furnish only that
portion of the confidential information which Agent reasonably believes to be
legally required.

17.   GENERAL PROVISIONS.

        17.1    Effectiveness.    This Agreement shall be binding and deemed
effective when executed by Borrowers, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

        17.2    Section Headings.    Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

        17.3    Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

        17.4    Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        17.5    Amendments in Writing.    This Agreement only can be amended by
a writing in accordance with Section 15.1.

        17.6    Counterparts; Telefacsimile Execution.    This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

        17.7    Revival and Reinstatement of Obligations.    If the incurrence
or payment of the Obligations by any Borrower or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a "Voidable Transfer"), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

        17.8    Integration.    This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

95

--------------------------------------------------------------------------------


        17.9    Parent as Agent for Borrowers.    Each Borrower hereby
irrevocably appoints Parent as the borrowing agent and attorney-in-fact for all
Borrowers (the "Administrative Borrower") which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group's relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.9 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

        17.10    Amendment and Restatement.    This Agreement and the financing
commitments set forth herein constitute an amendment, modification and
restatement, but not an extinguishment or novation, of the Existing Loan
Agreement and the financing commitments set forth therein. This Agreement and
the Loan Documents are not intended as, and shall not be construed as, a
release, impairment or novation of the indebtedness, liabilities and obligations
of the Borrowers under the Existing Loan Agreement and the other documents
contemplated thereby or the liens and security interests granted therein, all of
which liens and security interests are hereby modified and affirmed. With
respect to matters relating to the period of this Agreement prior to the date
hereof, all of the provisions of the Existing Loan Agreement are hereby ratified
and confirmed, and shall remain in full force and effect. The Existing Loan
Agreement, as modified by the provisions of this Agreement, shall be construed
as one agreement.

[Remainder of Page Intentionally Left Blank]

96

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

    ULTIMATE ELECTRONICS, INC.,
a Delaware corporation
 
 
By:
/s/  ALAN E. KESSOCK      

--------------------------------------------------------------------------------

    Name: Alan E. Kessock     Title: Senior Vice President, Finance and Chief
Financial Officer
 
 
ULTIMATE INTANGIBLES CORP.,
a Colorado corporation
 
 
By:
/s/  JOHN BAUER-MARTINEZ      

--------------------------------------------------------------------------------

    Name: John Bauer-Martinez     Title: President and Secretary
 
 
ULTIMATE LEASING CORP.,
a Colorado corporation
 
 
By:
/s/  JOHN BAUER-MARTINEZ      

--------------------------------------------------------------------------------

    Name: John Bauer-Martinez     Title: President and Secretary
 
 
FAST TRAK, INC.,
a Minnesota corporation
 
 
By:
/s/  ALAN E. KESSOCK      

--------------------------------------------------------------------------------

    Name: Alan E. Kessock     Title: Vice President, Secretary and Treasurer


97

--------------------------------------------------------------------------------


 
 
ULTIMATE ELECTRONICS PARTNERS CORP.,
a Colorado corporation
 
 
By:
/s/  JOHN BAUER-MARTINEZ      

--------------------------------------------------------------------------------

    Name: John Bauer-Martinez     Title: President and Secretary
 
 
ULTIMATE ELECTRONICS LEASING LP,
a Texas limited partnership
 
 
By:
Ultimate Leasing Corp., its General Partner
 
 
By:
/s/  JOHN BAUER-MARTINEZ      

--------------------------------------------------------------------------------

    Name: John Bauer-Martinez     Title: President and Secretary
 
 
ULTIMATE ELECTRONICS TEXAS LP,
a Texas limited partnership
 
 
By:
Ultimate Electronics, Inc., its General Partner
 
 
By:
/s/  ALAN E. KESSOCK      

--------------------------------------------------------------------------------

    Name: Alan E. Kessock     Title: Senior Vice President, Finance and Chief
Financial Officer

98

--------------------------------------------------------------------------------


 
 
AGENT:
 
 
WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Agent
 
 
By:
/s/  TIMOTHY R. TOBIN      

--------------------------------------------------------------------------------

    Name: Timothy R. Tobin     Title: Senior Vice President


99

--------------------------------------------------------------------------------


 
 
LENDERS:
 
 
WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Lender
 
 
By:
/s/  TIMOTHY R. TOBIN      

--------------------------------------------------------------------------------

    Name: Timothy R. Tobin     Title: Senior Vice President

100

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
